EXHIBIT 10.1
 

--------------------------------------------------------------------------------

 
CROSS COUNTRY HEALTHCARE, INC.,
CC LOCAL, INC.,
CEJKA SEARCH, INC.,
CROSS COUNTRY EDUCATION, LLC,
CROSS COUNTRY STAFFING, INC.,
MCVT, INC.,
MDA HOLDINGS, INC.,
MRA SEARCH, INC.,
CROSS COUNTRY PUBLISHING, LLC,
ASSIGNMENT AMERICA, LLC,
TRAVEL STAFF, LLC,
LOCAL STAFF, LLC,
CLINFORCE, LLC,
METROPOLITAN RESEARCH ASSOCIATES, INC.,
ASSENT CONSULTING, ALLIED HEALTH GROUP, LLC,
MEDICAL DOCTOR ASSOCIATES, LLC,
CREDENT VERIFICATION AND LICENSING SERVICES, LLC, and
each other Subsidiary of Cross Country Healthcare, Inc. that
hereafter becomes a party hereto as a "Borrower,"


as Borrowers
______________________________________________________________________________


LOAN AND SECURITY AGREEMENT


Dated as of January 9, 2013


$65,000,000
______________________________________________________________________________


CERTAIN FINANCIAL INSTITUTIONS,


as Lenders


and


BANK OF AMERICA, N.A.,


as Agent
 
 
 

--------------------------------------------------------------------------------

 


TABLE OF CONTENTS
 

   
Page
     
Section 1.
DEFINITIONS; RULES OF CONSTRUCTION
- 1 -
1.1.
Definitions.
- 1 -
1.2.
Accounting Terms.
- 25 -
1.3.
Uniform Commercial Code.
- 25 -
1.4.
Certain Matters of Construction.
- 25 -
     
Section 2.
CREDIT FACILITIES
- 26 -
2.1.
Revolver Commitment
- 26 -
2.2.
Reserved.
- 27 -
2.3.
Letter of Credit Facility.
- 27 -
     
Section 3.
INTEREST, FEES AND CHARGES
- 30 -
3.1.
Interest.
- 30 -
3.2.
Fees.
- 31 -
3.3.
Computation of Interest, Fees, Yield Protection.
- 32 -
3.4.
Reimbursement Obligations.
- 32 -
3.5.
Illegality.
- 32 -
3.6.
Inability to Determine Rates.
- 32 -
3.7.
Increased Costs; Capital Adequacy.
- 33 -
3.8.
Mitigation.
- 34 -
3.9.
Funding Losses.
- 34 -
3.10.
Maximum Interest.
- 34 -
     
Section 4.
LOAN ADMINISTRATION
- 34 -
4.1.
Manner of Borrowing and Funding Revolver Loans.
- 34 -
4.2.
Defaulting Lender.
- 36 -
4.3.
Number and Amount of LIBOR Loans; Determination of Rate
- 36 -
4.4.
Borrower Agent
- 37 -
4.5.
One Obligation.
- 37 -
4.6.
Effect of Termination.
- 37 -
     
Section 5.
PAYMENTS
- 37 -
5.1.
General Payment Provisions.
- 37 -
5.2.
Repayment of Revolver Loans.
- 38 -
5.3.
Mandatory Prepayments.
- 38 -
5.4.
Payment of Other Obligations.
- 38 -
5.5.
Marshaling; Payments Set Aside.
- 38 -
5.6.
Post-Default Allocation of Payments. Allocation.
- 38 -
5.7.
Application of Payments.
- 39 -
5.8.
Loan Account; Account Stated.
- 39 -
5.9.
Taxes.
- 40 -
5.10.
Lender Tax Information.
- 40 -
5.11.
Nature and Extent of Each Borrower's Liability.
- 42 -
     
Section 6.
CONDITIONS PRECEDENT
- 44 -
6.1.
Conditions Precedent to Initial Loans.
- 44 -
6.2.
Conditions Precedent to All Credit Extensions.
- 45 -
     
Section 7.
COLLATERAL
- 46 -
7.1.
Grant of Security Interest.
- 46 -
7.2.
Lien on Deposit Accounts; Cash Collateral
- 47 -
7.3.
Real Estate Collateral.
- 48 -
7.4.
Other Collateral.
- 48 -
7.5.
No Assumption of Liability.
- 48 -
7.6.
Further Assurances.
- 48 -

 
 
(i)

--------------------------------------------------------------------------------

 
 
Section 8.
COLLATERAL ADMINISTRATION
- 48 -
8.1.
Borrowing Base Certificates.
- 48 -
8.2.
Administration of Accounts.
- 49 -
8.3.
Reserved.
- 49 -
8.4.
Administration of Equipment.
- 49 -
8.5.
Administration of Deposit Accounts.
- 50 -
8.6.
General Provisions.
- 50 -
8.7.
Power of Attorney.
- 51 -
     
Section 9.
REPRESENTATIONS AND WARRANTIES
- 52 -
9.1.
General Representations and Warranties.
- 52 -
9.2.
Complete Disclosure.
- 57 -
     
Section 10.
COVENANTS AND CONTINUING AGREEMENTS
- 57 -
10.1.
Affirmative Covenants.
- 57 -
10.2.
Negative Covenants.
- 60 -
10.3.
Financial Covenants.
- 64 -
     
Section 11.
EVENTS OF DEFAULT; REMEDIES ON DEFAULT
- 64 -
11.1.
Events of Default.
- 64 -
11.2.
Remedies upon Default.
- 66 -
11.3.
License.
- 67 -
11.4.
Setoff.
- 67 -
11.5.
Remedies Cumulative; No Waiver.
- 67 -
     
Section 12.
AGENT
- 68 -
12.1.
Appointment, Authority and Duties of Agent.
- 68 -
12.2.
Agreements Regarding Collateral and Field Examination Reports.
- 69 -
12.3.
Reliance By Agent.
- 69 -
12.4.
Action Upon Default.
- 69 -
12.5.
Ratable Sharing.
- 70 -
12.6.
Indemnification.
- 70 -
12.7.
Limitation on Responsibilities of Agent.
- 70 -
12.8.
Successor Agent and Co-Agents.
- 71 -
12.9.
Due Diligence and Non-Reliance.
- 71 -
12.10.
Remittance of Payments and Collections.
- 72 -
12.11.
Agent in its Individual Capacity.
- 72 -
12.12.
Agent Titles.
- 72 -
12.13.
Bank Product Providers.
- 72 -
12.14.
No Third Party Beneficiaries.
- 73 -
     
Section 13.
BENEFIT OF AGREEMENT; ASSIGNMENTS
- 73 -
13.1.
Successors and Assigns.
- 73 -
13.2.
Participations.
- 73 -
13.3.
Assignments.
- 74 -
13.4.
Replacement of Certain Lenders.
- 74 -
13.5.
Register.
- 75 -
13.6.
Participant Register.
- 75 -

 
 
(ii)

--------------------------------------------------------------------------------

 
 
Section 14.
MISCELLANEOUS
- 75 -
14.1.
Consents, Amendments and Waivers.
- 75 -
14.2.
Indemnity.
- 76 -
14.3.
Notices and Communications.
- 76 -
14.4.
Performance of Borrowers' Obligations.
- 77 -
14.5.
Credit Inquiries.
- 77 -
14.6.
Severability.
- 77 -
14.7.
Cumulative Effect; Conflict of Terms.
- 77 -
14.8.
Counterparts.
- 77 -
14.9.
Entire Agreement.
- 77 -
14.10.
Relationship with Lenders.
- 77 -
14.11.
No Advisory or Fiduciary Responsibility.
- 78 -
14.12.
Confidentiality.
- 78 -
14.13.
GOVERNING LAW.
- 78 -
14.14.
Consent to Forum.
- 79 -
14.15.
Waivers by Borrowers.
- 79 -
14.16.
Patriot Act Notice.
- 79 -

 
LIST OF EXHIBITS AND SCHEDULES
 
Exhibit A
Form of Assignment and Acceptance
Exhibit B
Form of Assignment Notice
Exhibit C
Form of Revolver Note
   
Schedule 1.1
Commitments of Lenders
Schedule 1.1(a)
Existing Letters of Credit
Schedule 8.5
Deposit Accounts
Schedule 8.6.1(a)
Collateral Locations
Schedule 8.6.1(b)
Material Tangible Collateral Locations
Schedule 9.1.4
Names and Capital Structure
Schedule 9.1.11
Patents, Trademarks, Copyrights and Licenses
Schedule 9.1.14
Environmental Matters
Schedule 9.1.15
Restrictive Agreements
Schedule 9.1.16
Litigation
Schedule 9.1.18
Pension Plans
Schedule 9.1.20
Labor Contracts
Schedule 10.2.2
Existing Liens
Schedule 10.2.17
Existing Affiliate Transactions



 
(iii)

--------------------------------------------------------------------------------

 
 
 
LOAN AND SECURITY AGREEMENT
 
THIS LOAN AND SECURITY AGREEMENT is dated as of January 9, 2013, among CROSS
COUNTRY HEALTHCARE, INC., a Delaware corporation ("Cross Country"), CC LOCAL,
INC., a Delaware corporation ("CC Local"), CEJKA SEARCH, INC., a Delaware
corporation ("Cejka"), CROSS COUNTRY EDUCATION, LLC, a Delaware limited
liability company ("Education"), CROSS COUNTRY STAFFING, INC., a Delaware
corporation ("Staffing"), MCVT, INC., a Delaware corporation ("MCVT"), MDA
HOLDINGS, INC., a Delaware corporation ("MDA"), MRA SEARCH, INC., a Delaware
corporation ("Search"), CROSS COUNTRY PUBLISHING, LLC, a Delaware limited
liability company ("Publishing"), ASSIGNMENT AMERICA, LLC, a Delaware limited
liability company ("Assignment"), TRAVEL STAFF, LLC, a Delaware limited
liability company ("Travel"), LOCAL STAFF, LLC, a Delaware limited liability
company ("Local"), CLINFORCE, LLC, a Delaware limited liability company
("Clinforce"), METROPOLITAN RESEARCH ASSOCIATES, INC., a Delaware corporation
("Research"), ASSENT CONSULTING, a California corporation ("Consulting"), ALLIED
HEALTH GROUP, LLC, a Delaware limited liability company ("Allied"), MEDICAL
DOCTOR ASSOCIATES, LLC, a Delaware limited liability company ("Doctor"), and
CREDENT VERIFICATION AND LICENSING SERVICES, LLC, a Delaware limited liability
company ("Credent"; together with Cross Country, CC Local, Cejka, Education,
Staffing, MCVT, MDA, Search, Publishing, Assignment, Travel, Local, Clinforce,
Research, Consulting, Allied,  Doctor and each other Subsidiary of Cross Country
that hereafter becomes a party to this Agreement as a "Borrower" pursuant to
Section 10.1.10, each individually, a "Borrower" and, collectively,
"Borrowers"), the financial institutions party to this Agreement from time to
time as lenders (collectively, "Lenders"), and BANK OF AMERICA, N.A., a national
banking association, as agent for the Lenders ("Agent").
 
R E C I T A L S:
 
Borrowers have requested that Lenders provide a credit facility to Borrowers to
finance their mutual and collective business enterprise.  Lenders are willing to
provide the credit facility on the terms and conditions set forth in this
Agreement.
 
NOW, THEREFORE, for valuable consideration hereby acknowledged, the parties
agree as follows:
 
SECTION 1. DEFINITIONS; RULES OF CONSTRUCTION
 
1.1. Definitions.  As used herein, the following terms have the meanings set
forth below:
 
Account: as defined in the UCC, including all rights to payment for goods sold
or leased, or for services rendered.
 
Account Debtor: a Person obligated under an Account, Chattel Paper or General
Intangible.
 
Accounts Formula Amount: the sum of (a) 85% of the Value of Eligible Billed
Accounts plus (b) the lesser of (i) 85% of the Value of Eligible Unbilled
Accounts and (ii) $12,000,000.
 
Acquisition: a transaction or series of transactions resulting in
(a) acquisition of a business division, or substantially all assets of a Person;
(b) record or beneficial ownership of 50% or more of the Equity Interests of a
Person; or (c) merger, consolidation or combination of a Borrower or Subsidiary
with another Person.
 
 
- 1 -

--------------------------------------------------------------------------------

 
 
Affiliate: with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified.  "Control" means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management or policies of a Person, whether through the ability
to exercise voting power, by contract or otherwise.  "Controlling" and
"Controlled" have correlative meanings.
 
Agent Indemnitees: Agent and its Affiliates, and all of their respective
officers, directors, employees, agents and attorneys.
 
Agent Professionals: attorneys, accountants, appraisers, auditors, business
valuation experts, environmental engineers or consultants, turnaround
consultants, and other professionals and experts retained by Agent.
 
Allocable Amount: as defined in Section 5.11.3.
 
Anti-Terrorism Law: any law relating to terrorism or money laundering, including
the Patriot Act.
 
Applicable Law: all laws, rules, regulations and governmental guidelines
applicable to the Person, conduct, transaction, agreement or matter in question,
including all applicable statutory law, common law and equitable principles, and
all provisions of constitutions, treaties, statutes, rules, regulations, orders
and decrees of Governmental Authorities having jurisdiction over such Person,
conduct, transaction, agreement or matter.
 
Applicable Margin: with respect to (a) LIBOR Loans, 1.5% per annum and (b) with
respect to Base Rate Loans, 0.5% per annum, provided that the per annum
Applicable Margin shall be adjusted on the first day of each fiscal month
beginning on September 1, 2013, according to Average Availability for the
immediately preceding fiscal month, as follows:
 
Level
 If  Average Availability as a percentage of the Revolver Commitment is:
Then the per annum Applicable Margin for Base Rate Loans shall be:
Then the per annum Applicable Margin for LIBOR Loans shall be:
I
 Greater than 25%
0.5%
1.5%
II
 Less than or equal to 25% but greater than 12.5%
0.75%
1.75%
III
 Less than or equal to 12.5%
1.00%
2.00%

 
Approved Fund: any Person (other than a natural person) that is engaged in
making, purchasing, holding or otherwise investing in commercial loans and
similar extensions of credit in its ordinary course of activities, and is
administered or managed by a Lender, an entity that administers or manages a
Lender, or an Affiliate of either.
 
Asset Disposition: a sale, lease, license, consignment, transfer or other
disposition of Property of an Obligor, including a disposition of Property in
connection with a sale-leaseback transaction or synthetic lease.
 
Assignment and Acceptance: an assignment agreement between a Lender and Eligible
Assignee, in the form of Exhibit A.
 
 
- 2 -

--------------------------------------------------------------------------------

 
 
Availability: the Borrowing Base minus the principal balance of all Revolver
Loans.
 
Availability Reserve: the sum (without duplication) of (a) the Payroll Reserve;
(b) the Rent and Charges Reserve; (c) the LC Reserve; (d) the Bank Product
Reserve; (e) the aggregate amount of liabilities secured by Liens upon
Collateral that are senior to Agent's Liens (but imposition of any such reserve
shall not waive an Event of Default arising therefrom); (f) the Dilution
Reserve; and (g) such additional reserves, in such amounts and with respect to
such matters, as Agent in its Permitted Discretion may elect to impose from time
to time.
 
Average Availability: for any period, an amount equal to the sum of the amount
of Availability on each day during such period, as determined by Agent, divided
by the number of days in such period.
 
Bank of America: Bank of America, N.A., a national banking association, and its
successors and assigns.
 
Bank of America Indemnitees: Bank of America and its Affiliates, and all of
their respective officers, directors, employees, agents and attorneys.
 
Bank Product: any of the following products, services or facilities extended to
any Borrower or Subsidiary by a Lender or any of its Affiliates: (a) Cash
Management Services; (b) products under Hedging Agreements; (c) commercial
credit card and merchant card services; and (d) other banking products or
services as may be requested by any Borrower or Subsidiary, other than Letters
of Credit.
 
Bank Product Reserve: the aggregate amount of reserves established by Agent from
time to time in its Permitted Discretion in respect of Secured Bank Product
Obligations.
 
Bankruptcy Code: Title 11 of the United States Code.
 
Base Rate: for any day, a per annum rate equal to the greatest of (a) the Prime
Rate for such day; (b) the Federal Funds Rate for such day, plus 0.50%; or (c)
LIBOR for a 30 day interest period as determined on such day, plus 1.0%.
 
Base Rate Loan: any Loan that bears interest based on the Base Rate.
 
Base Rate Revolver Loan: a Revolver Loan that bears interest based on the Base
Rate.
 
Board of Governors: the Board of Governors of the Federal Reserve System.
 
Borrowed Money: with respect to any Obligor, without duplication, its (a) Debt
that (i) arises from the lending of money by any Person to such Obligor, (ii) is
evidenced by notes, drafts, bonds, debentures, credit documents or similar
instruments, (iii) accrues interest or is a type upon which interest charges are
customarily paid (excluding trade payables owing in the Ordinary Course of
Business), or (iv) was issued or assumed as full or partial payment for
Property; (b) Capital Leases; (c) reimbursement obligations with respect to
letters of credit; and (d) guaranties of any Debt of the foregoing types owing
by another Person; provided, that Debt owed by an Obligor to another Obligor
shall be excluded from the definition of Borrowed Money for purposes of
calculating the Fixed Charge Coverage Ratio.
 
Borrower Agent: as defined in Section 4.4.
 
 
- 3 -

--------------------------------------------------------------------------------

 
 
Borrower Materials: Borrowing Base information, reports, financial statements
and other materials delivered by Borrowers hereunder, as well as other Reports
and information provided by Agent to Lenders.
 
Borrowing: a group of Loans of one Type that are made on the same day or are
converted into Loans of one Type on the same day.
 
Borrowing Base: on any date of determination, an amount equal to the lesser of
(a) the aggregate amount of Revolver Commitments, minus the LC Reserve; or (b)
the  Accounts Formula Amount, minus the Availability Reserve.
 
Borrowing Base Certificate: a certificate, in form and substance satisfactory to
Agent, by which Borrowers certify calculation of the Borrowing Base.
 
Business Day: any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the laws of, or are in fact
closed in, New York, North Carolina, Florida and Georgia, and if such day
relates to a LIBOR Loan, any such day on which dealings in Dollar deposits are
conducted between banks in the London interbank Eurodollar market.
 
Capital Expenditures: all liabilities incurred or expenditures made by a
Borrower or Subsidiary for the acquisition of fixed assets, or any improvements,
replacements, substitutions or additions thereto with a useful life of more than
one year.
 
Capital Lease: any lease that is required to be capitalized for financial
reporting purposes in accordance with GAAP.
 
Cash Collateral: cash, and any interest or other income earned thereon, that is
delivered to Agent to Cash Collateralize any Obligations.
 
Cash Collateral Account: a demand deposit, money market or other account
established by Agent at such financial institution as Agent may select in its
discretion, which account shall be subject to a Lien in favor of Agent.
 
Cash Collateralize: the delivery of cash to Agent, as security for the payment
of Obligations, in an amount equal to (a) with respect to LC Obligations, 103%
of the aggregate LC Obligations, and (b) with respect to any inchoate,
contingent or other Obligations (including Secured Bank Product Obligations),
Agent's good faith estimate of the amount that is due or could become due,
including all fees and other amounts relating to such Obligations.  "Cash
Collateralization" has a correlative meaning.
 
Cash Equivalents: (a) marketable obligations issued or unconditionally
guaranteed by, and backed by the full faith and credit of, the United States
government, maturing within 12 months of the date of acquisition; (b)
certificates of deposit, time deposits and bankers' acceptances maturing within
12 months of the date of acquisition, and overnight bank deposits, in each case
which are issued by Bank of America or a commercial bank, savings bank or
savings and loan association organized under the laws of the United States or
any state or district thereof, rated A-1 (or better) by S&P or P-1 (or better)
by Moody's at the time of acquisition, and (unless issued by a Lender) not
subject to offset rights; (c) repurchase obligations with a term of not more
than 30 days for underlying investments of the types described in clauses (a)
and (b) entered into with any bank described in clause (b); (d) commercial paper
issued by Bank of America or rated A-1 (or better) by S&P or P-1 (or better) by
Moody's, and maturing within nine months of the date of acquisition; (e) shares
of any money market fund that has substantially all of its assets invested
continuously in the types of investments referred to above, has net assets of at
least $500,000,000 and has the highest rating obtainable from either Moody's or
S&P; (f) with respect to the Foreign Subsidiaries organized under the laws of
India or the Cayman Islands, respectively, comparable investments to those
described in clauses (a) through (e) that are backed by the full faith and
credit of the Indian government or Cayman Islands government, as applicable, or
have comparable ratings in India or the Cayman Islands, as applicable,  to the
ratings from either Moody's or S&P described in such clauses (a) through (e);
and (g) with respect to any Foreign Subsidiary, local currency of the applicable
Foreign Subsidiary.
 
 
- 4 -

--------------------------------------------------------------------------------

 
 
Cash Management Services: any services provided from time to time by Bank of
America or any of its Affiliates to any Borrower or Subsidiary or any Affiliate
of a Borrower in connection with operating, collections, payroll, trust, or
other depository or disbursement accounts, including automated clearinghouse,
e-payable, electronic funds transfer, wire transfer, controlled disbursement,
overdraft, depository, information reporting, lockbox and stop payment services.
 
Cayman Islands Subsidiary: Jamestown Indemnity Ltd., a company organized under
the laws of the Cayman Islands.
 
CERCLA: the Comprehensive Environmental Response Compensation and Liability Act
(42 U.S.C. § 9601 et seq.).
 
Change in Law: the occurrence, after the date hereof, of (a) the adoption,
taking effect or phasing in of any law, rule, regulation or treaty; (b) any
change in any law, rule, regulation or treaty or in the administration,
interpretation or application thereof; or (c) the making, issuance or
application of any request, guideline, requirement or directive (whether or not
having the force of law) by any Governmental Authority; provided, however, that
“Change in Law” shall include, regardless of the date enacted, adopted or
issued, all requests, guidelines, requirements or directives (i) under or
relating to the Dodd-Frank Wall Street Reform and Consumer Protection Act, or
(ii) promulgated pursuant to Basel III by the Bank of International Settlements,
the Basel Committee on Banking Supervision (or any similar authority) or any
other Governmental Authority.
 
Change of Control: (a) any "person" or "group" (as such terms are used in
Sections 13(d)(3) and 14(d)(2) of the Exchange Act or any successor provisions
to either of the foregoing), including any group acting for the purpose of
acquiring, holding, voting or disposing of securities within the meaning of Rule
13d-5(b)(1) under the Exchange Act, other than any one or more of the Permitted
Holders, becomes the "beneficial owner" (as defined in Rule 13d-3 under the
Exchange Act, except that a person will be deemed to have "beneficial ownership"
of all shares that any such person has the right to acquire, whether such right
is exercisable immediately or only after the passage of time), directly or
indirectly, of shares representing 33% or more of the voting power represented
by the capital stock of Cross Country; or
 
(b)           during any period of two (2) consecutive years, individuals who at
the beginning of such period constituted the Board of Directors of Cross Country
(together with any new directors whose election or appointment by such Board or
whose nomination for election by the shareholders of Cross Country was approved
by a vote of 66-2/3% of the directors then still in office who were either
directors at the beginning of such period or whose election or nomination for
election was previously so approved) cease for any reason to constitute a
majority of the Board of Directors of Cross Country then in office; or
 
(c)           the sale or transfer of all or substantially all of Cross
Country's assets.
 
Charterhouse: Charterhouse Equity Partners III, L.P.
 
 
- 5 -

--------------------------------------------------------------------------------

 
 
Claims: all claims, liabilities, obligations, losses, damages, penalties,
judgments, proceedings, interest, costs and expenses of any kind (including
remedial response costs, reasonable attorneys' fees actually incurred and
Extraordinary Expenses) at any time (including after Full Payment of the
Obligations or replacement of Agent or any Lender) incurred by any Indemnitee or
asserted against any Indemnitee by any Obligor or other Person, in any way
relating to (a) any Loans, Letters of Credit, Loan Documents, Borrower
Materials, or the use thereof or transactions relating thereto, (b) any action
taken or omitted in connection with any Loan Documents, (c) the existence or
perfection of any Liens, or realization upon any Collateral, (d) exercise of any
rights or remedies under any Loan Documents or Applicable Law, or (e) failure by
any Obligor to perform or observe any terms of any Loan Document, in each case
including all costs and expenses relating to any investigation, litigation,
arbitration or other proceeding (including an Insolvency Proceeding or appellate
proceedings), whether or not the applicable Indemnitee is a party thereto.
 
Closing Date: as defined in Section 6.1.
 
Code: the Internal Revenue Code of 1986.
 
Collateral: all Property described in Section 7.1, all Property described in any
Security Documents as security for any Obligations, and all other Property that
now or hereafter secures (or is intended to secure) any Obligations.
 
Commitment: for any Lender, the aggregate amount of such Lender's Revolver
Commitment.  "Commitments" means the aggregate amount of all Revolver
Commitments.
 
Commitment Termination Date: the earliest to occur of (a) the Revolver
Termination Date; (b) the date on which Borrowers terminate the Revolver
Commitments pursuant to Section 2.1.4; or (c) the date on which the Revolver
Commitments are terminated pursuant to Section 11.2.
 
Compliance Certificate: a certificate, in form and substance reasonably
satisfactory to Agent, by which Borrowers certify compliance with
Section 10.3; provided that a calculation of the Fixed Charge Coverage Ratio
shall be included regardless of whether a Trigger Period (FCCR) exists.
 
Contingent Obligation: any obligation of a Person arising from a guaranty,
indemnity or other assurance of payment or performance of any Debt, lease,
dividend or other obligation ("primary obligations") of another obligor
("primary obligor") in any manner, whether directly or indirectly, including any
obligation of such Person under any (a) guaranty, endorsement, co-making or sale
with recourse of an obligation of a primary obligor; (b) obligation to make
take-or-pay or similar payments regardless of nonperformance by any other party
to an agreement; and (c) arrangement (i) to purchase any primary obligation or
security therefor, (ii) to supply funds for the purchase or payment of any
primary obligation, (iii) to maintain or assure working capital, equity capital,
net worth or solvency of the primary obligor, (iv) to purchase Property or
services for the purpose of assuring the ability of the primary obligor to
perform a primary obligation, or (v) otherwise to assure or hold harmless the
holder of any primary obligation against loss in respect thereof.  The amount of
any Contingent Obligation shall be deemed to be the stated or determinable
amount of the primary obligation (or, if less, the maximum amount for which such
Person may be liable under the instrument evidencing the Contingent Obligation)
or, if not stated or determinable, the maximum reasonably anticipated liability
with respect thereto.
 
CWA: the Clean Water Act (33 U.S.C. §§ 1251 et seq.).
 
 
- 6 -

--------------------------------------------------------------------------------

 
 
Debt: as applied to any Person, without duplication, (a) all items that would be
included as liabilities on a balance sheet in accordance with GAAP, including
Capital Leases, but excluding trade payables incurred and being paid in the
Ordinary Course of Business; (b) all Contingent Obligations; (c) all
reimbursement obligations in connection with letters of credit issued for the
account of such Person; and (d) in the case of a Borrower, the Obligations.  The
Debt of a Person shall include any recourse Debt of any partnership in which
such Person is a general partner or joint venturer.
 
Default: an event or condition that, with the lapse of time or giving of notice,
would constitute an Event of Default.
 
Default Rate: for any Obligation (including, to the extent permitted by law,
interest not paid when due), the per annum interest rate otherwise applicable
thereto plus 2% per annum.
 
Defaulting Lender: any Lender that, as determined by Agent, (a) has failed to
perform any funding obligations hereunder, and such failure is not cured within
two Business Days; (b) has notified Agent or any Borrower that such Lender does
not intend to comply with its funding obligations hereunder or has made a public
statement to the effect that it does not intend to comply with its funding
obligations hereunder or under any other credit facility; (c) has failed, within
two Business Days following request by Agent, to confirm in a manner
satisfactory to Agent that such Lender will comply with its funding obligations
hereunder; or (d) has, or has a direct or indirect parent company that has,
become the subject of an Insolvency Proceeding or taken any action in
furtherance thereof; provided, however, that a Lender shall not be a Defaulting
Lender solely by virtue of a Governmental Authority's ownership of an equity
interest in such Lender or parent company.
 
Deposit Account Control Agreements: each Deposit Account control agreement
executed by an institution maintaining a Deposit Account for a Borrower, in
favor of Agent, as security for the Obligations.
 
Dilution Percent: the percent, determined for Borrowers' most recent Fiscal
Quarter, equal to (a) bad debt write-downs or write-offs, discounts, returns,
promotions, credits, credit memos and other dilutive items with respect to
Accounts, divided by (b) gross sales.
 
Dilution Reserve: as of any date of determination, a reserve established and
revised from time to time by Agent in its Permitted Discretion in such amount as
Agent may determine reflects the Dilution Percent as of any date with respect to
the Accounts of any Borrower for the immediately preceding 12-month period, to
the extent that the Dilution Percent exceeds 5.0%
 
Distribution: any declaration or payment of a distribution, interest or dividend
on any Equity Interest (other than payment-in-kind); any distribution, advance
or repayment of Debt to a holder of Equity Interests; or any purchase,
redemption, or other acquisition or retirement for value of any Equity Interest.
 
Dollars: lawful money of the United States.
 
Dominion Account: a special account established by Borrowers at Bank of America
or another bank acceptable to Agent, over which Agent has control for withdrawal
purposes and, during any Trigger Period, exclusive control for withdrawal
purposes.
 
 
- 7 -

--------------------------------------------------------------------------------

 
 
EBITDA:  for any period, the sum of the following determined on a consolidated
basis, without duplication, for Borrowers and their Subsidiaries in accordance
with GAAP:  (a) Net Income for such period plus (b) the sum of the following to
the extent deducted in determining Net Income for such period:  (i) the
provision for taxes based on income or profits or utilized in computing net
loss, (ii) Interest Expense, (iii) depreciation expense, (iv) amortization
expense, (v) any other non-cash charges (other than any such non-cash charge to
the extent that it represents an accrual of, or reserve for, cash expenditures
in any future period), and (vi) fees and expenses incurred by Borrowers or any
of their Subsidiaries related to the issuance of any additional Equity Interests
or additional Debt, less (c) the sum of all non-cash items included in Net
Income for such period (other than any such non-cash item to the extent that it
will result in the receipt of cash payments in any future period) plus (d) all
fees and expenses incurred by Borrowers or any of their Subsidiaries during such
period with respect to this Agreement and the transactions contemplated hereby
to the extent such fees are not amortized or capitalized and do not, in the
aggregate, exceed $1,000,000 during the term of this Agreement, plus (e) all
fees and expenses incurred by Borrowers or any of their Subsidiaries during such
period in connection with any Permitted Acquisition, plus (f) all costs incurred
by Borrowers or any of their Subsidiaries during such period in order to
integrate the business acquired through a Permitted Acquisition into the ongoing
operations of Borrowers and their Subsidiaries; provided that in the case of
this clause (f), (x) such costs are incurred during the first 12 months after
such Permitted Acquisition and (y) the amount of such costs do not exceed
$2,000,000 individually for any one Permitted Acquisition and $5,000,000 in the
aggregate for all Permitted Acquisitions during the term of this Agreement
subsequent to the Closing Date.  For purposes of this Agreement, EBITDA shall be
adjusted on a pro forma basis, in a manner reasonably acceptable to Agent, to
include, as of the first day of any applicable period, any Permitted
Acquisitions and any Permitted Asset Dispositions during such period, including
any operating expense reductions for such period permitted to be reflected in
financial statements by Regulation S-X under the Exchange Act provided that such
operating expense reductions shall not exceed 10% of EBITDA for such period of
calculation.
 
Eligible Account: an Eligible Billed Account or an Eligible Unbilled Account.
 
Eligible Assignee: a Person that is (a) a Lender, Affiliate of a Lender or
Approved Fund; (b) any other financial institution approved by Borrower Agent
(which approval shall not be unreasonably withheld or delayed, and shall be
deemed given if no objection is made within five Business Days after notice of
the proposed assignment) and Agent, which extends revolving credit facilities of
this type in its ordinary course of business; and (c) during any Event of
Default, any Person acceptable to Agent in its discretion other than a natural
person, any Defaulting Lender or Subsidiary of a Defaulting Lender, or any
Person that, upon becoming a Lender, would constitute a Defaulting Lender or a
Subsidiary of a Defaulting Lender.
 
 
- 8 -

--------------------------------------------------------------------------------

 
 
Eligible Billed Account: an Account owing to a Borrower that arises in the
Ordinary Course of Business from the rendition of services, is payable in
Dollars and is deemed by Agent, in its Permitted Discretion, to be an Eligible
Account.  Without limiting the foregoing, no Account shall be an Eligible
Account if (a) it is unpaid for more than 60 days after the original due date,
or more than 120 days after the original invoice date (or with respect to
Accounts with 90 day terms to the extent the aggregate amount of such Accounts
in the Borrowing Base does not exceed 10% of the amount of the Borrowing Base,
more than 150 days after the original invoice date); (b) 50% or more of the
Accounts owing by the Account Debtor are not Eligible Accounts under the
foregoing clause; (c) when aggregated with other Accounts owing by the Account
Debtor, it exceeds 10% of the aggregate Eligible Accounts (or such higher
percentage as Agent may establish for the Account Debtor from time to time) but
only to the extent of such excess; (d) it does not conform with a covenant or
representation herein; (e) it is owing by a creditor or supplier, or is
otherwise subject to a potential offset, counterclaim, dispute, deduction,
discount, recoupment, reserve, defense, chargeback, credit or allowance (but
ineligibility shall be limited to the amount thereof); (f) an Insolvency
Proceeding has been commenced by or against the Account Debtor; or the Account
Debtor has failed, has suspended or ceased doing business, is liquidating,
dissolving or winding up its affairs, is not Solvent, or is subject to any
country sanctions program or specially designated nationals list maintained by
the Office of Foreign Assets Control of the U.S. Treasury Department; or a
Borrower is not able to bring suit or enforce remedies against the Account
Debtor through judicial process; (g) the Account Debtor is organized or has its
principal offices or assets outside the United States (including United States
territories) or Canada, unless the Account is supported by a letter of credit
(delivered to and directly drawable by Agent) satisfactory in all respects to
Agent or such Account Debtor is billed by a Borrower to a business location of
such Account Debtor located within the United States and such Account Debtor, as
determined by Agent in its Permitted Discretion, holds substantial assets in the
United States; (h) it is owing by a Governmental Authority, unless the Account
Debtor is the United States or any department, agency or instrumentality thereof
or any city, county, municipality or state in the United States; provided, that
if requested by Agent at any time, the Account has been assigned to Agent in
compliance with applicable assignment of claims acts; (i) it is not subject to a
duly perfected, first priority Lien in favor of Agent, or is subject to any
other Lien; (j) the services giving rise to it have not been accepted by the
Account Debtor, or it otherwise does not represent a final sale; (k) it is
evidenced by Chattel Paper or an Instrument of any kind, or has been reduced to
judgment; (l) its payment has been extended or (except for Accounts in an
aggregate amount not in excess of $2,000,000 with respect to which Borrowers are
actively working to supply any additional information regarding such Accounts
required by the applicable Account Debtors in the Ordinary Course of Business)
the Account Debtor has made a partial payment; (m) it arises from a sale to an
Affiliate, from a sale on a cash-on-delivery, bill-and-hold, sale-or-return,
sale-on-approval, consignment, or other repurchase or return basis, or from a
sale for personal, family or household purposes (other than home  healthcare
provided by a Borrower pursuant to a contract with a home healthcare business in
which such business is the Account Debtor); (n) it represents a progress billing
or retainage, or relates to services for which a performance, surety or
completion bond or similar assurance has been issued; for the purposes hereof,
"progress billing" means any invoice for services rendered under a contract or
agreement pursuant to which the Account Debtor's obligation to pay such invoice
is conditioned upon a Borrower's completion of any further performance under the
contract or agreement (other than healthcare professional search retainers owed
to Cejka in an amount not to exceed $2,000,000 at any time); (o) it includes a
billing for interest, fees or late charges, but ineligibility shall be limited
to the extent thereof; (p) it is a Healthcare Receivable or (q) it is owed to a
Borrower with respect to which a subcontractor (as opposed to an independent
contractor who is an individual) performed the services giving rise to such
Account (other than the portion of such Account (in an amount not to exceed 3%
of the gross amount of such Account) that represents the portion of the Account
that will be retained by a Borrower as payment of its fee earned in connection
with the placement of such subcontractor with the applicable customer).  In
calculating delinquent portions of Accounts under clauses (a) and (b), credit
balances more than 120 days old (or, with respect to invoices with 90 day terms,
150 days old) will be excluded.  Notwithstanding the foregoing, no Accounts in
excess of $5,000,000 in the aggregate during the term of this Agreement acquired
by Borrowers pursuant to Permitted Acquisitions shall be included in the
calculation of Eligible Billed Accounts or Eligible Unbilled Accounts until such
time as Agent shall have conducted, or caused to be conducted by Persons
selected by Agent, all such due diligence reviews, audits and investigations as
they shall have deemed reasonably necessary or appropriate with respect thereto,
and Agent shall be satisfied in its sole and absolute discretion with the scope
and the results thereof.
 
Eligible Unbilled Account:  means an Account (a) which has been earned by a
Borrower's performance (supported by time cards executed by the applicable
Account Debtor) and which is accrued on such Borrower's books and records but
which has not been invoiced by such Borrower; (b) which remains uninvoiced for
no longer than 30 days after the date on which such Borrower's right to payment
under such Account was earned; (c) which is reflected on such Borrower's books
and records in form reasonably acceptable to Agent; (d) except for clauses (a)
and (b) above, would satisfy the criteria applicable to Eligible Billed
Accounts; and (e) which Agent in the exercise of its Permitted Discretion
determines to be an Eligible Unbilled Account.  Notwithstanding the foregoing,
no Accounts in excess of $5,000,000 in the aggregate during the term of this
Agreement acquired by Borrowers pursuant to Permitted Acquisitions shall be
included in the calculation of Eligible Billed Accounts or Eligible Unbilled
Accounts until such time as Agent shall have conducted, or caused to be
conducted by Persons selected by Agent, all such due diligence reviews, audits
and investigations as they shall have deemed reasonably necessary or appropriate
with respect thereto, and Agent shall be satisfied in its sole and absolute
discretion with the scope and the results thereof.
 
 
- 9 -

--------------------------------------------------------------------------------

 
 
Enforcement Action: any action to enforce any Obligations (other than Secured
Bank Product Obligations) or Loan Documents or to exercise any rights or
remedies relating to any Collateral (whether by judicial action, self-help,
notification of Account Debtors, exercise of setoff or recoupment, exercise of
any right to act in an Obligor's Insolvency Proceeding or to credit bid
Obligations, or otherwise).
 
Environmental Laws: all Applicable Laws (including all programs, permits and
guidance promulgated by regulatory agencies), relating to public health (but
excluding occupational safety and health, to the extent regulated by OSHA) or
the protection or pollution of the environment, including CERCLA, RCRA and CWA.
 
Environmental Notice: a notice (whether written or oral) from any Governmental
Authority or other Person of any possible noncompliance with, investigation of a
possible violation of, litigation relating to, or potential fine or liability
under any Environmental Law, or with respect to any Environmental Release,
environmental pollution or hazardous materials, including any complaint,
summons, citation, order, claim, demand or request for correction, remediation
or otherwise with respect thereto.
 
Environmental Release: a release as defined in CERCLA or under any other
Environmental Law.
 
Equity Interest: the interest of any (a) shareholder in a corporation; (b)
partner in a partnership (whether general, limited, limited liability or joint
venture); (c) member in a limited liability company; or (d) other Person having
any other form of equity security or ownership interest.
 
ERISA: the Employee Retirement Income Security Act of 1974.
 
ERISA Affiliate: any trade or business (whether or not incorporated) under
common control with an Obligor within the meaning of Section 414(b) or (c) of
the Code (and Sections 414(m) and (o) of the Code for purposes of provisions
relating to Section 412 of the Code).
 
ERISA Event: (a) a Reportable Event with respect to a Pension Plan; (b) a
withdrawal by any Obligor or ERISA Affiliate from a Pension Plan subject to
Section 4063 of ERISA during a plan year in which it was a substantial employer
(as defined in Section 4001(a)(2) of ERISA) or a cessation of operations that is
treated as such a withdrawal under Section 4062(e) of ERISA; (c) a complete or
partial withdrawal (within the meaning of Section 4203 and 4205 of ERISA) by any
Obligor or ERISA Affiliate from a Multiemployer Plan unless no withdrawal
liability is asserted by the Multiemployer Plan or notification that a
Multiemployer Plan is in reorganization under Section 4241 of ERISA; (d) the
filing of a notice of intent to terminate or the treatment of a Pension Plan
amendment as a termination under Section 4041(c) or the receipt of notice from a
Multiemployer Plan that it intends to terminate or has terminated under 4041A of
ERISA unless the Plan assets are sufficient to pay all Plan liabilities, or the
commencement of proceedings by the PBGC to terminate a Pension Plan or
Multiemployer Plan; (e) the determination that any Pension Plan or Multiemployer
Plan is considered an at risk plan or a plan in critical or endangered status
under the Code, ERISA or the Pension Protection Act of 2006; (f) an event or
condition which constitutes grounds under Section 4042 of ERISA for the
termination of, or the appointment of a trustee to administer, any Pension Plan
or Multiemployer Plan; or (g) the imposition of any liability under Title IV of
ERISA, other than for PBGC premiums due but not delinquent under Section 4007 of
ERISA, upon any Obligor or ERISA Affiliate.
 
 
- 10 -

--------------------------------------------------------------------------------

 
 
Event of Default: as defined in Section 11.
 
Exchange Act: the Securities Exchange Act of 1934, as amended.
 
Excluded Assets:  as defined in Section 7.1.
 
Excluded Deposit Accounts:  as defined in Section 8.5.
 
Excluded Tax: with respect to Agent, any Lender, Issuing Bank or any other
recipient of a payment to be made by or on account of any Obligation, (a) Taxes
imposed on or measured by its overall net income (however denominated), and
franchise taxes imposed on it (in lieu of net income taxes), by the jurisdiction
(or any political subdivision thereof) under the laws of which such recipient is
organized or in which its principal office is located or, in the case of any
Lender, in which its applicable Lending Office is located; (b) any branch
profits taxes imposed by the United States or any similar tax imposed by any
other jurisdiction in which Borrower Agent is located; (c) any backup
withholding tax required by the Code to be withheld from amounts payable to a
Lender, Issuing Bank or Agent that has failed to comply with Section 5.10; (d)
Taxes that are Other Connection Taxes; (e) in the case of a Foreign Lender, any
United States withholding tax that is (i) required pursuant to laws in force at
the time such Lender becomes a Lender (or designates a new Lending Office)
hereunder, or (ii) attributable to such Lender’s failure or inability (other
than as a result of a Change in Law) to comply with Section 5.10, except to the
extent that such Foreign Lender (or its assignor, if any) was entitled, at the
time of designation of a new Lending Office (or assignment), to receive
additional amounts from Borrowers with respect to such withholding tax; and (f)
federal withholding Taxes imposed under FATCA.
 
Extraordinary Expenses: all costs, expenses or advances that Agent may incur
during a Default or Event of Default, or during the pendency of an Insolvency
Proceeding of an Obligor, including those relating to (a) any audit, inspection,
repossession, storage, repair, appraisal, insurance, manufacture, preparation or
advertising for sale, sale, collection, or other preservation of or realization
upon any Collateral; (b) any action, arbitration or other proceeding (whether
instituted by or against Agent, any Lender, any Obligor, any representative of
creditors of an Obligor or any other Person) in any way relating to any
Collateral (including the validity, perfection, priority or avoidability of
Agent's Liens with respect to any Collateral), Loan Documents, Letters of Credit
or Obligations, including any lender liability or other Claims; (c) the
exercise, protection or enforcement of any rights or remedies of Agent under the
Loan Documents or Applicable Law in, or the monitoring of, any Insolvency
Proceeding; (d) settlement or satisfaction of any taxes, charges or Liens with
respect to any Collateral; (e) any Enforcement Action; (f) negotiation and
documentation of any modification, waiver, workout, restructuring or forbearance
with respect to any Loan Documents or Obligations; and (g) Protective
Advances.  Such costs, expenses and advances include transfer fees, Other Taxes,
storage fees, insurance costs, permit fees, utility reservation and standby
fees, legal fees, appraisal fees, brokers' fees and commissions, auctioneers'
fees and commissions, accountants' fees, environmental study fees, wages and
salaries paid to employees of any Obligor or independent contractors in
liquidating any Collateral, and travel expenses.
 
FATCA: Sections 1471 through 1474 of the Code, as of the Closing Date (or any
amended or successor version that is substantively comparable and not materially
more onerous to comply with), any current or future regulations or official
interpretations thereof and any agreement entered into pursuant to Section
1471(b)(1) of the Code.
 
Federal Funds Rate: (a) the weighted average of interest rates on overnight
federal funds transactions with members of the Federal Reserve System arranged
by federal funds brokers on the applicable Business Day (or on the preceding
Business Day, if the applicable day is not a Business Day), as published by the
Federal Reserve Bank of New York on the next Business Day; or (b) if no such
rate is published on the next Business Day, the average rate (rounded up, if
necessary, to the nearest 1/8 of 1%) charged to Bank of America on the
applicable day on such transactions, as determined by Agent.
 
 
- 11 -

--------------------------------------------------------------------------------

 
 
Fiscal Quarter: each period of three months, commencing on the first day of a
Fiscal Year.
 
Fiscal Year: the fiscal year of Obligors for accounting and tax purposes, ending
on December 31 of each year.
 
Fixed Charge Coverage Ratio: the ratio, determined on a consolidated basis for
Borrowers and Subsidiaries for the most recent 12 fiscal months of (a) EBITDA
minus Capital Expenditures (except those financed with Borrowed Money other than
Revolver Loans), to (b) Fixed Charges.
 
Fixed Charges: the sum of (a) Interest Expense (other than payment-in-kind), (b)
principal payments made on Borrowed Money, (c) Distributions made and (d) cash
taxes paid (net of tax refunds up to but not exceeding the amount of cash taxes
paid in the measurement period).
 
FLSA: the Fair Labor Standards Act of 1938.
 
Foreign Lender: any Lender that is organized under the laws of a jurisdiction
other than the laws of the United States, or any state or district thereof.
 
Foreign Plan: any employee benefit plan or arrangement (a) maintained or
contributed to by any Obligor or Subsidiary that is not subject to the laws of
the United States; or (b) mandated by a government other than the United States
for employees of any Obligor or Subsidiary.
 
Foreign Subsidiary: a Subsidiary that is a "controlled foreign corporation"
under Section 957 of the Code, such that a guaranty by such Subsidiary of the
Obligations or a Lien on the assets of such Subsidiary to secure the Obligations
would result in material tax liability to Borrowers.
 
Fronting Exposure: a Defaulting Lender's Pro Rata share of LC Obligations or
Swingline Loans, as applicable, except to the extent allocated to other Lenders
under Section 4.2.
 
Full Payment: with respect to any Obligations, (a) the full and indefeasible
cash payment thereof, including any interest, fees and other charges accruing
during an Insolvency Proceeding (whether or not allowed in the proceeding); and
(b) if such Obligations are LC Obligations or inchoate or contingent in nature,
Cash Collateralization thereof (or delivery of a standby letter of credit
acceptable to Agent in its discretion, in the amount of required Cash
Collateral).  No Loans shall be deemed to have been paid in full until all
Commitments related to such Loans have expired or been terminated.
 
GAAP: generally accepted accounting principles in effect in the United States
from time to time.
 
Governmental Approvals: all authorizations, consents, approvals, licenses and
exemptions of, registrations and filings with, and required reports to, all
Governmental Authorities.
 
Governmental Authority: any federal, state, local, foreign or other  agency,
authority, body, commission, court, instrumentality, political subdivision, or
other entity or officer exercising executive, legislative, judicial, regulatory
or administrative functions for any governmental, judicial, investigative,
regulatory or self-regulatory authority.
 
Guarantor Payment: as defined in Section 5.11.3.
 
 
- 12 -

--------------------------------------------------------------------------------

 
 
Guarantors:  each Subsidiary that is not a Borrower hereunder and each other
Person who guarantees payment or performance of any Obligations from time to
time.
 
Guaranty: each guaranty agreement executed by a Guarantor in favor of Agent.
 
Healthcare Receivable: has the meaning given to "health-care insurance
receivable" in the UCC.
 
Hedging Agreement: any “swap agreement” as defined in Section 101(53B)(A) of the
Bankruptcy Code.
 
Indemnified Taxes: Taxes other than Excluded Taxes imposed on or with respect to
any payment made by or on account of any obligation of Borrowers pursuant to
this Agreement.
 
Indemnitees: Agent Indemnitees, Lender Indemnitees, Issuing Bank Indemnitees and
Bank of America Indemnitees.
 
Insolvency Proceeding: any case or proceeding commenced by or against a Person
under any state, federal or foreign law for, or any agreement of such Person to,
(a) the entry of an order for relief under the Bankruptcy Code, or any other
insolvency, debtor relief or debt adjustment law; (b) the appointment of a
receiver, trustee, liquidator, administrator, conservator or other custodian for
such Person or any part of its Property; or (c) an assignment or trust mortgage
for the benefit of creditors.
 
Intellectual Property: all intellectual and similar proprietary property of a
Person, including inventions, designs, patents, copyrights, trademarks, service
marks, trade names, trade secrets, confidential or proprietary information,
customer lists, know-how, software and databases; all embodiments or fixations
thereof and all related documentation, applications and registrations and all
licenses or other rights to use any of the foregoing.
 
Intellectual Property Claim: any claim or assertion (whether in writing, by suit
or otherwise) that a Borrower's or Subsidiary's ownership, use, marketing, sale
or distribution of any Equipment, Intellectual Property or other Property
violates another Person's Intellectual Property.
 
Interest Expense: for any period, the total interest expense of Borrowers and
their Subsidiaries, all determined for such period on a consolidated basis,
without duplication, in accordance with GAAP, plus, to the extent not included
in such total interest expense, and to the extent incurred by Borrowers or their
Subsidiaries during such period: (a) interest expense attributable to Capital
Leases; (b) other than with respect to the Revolver Commitments, amortization of
debt discount and debt issuance cost, including commitment fees; (c) capitalized
interest; (d) non-cash interest expense; (e) commissions, discounts and other
fees and charges owed with respect to letters of credit and banker’s acceptance
financing; (f) net costs associated with Net Hedging Obligations (including
amortization of fees); (g) interest incurred in connection with investments in
discontinued operations; and (h) interest accruing on Debt of any other Person
to the extent such interest is a Contingent Obligation of Borrowers or any of
their Subsidiaries.  For purposes of this Agreement, Interest Expense shall be
adjusted on a pro forma basis, in a manner reasonably acceptable to Agent, to
include, as of the first day of any applicable period, any Permitted
Acquisitions during such period.
 
Interest Period: as defined in Section 3.1.3.
 
Inventory: as defined in the UCC, including all goods intended for sale, lease,
display or demonstration; all work in process; and all raw materials, and other
materials and supplies of any kind that are or could be used in connection with
the manufacture, printing, packing, shipping, advertising, sale, lease or
furnishing of such goods, or otherwise used or consumed in a Borrower's business
(but excluding Equipment).
 
 
- 13 -

--------------------------------------------------------------------------------

 
 
Investment: an Acquisition; an acquisition of record or beneficial ownership of
any Equity Interests of a Person; or an advance or capital contribution to or
other investment in a Person.
 
IP Assignment: a collateral assignment or security agreement pursuant to which
an Obligor assigns or grants a security interest in its interests in patents,
trademarks or other intellectual property to Agent, as security for the
Obligations.
 
IRS: the United States Internal Revenue Service.
 
Issuing Bank: Bank of America or any Affiliate of Bank of America, or any
replacement issuer appointed pursuant to Section 2.3.4.
 
Issuing Bank Indemnitees: Issuing Bank and its Affiliates, and all of their
respective officers, directors, employees, agents and attorneys.
 
LC Application: an application by Borrower Agent to Issuing Bank for issuance of
a Letter of Credit, in form and substance satisfactory to Issuing Bank.
 
LC Conditions: the following conditions necessary for issuance of a Letter of
Credit: (a) each of the conditions set forth in Section 6; (b) after giving
effect to such issuance, total LC Obligations do not exceed the Letter of Credit
Subline, no Overadvance exists and, if no Revolver Loans are outstanding, the LC
Obligations do not exceed the Borrowing Base (without giving effect to the LC
Reserve for purposes of this calculation); (c) the expiration date of such
Letter of Credit is no more than 365 days from issuance; (d) the Letter of
Credit and payments thereunder are denominated in Dollars; and (e) the purpose
and form of the proposed Letter of Credit is satisfactory to Agent and Issuing
Bank in their discretion.
 
LC Documents: all documents, instruments and agreements (including LC Requests
and LC Applications) delivered by Borrowers or any other Person to Issuing Bank
or Agent in connection with any Letter of Credit.
 
LC Obligations: the sum (without duplication) of (a) all amounts owing by
Borrowers for any drawings under Letters of Credit; and (b) the stated amount of
all outstanding Letters of Credit.
 
LC Request: a request for issuance of a Letter of Credit, to be provided by
Borrower Agent to Issuing Bank, in form satisfactory to Agent and Issuing Bank.
 
LC Reserve: the aggregate of all LC Obligations, other than (i) those that have
been Cash Collateralized by Borrowers and (ii) during any period of calculation
from the Closing Date through and including the date 8 Business Days following
the Closing Date, those Letters of Credit issued on the Closing Date that are
duplicative of the letters of credit issued by Wells Fargo Bank, National
Association and listed on Schedule 1.1(a), but only for such time as such Wells
Fargo Bank, National Association letters of credit remain outstanding and are
cash collateralized by funds advanced by Lenders hereunder.
 
Lender Indemnitees: Lenders and their Affiliates, and their respective officers,
directors, employees, agents and attorneys.
 
 
- 14 -

--------------------------------------------------------------------------------

 
 
Lenders: as defined in the preamble to this Agreement, including Agent in its
capacity as a provider of Swingline Loans and any other Person who hereafter
becomes a "Lender" pursuant to an Assignment and Acceptance.
 
Lending Office: the office designated as such by the applicable Lender at the
time it becomes party to this Agreement or thereafter by notice to Agent and
Borrower Agent.
 
Letter of Credit: any standby letter of credit issued by Issuing Bank for the
account of a Borrower, or any indemnity, guarantee, exposure transmittal
memorandum or similar form of credit support issued by Agent or Issuing Bank for
the benefit of a Borrower.
 
Letter of Credit Subline: $20,000,000.
 
LIBOR: for any Interest Period for a LIBOR Loan, the per annum rate of interest
(rounded up, if necessary, to the nearest 1/8th of 1%), determined by Agent at
approximately 11:00 a.m. (London time) two Business Days prior to commencement
of such Interest Period, for a term comparable to such Interest Period, equal to
(a) the British Bankers Association LIBOR Rate ("BBA LIBOR"), as published by
Reuters (or other commercially available source designated by Agent); or (b) if
BBA LIBOR is unavailable for any reason, the interest rate at which Dollar
deposits in the approximate amount of the LIBOR Loan would be offered by Agent’s
London branch to major banks in the London interbank Eurodollar market.  If the
Board of Governors imposes a Reserve Percentage with respect to LIBOR deposits,
then LIBOR shall be the foregoing rate, divided by 1 minus the Reserve
Percentage.
 
LIBOR Loan: each set of LIBOR Revolver Loans having a common length and
commencement of Interest Period.
 
LIBOR Revolver Loan: a Revolver Loan that bears interest based on LIBOR.
 
License: any license or agreement under which an Obligor is authorized to use
Intellectual Property in connection with any manufacture, marketing,
distribution or disposition of Collateral, any use of Property or otherwise in
the conduct of its business.
 
Licensor: any Person from whom an Obligor obtains the right to use any
Intellectual Property pursuant to a License.
 
Lien: any Person's interest in Property securing an obligation owed to, or a
claim by, such Person, including any lien, security interest, pledge,
hypothecation, trust, reservation, encroachment, easement, right-of-way,
covenant, condition, restriction, leases, or other title exception or
encumbrance.
 
Lien Waiver: with respect to any premises on which any Material Tangible
Collateral is located, an agreement, in form and substance satisfactory to
Agent, by which for any Collateral located on leased premises, the lessor waives
or subordinates any Lien it may have on the Collateral, and agrees to permit
Agent to enter upon the premises and remove any Collateral at such location or
to use the premises to store or dispose of the Collateral.
 
Loan: a Revolver Loan.
 
Loan Cap: on any date of determination, an amount equal to the lesser of (a) the
aggregate amount of Revolver Commitments and (b) the Accounts Formula Amount,
minus the Availability Reserve (without giving effect to the LC Reserve).
 
 
- 15 -

--------------------------------------------------------------------------------

 
 
Loan Documents: this Agreement, Other Agreements and Security Documents.
 
Loan Year: each 12 month period commencing on the Closing Date and on each
anniversary of the Closing Date.
 
Margin Stock: as defined in Regulation U of the Board of Governors.
 
Material Adverse Effect: the effect of any event or circumstance that, taken
alone or in conjunction with other events or circumstances, (a) has or could be
reasonably expected to have a material adverse effect on the business,
operations, Properties, or condition (financial or otherwise) of Obligors, taken
as a whole, on the value of any material Collateral, on the enforceability of
any Loan Documents, or on the validity or priority of Agent's Liens on any
Collateral; (b) impairs the ability of Obligors, taken as a whole,  to perform
their obligations under the Loan Documents, including repayment of any
Obligations; or (c) otherwise impairs the ability of Agent or any Lender to
enforce or collect any Obligations or to realize upon any Collateral; provided,
that (x) the non-cash charge to goodwill taken by Borrowers prior the Closing
Date and described in Cross Country's September 30, 2012 10Q filing shall not be
deemed to have caused a Material Adverse Effect prior to the Closing Date and
(y) the non cash charge to goodwill taken by Borrowers in connection with any
Permitted Asset Disposition pursuant to clause (i) of such definition shall not
be deemed to have caused a Material Adverse Effect after the Closing Date.
 
Material Contract: any agreement or arrangement to which a Borrower or
Subsidiary is party (other than the Loan Documents) (a) for which breach,
termination, nonperformance or failure to renew could reasonably be expected to
have a Material Adverse Effect; or (b) that relates to Subordinated Debt, or to
Debt (other than, in each case, with respect to any intercompany Debt disclosed
on Schedule 10.2.17) in an aggregate amount of $1,000,000 or more.
 
Material Tangible Collateral: with respect to any premises, any tangible
Collateral of material value on such premises, corporate (or other comparable)
minute books stored on such premises, receivables records on such premises
(whether tangible or stored electronically on equipment on such premises, unless
such electronically stored records are also stored or accessible on equipment at
another Material Tangible Collateral Location) or other records stored at such
premises that would be required to be delivered to an Account Debtor to ensure
payment of any receivable.
 
Material Tangible Collateral Location: any premises at which Material Tangible
Collateral is kept.
 
Moody's: Moody's Investors Service, Inc., and its successors.
 
Mortgage: a mortgage, deed of trust or deed to secure debt in which a Borrower
grants a Lien on its Real Estate to Agent, as security for the Obligations.
 
Multiemployer Plan: any employee benefit plan of the type described in Section
4001(a)(3) of ERISA, to which any Obligor or ERISA Affiliate makes or is
obligated to make contributions, or during the preceding five plan years, has
made or been obligated to make contributions.
 
Net Hedging Obligations: as of any date, the Termination Value of any Hedging
Agreement on such date.
 
 
- 16 -

--------------------------------------------------------------------------------

 
 
Net Income: for any period, the net income (or loss) of Borrowers and their
Subsidiaries for such period, determined on a consolidated basis, without
duplication, in accordance with GAAP; provided that there shall be excluded from
Net Income (to the extent otherwise included therein) (a) the income (or loss)
of any Person (other than Borrowers or any direct or indirect wholly-owned
Subsidiary of a Borrower) except that (i) Borrowers or any of their direct or
indirect wholly-owned Subsidiaries' equity in the net income of any such Person
for such period shall be included in such Net Income up to the aggregate amount
of cash distributed by such Person during such period to such Borrower or any
direct or indirect wholly-owned Subsidiary thereof as a dividend or other
distribution and (ii) Borrowers or any of their direct or indirect wholly-owned
Subsidiaries’ equity in a net loss of any such Person for such period shall be
included in determining such Net Income; (b) any gain or loss realized upon any
Asset Disposition; provided, that any tax benefit or tax liability resulting
therefrom shall also be excluded in calculating such Net Income; (c) any
extraordinary gain or loss; provided, that any tax benefit or tax liability
resulting therefrom shall also be excluded in calculating such Net Income; (d)
the cumulative effect of a change in accounting principles; (e) any non-cash
compensation expense realized for grants of performance shares, stock options or
other stock awards to officers, directors and employees of Borrowers or their
Subsidiaries; (f) the undistributed net income (if positive) of any direct or
indirect wholly-owned Subsidiary shall be excluded in calculating such Net
Income to the extent that the declaration or payment of dividends or similar
distributions by such direct or indirect wholly-owned Subsidiary to any Borrower
or any of Borrowers' Subsidiaries of such net income is not at the time
permitted by operation of the terms of its charter or any agreement (other than
any Loan Document), instrument, judgment, decree, order, statute, rule or
governmental regulation applicable to such direct or indirect wholly-owned
Subsidiary; and (g) any net after-tax income or loss for such period
attributable to the early extinguishment or conversion of Debt.
 
Net Proceeds: with respect to an Asset Disposition, proceeds (including, when
received, any deferred or escrowed payments) received by a Borrower or
Subsidiary in cash from such disposition, net of (a) reasonable and customary
fees, costs and expenses actually incurred in connection therewith, including,
without limitation, legal fees and sales commissions; (b) amounts applied to
repayment of Debt secured by a Permitted Lien senior to Agent's Liens on
Collateral sold; (c) transfer or similar taxes; and (d) reserves for
indemnities, until such reserves are no longer needed.
 
Note: a Revolving Note.
 
Notice of Borrowing: a Notice of Borrowing to be provided by Borrower Agent to
request a Borrowing of Revolver Loans, in form satisfactory to Agent.
 
Notice of Conversion/Continuation: a Notice of Conversion/Continuation to be
provided by Borrower Agent to request a conversion or continuation of any Loans
as LIBOR Loans, in form satisfactory to Agent.
 
Obligations: all (a) principal of and premium, if any, on the Loans, (b) LC
Obligations and other obligations of Obligors with respect to Letters of Credit,
(c) interest, expenses, fees, indemnification obligations, Extraordinary
Expenses and other amounts payable by Obligors under Loan Documents, (d) Secured
Bank Product Obligations, and (e) other Debts, obligations and liabilities of
any kind owing by Obligors pursuant to the Loan Documents, whether now existing
or hereafter arising, whether evidenced by a note or other writing, whether
allowed in any Insolvency Proceeding, whether arising from an extension of
credit, issuance of a letter of credit, acceptance, loan, guaranty,
indemnification or otherwise, and whether direct or indirect, absolute or
contingent, due or to become due, primary or secondary, or joint or several.
 
Obligor: each Borrower, Guarantor, or other Person that has granted a Lien in
favor of Agent on its assets to secure any Obligations.
 
 
- 17 -

--------------------------------------------------------------------------------

 
 
Ordinary Course of Business: the ordinary course of business of any Borrower or
Subsidiary, consistent with past practices and undertaken in good faith.
 
Organic Documents: with respect to any Person, its charter, certificate or
articles of incorporation, bylaws, articles of organization, limited liability
agreement, operating agreement, members agreement, shareholders agreement,
partnership agreement, certificate of partnership, certificate of formation,
voting trust agreement, or similar agreement or instrument governing the
formation or operation of such Person.
 
OSHA: the Occupational Safety and Hazard Act of 1970.
 
Other Agreement: each LC Document, fee letter, Lien Waiver, Real Estate Related
Document, Borrowing Base Certificate, Compliance Certificate, Borrower
Materials, or other note, document, instrument or agreement (other than this
Agreement or a Security Document) now or hereafter delivered by an Obligor or
other Person to Agent or a Lender in connection with this Agreement or any other
Loan Document.
 
Other Connection Taxes: with respect to any Lender, Issuing Bank or Agent, Taxes
imposed as a result of present or former connection between such Lender, Issuing
Bank or Agent and the jurisdiction imposing such Taxes (other than a connection
to the extent arising from such Lender, Issuing Bank or Agent having executed,
delivered, enforced, become a party to, performed its obligations under,
received payments under, received or perfected a security interest under, or
engaged in any other transaction pursuant to, or enforced, any Loan Document, or
sold or assigned an interest in any Loan Document).
 
Other Taxes: all present or future stamp or documentary taxes or any other
excise or property taxes, charges or similar levies arising from any payment
made under any Loan Document or from the execution, delivery or enforcement of,
or otherwise with respect to, any Loan Document, except any such Taxes that are
Other Connection Taxes pursuant to an assignment (other than an assignment under
Section 13.4).
 
Overadvance: as defined in Section 2.1.5.
 
Overadvance Loan: a Base Rate Revolver Loan made when an Overadvance exists or
is caused by the funding thereof.
 
Participant: as defined in Section 13.2.
 
Participant Register: as defined in Section 13.6.
 
Patriot Act: the Uniting and Strengthening America by Providing Appropriate
Tools Required to Intercept and Obstruct Terrorism Act of 2001, Pub. L. No.
107-56, 115 Stat. 272 (2001).
 
Payment Item: each check, draft or other item of payment payable to a Borrower,
including those constituting proceeds of any Collateral.
 
Payroll Reserve: as of any date of determination, an amount equal to the average
aggregate weekly W-2 payroll of field employees and fees for services payable to
independent contractors of Borrowers assigned to work for clients or customers
of Borrowers for the period of 4 weeks immediately preceding any such date of
determination; provided, that, for the avoidance of doubt, all out-of-pocket
expenses that are reimbursable to such Persons shall be excluded from such
calculation.
 
PBGC: the Pension Benefit Guaranty Corporation.
 
 
- 18 -

--------------------------------------------------------------------------------

 
 
Pension Plan: any employee pension benefit plan (as such term is defined in
Section 3(2) of ERISA), other than a Multiemployer Plan, that is subject to
Title IV of ERISA and is sponsored or maintained by any Obligor or ERISA
Affiliate or to which the Obligor or ERISA Affiliate contributes or has an
obligation to contribute, or in the case of a multiple employer or other plan
described in Section 4064(a) of ERISA, has made contributions at any time during
the preceding five plan years.
 
Permitted Acquisition: any Acquisition as long as (a) no Default or Event of
Default exists or is caused thereby; (b) the Acquisition is consensual; (c) the
assets, business or Person being acquired is engaged in the same or similar
business of Borrowers and Subsidiaries, is located or organized within the
United States, and had positive EBITDA for the 12 month period most recently
ended; (d) no Debt or Liens are incurred, assumed or result from the
Acquisition, except Debt permitted under Section 10.2.1(b), (f) or (i); (e) upon
giving pro forma effect thereto, Average Availability for the 45-day period
immediately preceding the date of such Acquisition and Availability as of the
date of such Acquisition is no less than the greater of (i) 15% of the Loan Cap,
and (ii) $7,500,000; (f) the Fixed Charge Coverage Ratio for the 12-month period
ending on the date of the financial statements most recently required to be
delivered pursuant to Section 10.1.2(b), determined on a pro forma basis giving
effect to the Acquisition, is greater than 1.0 to 1.0, whether or not a Trigger
Period (FCCR) exists; and (g) Borrowers deliver to Agent, at least 10 Business
Days prior to the Acquisition, copies of all material agreements relating
thereto and a certificate, in form and substance satisfactory to Agent, stating
that the Acquisition is a "Permitted Acquisition" and demonstrating compliance
with the foregoing requirements.
 
Permitted Asset Disposition: as long as no Default or Event of Default exists
and, subject to Section 5.2, all Net Proceeds are remitted to Agent, an Asset
Disposition that is (a) a disposition of Equipment that, in the aggregate during
any 12-month period, has a fair market or book value (whichever is more) of
$1,000,000 or less; (b) termination of a lease of real or personal Property that
is not necessary for the Ordinary Course of Business, and could not reasonably
be expected to have a Material Adverse Effect; (c) a license or sublicense (on a
non-exclusive basis) of Intellectual Property in the Ordinary Course of Business
at arm's length and on market terms; (d) a discounting or forgiveness of a past
due Account in the Ordinary Course of Business in connection with the collection
or compromise thereof; (e) a loss of property pursuant to a casualty event or a
condemnation proceeding; (f) a voluntary termination of a Hedging Agreement; (g)
the abandonment of, disposal of, or failure to maintain Intellectual Property,
in the Ordinary Course of Business that is, in the reasonable judgment of an
Obligor, no longer used or useful or necessary in its business or the business
of its Subsidiaries; (h) a lease and sublease of real property entered into by
Obligors and their Subsidiaries as lessor in the Ordinary Course of Business; or
(i) any other disposition approved in writing by Agent and Required Lenders.
 
Permitted Contingent Obligations: Contingent Obligations (a) arising from
endorsements of Payment Items for collection or deposit in the Ordinary Course
of Business; (b) arising from Hedging Agreements permitted hereunder; (c)
existing on the Closing Date, and any extension or renewal thereof that does not
increase the amount of such Contingent Obligation when extended or renewed; (d)
incurred in the Ordinary Course of Business with respect to surety, appeal or
performance bonds, or other similar obligations; (e) arising from customary
indemnification obligations in favor of purchasers in connection with
dispositions of Equipment permitted hereunder; (f) arising under the Loan
Documents; or (g) in an aggregate amount of $2,500,000 or less at any time.
 
Permitted Discretion: a determination made in the exercise, in good faith, of
reasonable business judgment (from the perspective of a secured, asset-based
lender).
 
 
- 19 -

--------------------------------------------------------------------------------

 
 
Permitted Distribution: any stock repurchase or payment of dividends so long as
(a) no Default or Event of Default exists or is caused thereby; (b) upon giving
pro forma effect thereto, Average Availability for the 45 day period immediately
preceding the date of such Distribution and Availability as of the date of such
Distribution is no less than the greater of (i) 20% of the Loan Cap, and (ii)
$10,000,000; (c) the Fixed Charge Coverage Ratio for the 12 month period ending
on the date of the financial statements most recently required to be delivered
pursuant to Section 10.1.2(b), determined on a pro forma basis after giving
effect to such Distribution, is greater than 1:0 to 1:0, whether or not a
Trigger Period (FCCR) exists; (d) each of the Person making such Distribution
and Obligors taken as a whole is Solvent after giving effect to such
Distribution; and (e) such Distribution does not violate Applicable Law.
 
Permitted Holder: Charterhouse or any entity controlled by the principals of
Charterhouse.
 
Permitted Investment: any other Investment (other than an Acquisition) as long
as (a) no Default or Event of Default exists or is caused thereby; (b) upon
giving pro forma effect thereto, Average Availability for the 45-day period
immediately preceding the date of such Investment and Availability as of the
date of such Investment is no less than the greater of (i) 15% of the Loan Cap,
and (ii) $7,500,000; (c) the Fixed Charge Coverage Ratio for the 12-month period
ending on the date of the financial statements most recently required to be
delivered pursuant to Section 10.1.2(b), determined on a pro forma basis giving
effect to the Investment, is greater than 1.0 to 1.0, whether or not a Trigger
Period (FCCR) exists; and (d) Borrowers deliver to Agent, at least 10 Business
Days prior to the Investment, copies of all material agreements relating thereto
and a certificate, in form and substance satisfactory to Agent, stating that the
Investment is a "Permitted Investment" and demonstrating compliance with the
foregoing requirements.
 
Permitted Lien: as defined in Section 10.2.2.
 
Permitted Purchase Money Debt: Purchase Money Debt of Borrowers and Subsidiaries
that is unsecured or secured only by a Purchase Money Lien, as long as the
aggregate amount does not exceed $10,000,000 at any time.
 
Person: any individual, corporation, limited liability company, partnership,
joint venture, association, trust, unincorporated organization, Governmental
Authority or other entity.
 
Plan: any employee benefit plan (as defined in Section 3(3) of ERISA)
established by an Obligor or, with respect to any such plan that is subject to
Section 412 of the Code or Title IV of ERISA, an ERISA Affiliate.
 
Platform: as defined in Section 14.3.3.
 
Prime Rate: the rate of interest announced by Bank of America from time to time
as its prime rate.  Such rate is set by Bank of America on the basis of various
factors, including its costs and desired return, general economic conditions and
other factors, and is used as a reference point for pricing some loans, which
may be priced at, above or below such rate.  Any change in such rate publicly
announced by Bank of America shall take effect at the opening of business on the
day specified in the announcement.
 
Pro Rata: with respect to any Lender, a percentage (rounded to the ninth decimal
place) determined (a) while Revolver Commitments are outstanding, by dividing
the amount of such Lender's Revolver Commitment by the aggregate amount of all
Revolver Commitments; and (b) at any other time, by dividing the amount of such
Lender's Loans and LC Obligations by the aggregate amount of all outstanding
Loans and LC Obligations.
 
 
- 20 -

--------------------------------------------------------------------------------

 
 
Properly Contested: with respect to any obligation of an Obligor, (a) the
obligation is subject to a bona fide dispute regarding amount or the Obligor's
liability to pay; (b) the obligation is being properly contested in good faith
by appropriate proceedings promptly instituted and diligently pursued; (c)
appropriate reserves have been established in accordance with GAAP; (d)
non-payment could not have a Material Adverse Effect, nor result in forfeiture
or sale of any assets included in the Borrowing Base or any other material
assets of the Obligor; (e) no Lien is imposed on assets of the Obligor, unless
such Lien is a Permitted Lien that is junior in priority to Agent's Liens and
bonded and stayed to the satisfaction of Agent; and (f) if the obligation
results from entry of a judgment or other order, such judgment or order is
stayed pending appeal or other judicial review.
 
Property: any interest in any kind of property or asset, whether real, personal
or mixed, or tangible or intangible.
 
Protective Advances: as defined in Section 2.1.6.
 
Purchase Money Debt: (a) Debt (other than the Obligations) for payment of any of
the purchase price of fixed or capital assets; (b) Debt (other than the
Obligations) incurred within 30 days before or after acquisition of any fixed or
capital assets, for the purpose of financing any of the purchase price thereof;
and (c) any renewals, extensions or refinancings (but not increases) thereof.
 
Purchase Money Lien: a Lien that secures Purchase Money Debt, encumbering only
the fixed assets acquired with such Debt and constituting a Capital Lease and
proceeds thereof or a purchase money security interest under the UCC.
 
RCRA: the Resource Conservation and Recovery Act (42 U.S.C. §§ 6991-6991i).
 
Real Estate: all right, title and interest (whether as owner, lessor or lessee)
in any real Property or any buildings, structures, parking areas or other
improvements thereon.
 
Refinancing Conditions: the following conditions for Refinancing Debt:  (a) it
is in an aggregate principal amount that does not exceed the principal amount of
the Debt being extended, renewed or refinanced and accrued and unpaid interest,
premiums, fees and expenses; (b) it has a final maturity no sooner than, a
weighted average life no less than, and an interest rate no greater than, the
Debt being extended, renewed or refinanced; (c) it is subordinated to the
Obligations at least to the same extent as the Debt being extended, renewed or
refinanced; (d) the representations, covenants and defaults applicable to it are
no less favorable to Borrowers taken as a whole than those applicable to the
Debt being extended, renewed or refinanced; (e) no additional Lien is granted to
secure it; (f) no additional Person is obligated on such Debt; and (g) upon
giving effect to it, no Default or Event of Default exists.
 
Refinancing Debt: Borrowed Money that is the result of an extension, renewal or
refinancing of Debt permitted under Section 10.2.1(b), (d) or (f).
 
Register:  as defined in Section 13.5.
 
Reimbursement Date: as defined in Section 2.3.2.
 
Related Real Estate Documents: with respect to any Real Estate subject to a
Mortgage, the following, in form and substance reasonably satisfactory to Agent
and received by Agent for review at least 15 days prior to the effective date of
the Mortgage:  (a) a mortgagee title policy (or binder therefor) covering
Agent's interest under the Mortgage, in a form and amount and by an insurer
acceptable to Agent, which must be fully paid on such effective date; (b) such
assignments of leases, estoppel letters, attornment agreements, consents,
waivers and releases as Agent may require with respect to other Persons having
an interest in the Real Estate; (c) a current, as-built survey of the Real
Estate, containing a metes-and-bounds property description and certified by a
licensed surveyor acceptable to Agent; and (d) a life-of-loan flood hazard
determination and, if the Real Estate is located in a flood plain, an
acknowledged notice to borrower and flood insurance in an amount, with
endorsements and by an insurer acceptable to Agent.
 
 
- 21 -

--------------------------------------------------------------------------------

 
 
Rent and Charges Reserve: the aggregate of (a) all past due rent and other
amounts owing by an Obligor to any landlord or other Person who possesses any
Collateral or could assert a Lien on any Collateral; and (b) a reserve at least
equal to three months rent and other charges that could be payable to any such
Person, unless it has executed a Lien Waiver.
 
Report: as defined in Section 12.2.3.
 
Reportable Event: any of the events set forth in Section 4043(c) of ERISA, other
than events for which the 30 day notice period has been waived.
 
Required Lenders: Lenders (subject to Section 4.2) having Revolver Commitments
in excess of 50% of the aggregate Revolver Commitments; provided, however, that
the Commitments and Loans of any Defaulting Lender shall be excluded from such
calculation.
 
Reserve Percentage: the reserve percentage (expressed as a decimal, rounded up
to the nearest 1/8th of 1%) applicable to member banks under regulations issued
by the Board of Governors for determining the maximum reserve requirement for
Eurocurrency liabilities.
 
Restricted Investment: any Investment by a Borrower or Subsidiary, other than
(a) Investments in Subsidiaries to the extent existing on the Closing Date; (b)
Cash Equivalents that are subject to Agent's Lien and control, pursuant to
documentation in form and substance satisfactory to Agent; (c) loans and
advances permitted under Section 10.2.7; (d) Investments by any Obligor to any
other Obligor; (e) Investments in any new Subsidiary created after the Closing
Date that becomes an Obligor currently with such Investment; (f) Investments
received in connection with the bankruptcy or reorganization of, or settlement
of delinquent accounts and disputes with, customers, in the Ordinary Course of
Business; (g) Investments in Hedging Agreement; (h) Permitted Acquisitions;
(i) Permitted Investments; (j) with respect to the Cayman Islands Subsidiary,
Investments for purposes of insurance claims as required in order for the Cayman
Islands Subsidiary to be in compliance with Cayman Islands insurance
regulations; and (k) with respect to the Foreign Subsidiary organized under the
laws of India, Investments for certain information technology services rendered,
together with any Investment in such Subsidiary permitted pursuant to clause (a)
above, in an aggregate amount not to exceed $7,500,000 at any time outstanding.
 
Restrictive Agreement: an agreement (other than a Loan Document) that conditions
or restricts the right of any Borrower, Subsidiary or other Obligor to incur or
repay Borrowed Money, to grant Liens on any assets, to declare or make
Distributions, to modify, extend or renew any agreement evidencing Borrowed
Money, or to repay any intercompany Debt.
 
Revolver Commitment: for any Lender, its obligation to make Revolver Loans and
to participate in LC Obligations up to the maximum principal amount shown on
Schedule 1.1, as hereafter modified pursuant to Section 2.1.7 or an Assignment
and Acceptance to which it is a party.  "Revolver Commitments" means the
aggregate amount of such commitments of all Lenders.
 
Revolver Loan: a loan made pursuant to Section 2.1, and any Swingline Loan,
Overadvance Loan or Protective Advance.
 
 
- 22 -

--------------------------------------------------------------------------------

 
 
Revolver Note: a promissory note issued by Borrowers to the order of a Lender,
requesting such promissory note substantially in  the form of Exhibit C.
 
Revolver Termination Date: January 9, 2016.
 
Royalties: all royalties, fees, expense reimbursement and other amounts payable
by a Borrower under a License.
 
S&P: Standard & Poor's Ratings Services, a Standard & Poor’s Financial LLC
business, and its successors.
 
SEC: the Securities and Exchange Commission.
 
Secured Bank Product Obligations: Debt, obligations and other liabilities with
respect to Bank Products owing by a Borrower or Subsidiary to a Secured Bank
Product Provider.
 
Secured Bank Product Provider: (a) Bank of America or any of its Affiliates; and
(b) any other Lender or Affiliate of a Lender that is providing a Bank Product,
provided such provider delivers written notice to Agent, in form and substance
satisfactory to Agent, within 10 days following the later of the Closing Date or
creation of the Bank Product, (i) describing the Bank Product and setting forth
the maximum amount to be secured by the Collateral and the methodology to be
used in calculating such amount, and (ii) agreeing to be bound by Section 12.13.
 
Secured Parties: Agent, Issuing Bank, Lenders and Secured Bank Product
Providers.
 
Security Documents: the Guaranties, Mortgages, IP Assignments, Deposit Account
Control Agreements, and all other documents, instruments and agreements now or
hereafter securing (or given with the intent to secure) any Obligations.
 
Senior Officer: the chairman of the board, president, chief executive officer or
chief financial officer, financial manager or treasurer of a Borrower or, if the
context requires, an Obligor.
 
Settlement Report: a report summarizing Revolver Loans and participations in LC
Obligations outstanding as of a given settlement date, allocated to Lenders on a
Pro Rata basis in accordance with their Revolver Commitments.
 
Solvent: as to any Person, such Person (a) owns Property whose fair salable
value is greater than the amount required to pay all of its debts (including
contingent, subordinated, unmatured and unliquidated liabilities); (b) owns
Property whose present fair salable value (as defined below) is greater than the
probable total liabilities (including contingent, subordinated, unmatured and
unliquidated liabilities) of such Person as they become absolute and matured;
(c) is able to pay all of its debts as they mature; (d) has capital that is not
unreasonably small for its business and is sufficient to carry on its business
and transactions and all business and transactions in which it is about to
engage; (e) is not "insolvent" within the meaning of Section 101(32) of the
Bankruptcy Code; and (f) has not incurred (by way of assumption or otherwise)
any obligations or liabilities (contingent or otherwise) under any Loan
Documents, or made any conveyance in connection therewith, with actual intent to
hinder, delay or defraud either present or future creditors of such Person or
any of its Affiliates.  "Fair salable value" means the amount that could be
obtained for assets within a reasonable time, either through collection or
through sale under ordinary selling conditions by a capable and diligent seller
to an interested buyer who is willing (but under no compulsion) to purchase.
 
 
- 23 -

--------------------------------------------------------------------------------

 
 
Subordinated Debt: Debt incurred by a Borrower that is expressly subordinate and
junior in right of payment to Full Payment of all Obligations, and is on terms
(including maturity, interest, fees, repayment, covenants and subordination)
satisfactory to Agent.
 
Subsidiary: any entity more than 50% of whose voting securities or Equity
Interests is owned by a Borrower or any combination of Borrowers (including
indirect ownership by a Borrower through other entities in which a Borrower
directly or indirectly owns more than 50% of the voting securities or Equity
Interests).
 
Swingline Loan: any Borrowing of Base Rate Revolver Loans funded with Agent's
funds, until such Borrowing is settled among Lenders or repaid by Borrowers.
 
Taxes: all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.
 
Termination Value: in respect of any one or more Hedging Agreements, after
taking into account the effect of any legally enforceable netting agreement
relating to such Hedging Agreements, (a) for any date on or after the date such
Hedging Agreements have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in the foregoing clause (a), the amount(s) determined as the
mark-to-market value(s) for such Hedging Agreements, as determined based upon
one or more mid-market or other readily available quotations provided by any
recognized dealer in such Hedging Agreements (which may include a Lender or any
Affiliate of a Lender).
 
Transferee: any actual or potential Eligible Assignee, Participant or other
Person acquiring an interest in any Obligations.
 
Trigger Period: the period (a) commencing on (i) the day that an Event of
Default occurs, (ii) Average Availability has been less than the greater of (x)
12.5% of the Loan Cap and (y) $6,250,000 during the immediately preceding 5
Business Days or (iii) Availability is less than $3,000,000 at any time and (b)
continuing until, during the preceding 45 days, no Event of Default has existed
and Availability has been greater than the greater of (i) 12.5% of the Loan Cap
and (ii) $6,250,000 at all times.
 
Trigger Period (FCCR): the period (a) commencing on the day that an Event of
Default occurs or Availability is less than the greater of (i) 12.5% of the Loan
Cap and (ii) $6,250,000 at any time and (b) continuing until, during the
preceding 45 days, no Event of Default has existed and Availability has been
greater than the greater of (i) 12.5% of the Loan Cap and (ii) $6,250,000 at all
times.
 
Type: any type of a Loan (i.e., Base Rate Loan or LIBOR Loan) that has the same
interest option and, in the case of LIBOR Loans, the same Interest Period.
 
UCC: the Uniform Commercial Code as in effect in the State of New York or, when
the laws of any other jurisdiction govern the perfection or enforcement of any
Lien, the Uniform Commercial Code of such jurisdiction.
 
Unfunded Pension Liability: the excess of a Pension Plan’s benefit liabilities
under Section 4001(a)(16) of ERISA, over the current value of that Pension
Plan’s assets, determined in accordance with the assumptions used for funding
the Pension Plan pursuant to Section 412 of the Code and ERISA for the
applicable plan year.
 
 
- 24 -

--------------------------------------------------------------------------------

 
 
Unused Line Fee Rate: a per annum rate equal to (a) 0.375%, if the average daily
balance of Revolver Loans and stated amount of Letters of Credit was 50% or less
of the Revolver Commitments during the preceding calendar month, or (b) 0.250%,
if such average daily balance was more than 50% of the Revolver Commitments
during the preceding calendar month.
 
Upstream Payment: a Distribution by a Subsidiary of a Borrower to such Borrower.
 
Value: for an Account, its face amount, net of any returns, rebates, discounts
(calculated on the shortest terms), credits, allowances or Taxes (including
sales, excise or other taxes) that have been or could be claimed by the Account
Debtor or any other Person.
 
Withholding Agent: any Borrower or Agent.
 
1.2. Accounting Terms.  Under the Loan Documents (except as otherwise specified
herein), all accounting terms shall be interpreted, all accounting
determinations shall be made, and all financial statements shall be prepared, in
accordance with GAAP applied on a basis consistent with the most recent audited
financial statements of Borrowers delivered to Agent before the Closing Date and
using the same inventory valuation method as used in such financial statements,
except for any change required or permitted by GAAP if Borrowers' certified
public accountants concur in such change, the change is disclosed to Agent, and
Section 10.3 is amended in a manner satisfactory to Required Lenders to take
into account the effects of the change.
 
1.3. Uniform Commercial Code.  As used herein, the following terms are defined
in accordance with the UCC in effect in the State of New York from time to
time:  "Chattel Paper," "Commercial Tort Claim," "Deposit Account," "Document,"
"Equipment," "General Intangibles," "Goods," "Instrument," "Investment
Property," "Letter-of-Credit Right" and "Supporting Obligation."
 
1.4. Certain Matters of Construction.  The terms "herein," "hereof," "hereunder"
and other words of similar import refer to this Agreement as a whole and not to
any particular section, paragraph or subdivision.  Any pronoun used shall be
deemed to cover all genders.  In the computation of periods of time from a
specified date to a later specified date, "from" means "from and including," and
"to" and "until" each mean "to but excluding."  The terms "including" and
"include" shall mean "including, without limitation" and, for purposes of each
Loan Document, the parties agree that the rule of ejusdem generis shall not be
applicable to limit any provision.  Section titles appear as a matter of
convenience only and shall not affect the interpretation of any Loan
Document.  All references to (a) laws or statutes include all related rules,
regulations, interpretations, amendments and successor provisions; (b) any
document, instrument or agreement include any amendments, waivers and other
modifications, extensions or renewals (to the extent permitted by the Loan
Documents); (c) any section mean, unless the context otherwise requires, a
section of this Agreement; (d) any exhibits or schedules mean, unless the
context otherwise requires, exhibits and schedules attached hereto, which are
hereby incorporated by reference; (e) any Person include successors and assigns;
(f) time of day means New York time; or (g) discretion of Agent, Issuing Bank or
any Lender mean the sole and absolute discretion of such Person.  All
calculations of Value, fundings of Loans, issuances of Letters of Credit and
payments of Obligations shall be in Dollars and, unless the context otherwise
requires, all determinations (including calculations of Borrowing Base and
financial covenants) made from time to time under the Loan Documents shall be
made in light of the circumstances existing at such time.  Borrowing Base
calculations shall be consistent with historical methods of valuation and
calculation, and otherwise reasonably satisfactory to Agent (and not necessarily
calculated in accordance with GAAP).  Borrowers shall have the burden of
establishing any alleged negligence, misconduct or lack of good faith by Agent,
Issuing Bank or any Lender under any Loan Documents.  No provision of any Loan
Documents shall be construed against any party by reason of such party having,
or being deemed to have, drafted the provision.  Whenever the phrase "to the
best of Borrowers' knowledge" or words of similar import are used in any Loan
Documents, it means actual knowledge of a Senior Officer, or knowledge that a
Senior Officer would have obtained if he or she had engaged in good faith and
diligent performance of his or her duties customary to such Senior Officer's
office in the industry of Obligors.
 
 
- 25 -

--------------------------------------------------------------------------------

 
 
SECTION 2. CREDIT FACILITIES
 
2.1. Revolver Commitment
 
2.1.1. Revolver Loans.  Each Lender agrees, severally on a Pro Rata basis up to
its Revolver Commitment, on the terms set forth herein, to make Revolver Loans
to Borrowers from time to time through the Commitment Termination Date.  The
Revolver Loans may be repaid and reborrowed as provided herein.  In no event
shall Lenders have any obligation to honor a request for a Revolver Loan if the
unpaid balance of Revolver Loans outstanding at such time (including the
requested Loan) would exceed the Borrowing Base.
 
2.1.2. Revolver Notes.  The Revolver Loans made by each Lender and interest
accruing thereon shall be evidenced by the records of Agent and such Lender.  At
the request of any Lender, Borrowers shall deliver a Revolver Note to such
Lender.
 
2.1.3. Use of Proceeds.  The proceeds of Revolver Loans shall be used by
Borrowers solely (a) to satisfy existing Debt; (b) to pay fees and transaction
expenses associated with the closing of this credit facility; (c) to pay
Obligations in accordance with this Agreement; and (d) for working capital and
general corporate and any other lawful corporate purposes of Borrowers
(including any transaction permitted by this Agreement).
 
2.1.4. Voluntary Reduction or Termination of Revolver Commitments.
 
(a)           The Revolver Commitments shall terminate on the Revolver
Termination Date, unless sooner terminated in accordance with this
Agreement.  Upon at least 10 days (or such shorter period as may be agreed in
writing by Agent in its discretion) prior written notice to Agent at any time,
Borrowers may, at their option, terminate the Revolver Commitments and this
credit facility.  Any notice of termination given by Borrowers shall be
irrevocable.  On the termination date, Borrowers shall make Full Payment of all
Obligations.
 
(b)           Borrowers may permanently reduce the Revolver Commitments, on a
Pro Rata basis for each Lender, upon at least 10 days (or such shorter period as
may be agreed in writing by Agent in its discretion) prior written notice to
Agent, which notice shall specify the amount of the reduction and shall be
irrevocable once given.  Each reduction shall be in a minimum amount of
$5,000,000, or an increment of $1,000,000 in excess thereof.
 
2.1.5. Overadvances.  If the aggregate Revolver Loans exceed the Borrowing Base
("Overadvance") at any time, the excess amount shall be payable by Borrowers on
demand by Agent, but all such Revolver Loans shall nevertheless constitute
Obligations secured by the Collateral and entitled to all benefits of the Loan
Documents.  Agent may require Lenders to honor requests for Overadvance Loans
and to forbear from requiring Borrowers to cure an Overadvance, (a) when no
other Event of Default is known to Agent, as long as (i) the Overadvance does
not continue for more than 30 consecutive days (and no Overadvance may exist for
at least five consecutive days thereafter before further Overadvance Loans are
required), and (ii) the Overadvance is not known by Agent to exceed 10% of the
Borrowing Base; and (b) regardless of whether an Event of Default exists, if
Agent discovers an Overadvance not previously known by it to exist, as long as
from the date of such discovery the Overadvance (i) is not increased to more
than 10% of the Borrowing Base, and (ii) does not continue for more than 30
consecutive days.  In no event shall Overadvance Loans be required that would
cause the outstanding Revolver Loans and LC Obligations to exceed the aggregate
Revolver Commitments.  Any funding of an Overadvance Loan or sufferance of an
Overadvance shall not constitute a waiver by Agent or Lenders of the Event of
Default caused thereby.  In no event shall any Borrower or other Obligor be
deemed a beneficiary of this Section nor authorized to enforce any of its terms.
 
 
- 26 -

--------------------------------------------------------------------------------

 
 
2.1.6. Protective Advances.  Agent shall be authorized, in its discretion, at
any time that any conditions in Section 6 are not satisfied, and without regard
to the aggregate Commitments, to make Base Rate Revolver Loans ("Protective
Advances") (a) up to an aggregate amount of $5,000,000 outstanding at any time,
if Agent deems such Loans necessary or desirable to preserve or protect
Collateral, or to enhance the collectability or repayment of Obligations; or (b)
to pay any other amounts chargeable to Obligors under any Loan Documents,
including costs, fees and expenses.  Each Lender shall participate in each
Protective Advance on a Pro Rata basis.  Required Lenders may at any time revoke
Agent's authority to make further Protective Advances under clause (a) by
written notice to Agent.  Absent such revocation, Agent’s determination that
funding of a Protective Advance is appropriate shall be conclusive.
 
2.1.7. Increase in Revolver Commitments.  Borrowers may request an increase in
Revolver Commitments from time to time upon notice to Agent, as long as (a) No
Default or Event of Default exists, (b) the requested increase is in a minimum
amount of $5,000,000 and is offered on the same terms as existing Revolver
Commitments unless agreed to by Borrowers and Agent, except for a closing fee
specified by Borrowers, (c) increases under this Section do not exceed
$20,000,000 in the aggregate and no more than four (4) increases are made, (d)
no reduction in Commitments pursuant to Section 2.1.4 has occurred prior to the
requested increase, and (e) the requested increase does not cause the
Commitments to exceed 90% of any applicable cap under any Subordinated Debt
agreement.  Agent shall promptly notify Lenders of the requested increase and,
within 10 Business Days thereafter, each Lender shall notify Agent if and to
what extent such Lender commits to increase its Revolver Commitment.  Any Lender
not responding within such period shall be deemed to have declined an
increase.  If Lenders fail to commit to the full requested increase, Eligible
Assignees may issue additional Revolver Commitments and become Lenders
hereunder.  Agent may allocate, in its discretion, the increased Revolver
Commitments among committing Lenders and, if necessary, Eligible
Assignees.  Provided the conditions set forth in Section 6.2 are satisfied,
total Revolver Commitments shall be increased by the requested amount (or such
lesser amount committed by Lenders and Eligible Assignees) on a date agreed upon
by Agent and Borrower Agent, but no later than 45 days following Borrowers'
increase request.  Agent, Borrowers, and new and existing Lenders shall execute
and deliver such documents and agreements as Agent deems appropriate to evidence
the increase in and allocations of Revolver Commitments.  On the effective date
of an increase, all outstanding Revolver Loans, LC Obligations and other
exposures under the Revolver Commitments shall be reallocated among Lenders, and
settled by Agent if necessary,  in accordance with Lenders’ adjusted shares of
such Commitments.
 
This Section shall supersede any provisions in Section 12.5 to the contrary.
 
2.2. Reserved.
 
2.3. Letter of Credit Facility.
 
2.3.1. Issuance of Letters of Credit.  Issuing Bank shall issue Letters of
Credit from time to time until 30 days prior to the Revolver Termination Date
(or until the Commitment Termination Date, if earlier), on the terms set forth
herein, including the following:
 
 
- 27 -

--------------------------------------------------------------------------------

 
 
(a)           Each Borrower acknowledges that Issuing Bank's issuance of any
Letter of Credit is conditioned upon Issuing Bank's receipt of a LC Application
with respect to the requested Letter of Credit, as well as such other
instruments and agreements as Issuing Bank may customarily require for issuance
of a letter of credit of similar type and amount.  Issuing Bank shall have no
obligation to issue any Letter of Credit unless (i) Issuing Bank receives a LC
Request and LC Application at least three Business Days prior to the requested
date of issuance; (ii) each LC Condition is satisfied; and (iii) if a Defaulting
Lender exists, such Lender or Borrowers have entered into arrangements
satisfactory to Agent and Issuing Bank to eliminate any Fronting Exposure
associated with such Lender.  If, in sufficient time to act, Issuing Bank
receives written notice from Required Lenders that a LC Condition has not been
satisfied, Issuing Bank shall not issue the requested Letter of Credit.  Prior
to receipt of any such notice, Issuing Bank shall not be deemed to have
knowledge of any failure of LC Conditions.
 
(b)           Letters of Credit may be requested by a Borrower to support
obligations incurred in the Ordinary Course of Business, or as otherwise
approved by Agent.  The renewal or extension of any Letter of Credit shall be
treated as the issuance of a new Letter of Credit, except that delivery of a new
LC Application shall be required at the discretion of Issuing Bank.
 
(c)           Borrowers assume all risks of the acts, omissions or misuses of
any Letter of Credit by the beneficiary.  In connection with issuance of any
Letter of Credit, none of Agent, Issuing Bank or any Lender shall be responsible
for the existence, character, quality, quantity, condition, packing, value or
delivery of any goods purported to be represented by any Documents; any
differences or variation in the character, quality, quantity, condition,
packing, value or delivery of any goods from that expressed in any Documents;
the form, validity, sufficiency, accuracy, genuineness or legal effect of any
Documents or of any endorsements thereon; the time, place, manner or order in
which shipment of goods is made; partial or incomplete shipment of, or failure
to ship, any goods referred to in a Letter of Credit or Documents; any deviation
from instructions, delay, default or fraud by any shipper or other Person in
connection with any goods, shipment or delivery; any breach of contract between
a shipper or vendor and a Borrower; errors, omissions, interruptions or delays
in transmission or delivery of any messages, by mail, cable, telegraph, telex,
telecopy, e-mail, telephone or otherwise; errors in interpretation of technical
terms; the misapplication by a beneficiary of any Letter of Credit or the
proceeds thereof; or any consequences arising from causes beyond the control of
Issuing Bank, Agent or any Lender, including any act or omission of a
Governmental Authority.  The rights and remedies of Issuing Bank under the Loan
Documents shall be cumulative.  Issuing Bank shall be fully subrogated to the
rights and remedies of each beneficiary whose claims against Borrowers are
discharged with proceeds of any Letter of Credit.
 
(d)           In connection with its administration of and enforcement of rights
or remedies under any Letters of Credit or LC Documents, Issuing Bank shall be
entitled to act, and shall be fully protected in acting, upon any certification,
documentation or communication in whatever form believed by Issuing Bank, in
good faith, to be genuine and correct and to have been signed, sent or made by a
proper Person.  Issuing Bank may consult with and employ legal counsel,
accountants and other experts to advise it concerning its obligations, rights
and remedies, and shall be entitled to act upon, and shall be fully protected in
any action taken in good faith reliance upon, any advice given by such
experts.  Issuing Bank may employ agents and attorneys-in-fact in connection
with any matter relating to Letters of Credit or LC Documents, and shall not be
liable for the negligence or misconduct of agents and attorneys-in-fact selected
with reasonable care.
 
2.3.2. Reimbursement; Participations.
 
(a)           If Issuing Bank honors any request for payment under a Letter of
Credit, Borrowers shall pay to Issuing Bank, on the same day ("Reimbursement
Date"), the amount paid by Issuing Bank under such Letter of Credit, together
with interest at the interest rate for Base Rate Revolver Loans from the
Reimbursement Date until payment by Borrowers.  The obligation of Borrowers to
reimburse Issuing Bank for any payment made under a Letter of Credit shall be
absolute, unconditional, irrevocable, and joint and several, and shall be paid
without regard to any lack of validity or enforceability of any Letter of Credit
or the existence of any claim, setoff, defense or other right that Borrowers may
have at any time against the beneficiary.  Whether or not Borrower Agent submits
a Notice of Borrowing, Borrowers shall be deemed to have requested a Borrowing
of Base Rate Revolver Loans in an amount necessary to pay all amounts due
Issuing Bank on any Reimbursement Date and each Lender agrees to fund its Pro
Rata share of such Borrowing whether or not the Commitments have terminated, an
Overadvance exists or is created thereby, or the conditions in Section 6 are
satisfied.
 
 
- 28 -

--------------------------------------------------------------------------------

 
 
(b)           Upon issuance of a Letter of Credit, each Lender shall be deemed
to have irrevocably and unconditionally purchased from Issuing Bank, without
recourse or warranty, an undivided Pro Rata interest and participation in all LC
Obligations relating to the Letter of Credit.  If Issuing Bank makes any payment
under a Letter of Credit and Borrowers do not reimburse such payment on the
Reimbursement Date, Agent shall promptly notify Lenders and each Lender shall
promptly (within one Business Day) and unconditionally pay to Agent, for the
benefit of Issuing Bank, the Lender's Pro Rata share of such payment.  Upon
request by a Lender, Issuing Bank shall furnish copies of any Letters of Credit
and LC Documents in its possession at such time.
 
(c)           The obligation of each Lender to make payments to Agent for the
account of Issuing Bank in connection with Issuing Bank's payment under a Letter
of Credit shall be absolute, unconditional and irrevocable, not subject to any
counterclaim, setoff, qualification or exception whatsoever, and shall be made
in accordance with this Agreement under all circumstances, irrespective of any
lack of validity or unenforceability of any Loan Documents; any draft,
certificate or other document presented under a Letter of Credit having been
determined to be forged, fraudulent, invalid or insufficient in any respect or
any statement therein being untrue or inaccurate in any respect; or the
existence of any setoff or defense that any Obligor may have with respect to any
Obligations.  Issuing Bank does not assume any responsibility for any failure or
delay in performance or any breach by any Borrower or other Person of any
obligations under any LC Documents.  Issuing Bank does not make to Lenders any
express or implied warranty, representation or guaranty with respect to the
Collateral, LC Documents or any Obligor.  Issuing Bank shall not be responsible
to any Lender for any recitals, statements, information, representations or
warranties contained in, or for the execution, validity, genuineness,
effectiveness or enforceability of any LC Documents; the validity, genuineness,
enforceability, collectability, value or sufficiency of any Collateral or the
perfection of any Lien therein; or the assets, liabilities, financial condition,
results of operations, business, creditworthiness or legal status of any
Obligor.
 
(d)           No Issuing Bank Indemnitee shall be liable to any Lender or other
Person for any action taken or omitted to be taken in connection with any LC
Documents except as a result of its actual gross negligence or willful
misconduct.  Issuing Bank shall not have any liability to any Lender if Issuing
Bank refrains from any action under an Letter of Credit or LC Documents until it
receives written instructions from Required Lenders.
 
2.3.3. Cash Collateral.  If any LC Obligations, whether or not then due or
payable, shall for any reason be outstanding at any time (a) that an Event of
Default exists, (b) that Availability is less than zero, (c) after the
Commitment Termination Date, or (d) within 5 Business Days prior to the Revolver
Termination Date, then Borrowers shall, at Issuing Bank's or Agent's request,
Cash Collateralize the stated amount of all outstanding Letters of Credit and
pay to Issuing Bank the amount of all other LC Obligations.  Borrowers shall, on
demand by Issuing Bank or Agent from time to time, Cash Collateralize the
Fronting Exposure of any Defaulting Lender.  If Borrowers fail to provide any
Cash Collateral as required hereunder, Lenders may (and shall upon direction of
Agent or, subject to the satisfaction of all conditions to Revolver Loans
hereunder, shall at the request of Borrowers) advance, as Revolver Loans, the
amount of the Cash Collateral required (whether or not the Commitments have
terminated, an Overadvance exists or the conditions in Section 6 are satisfied).
 
 
- 29 -

--------------------------------------------------------------------------------

 
 
2.3.4. Resignation of Issuing Bank.  Issuing Bank may resign at any time upon
notice to Agent and Borrowers.  On the effective date of such resignation,
Issuing Bank shall have no further obligation to issue, amend, renew, extend or
otherwise modify any Letter of Credit, but shall continue to have all rights and
obligations of an Issuing Bank hereunder, including under Sections 2.3, 12.6 and
14.2, relating to any Letter of Credit issued prior to such date.  Agent shall
promptly appoint a replacement Issuing Bank, which, as long as no Default or
Event of Default exists, shall be reasonably acceptable to Borrowers.
 
SECTION 3. INTEREST, FEES AND CHARGES
 
3.1. Interest.
 
3.1.1. Rates and Payment of Interest.
 
(a)           The Obligations shall bear interest (i) if a Base Rate Loan, at
the Base Rate in effect from time to time, plus the Applicable Margin; (ii) if a
LIBOR Loan, at LIBOR for the applicable Interest Period, plus the Applicable
Margin; and (iii) if any other Obligation (including, to the extent permitted by
law, interest not paid when due), at the Base Rate in effect from time to time,
plus the Applicable Margin for Base Rate Revolver Loans.  Interest shall accrue
from the date the Loan is advanced or the Obligation is incurred or payable,
until paid by Borrowers.  If a Loan is repaid on the same day made, one day's
interest shall accrue.
 
(b)           During an Insolvency Proceeding with respect to any Borrower, or
during any other Event of Default if Agent or Required Lenders in their
discretion so elect, Obligations shall bear interest at the Default Rate
(whether before or after any judgment).  Each Borrower acknowledges that the
cost and expense to Agent and Lenders due to an Event of Default are difficult
to ascertain and that the Default Rate is a fair and reasonable estimate to
compensate Agent and Lenders for this.
 
(c)           Interest accrued on the Loans shall be due and payable in arrears,
(i) on the first Business Day of each month; (ii) on any date of prepayment,
with respect to the principal amount of Loans being prepaid; and (iii) on the
Commitment Termination Date.  Interest accrued on any other Obligations shall be
due and payable as provided in the Loan Documents and, if no payment date is
specified, shall be due and payable on demand.  Notwithstanding the foregoing,
interest accrued at the Default Rate shall be due and payable on demand.
 
3.1.2. Application of LIBOR to Outstanding Loans.
 
(a)           Borrowers may on any Business Day, subject to delivery of a Notice
of Conversion/Continuation, elect to convert any portion of the Base Rate Loans
to, or to continue any LIBOR Loan at the end of its Interest Period as, a LIBOR
Loan.  During any Default or Event of Default, Agent may (and shall at the
direction of Required Lenders) declare that no Loan may be made, converted or
continued as a LIBOR Loan.
 
(b)           Whenever Borrowers desire to convert or continue Loans as LIBOR
Loans, Borrower Agent shall give Agent a Notice of Conversion/Continuation, no
later than 12:00 Noon at least three Business Days before the requested
conversion or continuation date.  Promptly after receiving any such notice,
Agent shall notify each Lender thereof.  Each Notice of Conversion/Continuation
shall be irrevocable, and shall specify the amount of Loans to be converted or
continued, the conversion or continuation date (which shall be a Business Day),
and the duration of the Interest Period (which shall be deemed to be 30 days if
not specified).  If, upon the expiration of any Interest Period in respect of
any LIBOR Loans, Borrowers shall have failed to deliver a Notice of
Conversion/Continuation, they shall be deemed to have elected to convert such
Loans into Base Rate Loans.
 
 
- 30 -

--------------------------------------------------------------------------------

 
 
3.1.3. Interest Periods.  In connection with the making, conversion or
continuation of any LIBOR Loans, Borrowers shall select an interest period
("Interest Period") to apply, which interest period shall be 30, 60, 90 or 180
days; provided, however, that:
 
(a)           the Interest Period shall commence on the date the Loan is made or
continued as, or converted into, a LIBOR Loan, and shall expire on the
numerically corresponding day in the calendar month at its end;
 
(b)           if any Interest Period commences on a day for which there is no
corresponding day in the calendar month at its end or if such corresponding day
falls after the last Business Day of such month, then the Interest Period shall
expire on the last Business Day of such month; and if any Interest Period would
expire on a day that is not a Business Day, the period shall expire on the next
Business Day; and
 
(c)           no Interest Period shall extend beyond the Revolver Termination
Date.
 
3.1.4. Interest Rate Not Ascertainable.  If Agent shall determine that on any
date for determining LIBOR, due to any circumstance affecting the London
interbank market, adequate and fair means do not exist for ascertaining such
rate on the basis provided herein, then Agent shall immediately notify Borrowers
of such determination.  Until Agent notifies Borrowers that such circumstance no
longer exists, the obligation of Lenders to make LIBOR Loans shall be suspended,
and no further Loans may be converted into or continued as LIBOR Loans.
 
3.2. Fees.
 
3.2.1. Unused Line Fee.  Borrowers shall pay to Agent, for the Pro Rata benefit
of Lenders, a fee equal to the Unused Line Fee Rate times the amount by which
the Revolver Commitments exceed the average daily balance of Revolver Loans and
stated amount of Letters of Credit during any month.  Such fee shall be payable
in arrears, on the first day of each month and on the Commitment Termination
Date.
 
3.2.2. LC Facility Fees.  Borrowers shall pay (a) to Agent, for the Pro Rata
benefit of Lenders, a fee equal to the Applicable Margin in effect for LIBOR
Revolver Loans times the average daily stated amount of Letters of Credit, which
fee shall be payable monthly in arrears, on the first day of each month; (b) to
Agent, for its own account, a fronting fee equal to 0.125% (or such other amount
as may be agreed in writing between Issuing Bank and Borrowers) per annum on the
stated amount of each Letter of Credit, which fee shall be payable monthly in
arrears, on the first day of each month; and (c) to Issuing Bank, for its own
account, all customary charges associated with the issuance, amending,
negotiating, payment, processing, transfer and administration of Letters of
Credit, which charges shall be paid as and when incurred.  During any period
when the Default Rate is applicable pursuant to Section 3.1.1(b), the fee
payable under clause (a) shall be increased by 2% per annum.
 
3.2.3. Closing Fee.  On the Closing Date, Borrowers shall pay to Agent, for the
Pro Rata benefit of Lenders, a closing fee of $130,000.
 
 
- 31 -

--------------------------------------------------------------------------------

 
 
3.3. Computation of Interest, Fees, Yield Protection.  All interest, as well as
fees and other charges calculated on a per annum basis, shall be computed for
the actual days elapsed, based on a year of 360 days.  Each determination by
Agent of any interest, fees or interest rate hereunder shall be final,
conclusive and binding for all purposes, absent manifest error.  All fees shall
be fully earned when due and shall not be subject to rebate, refund or
proration.  All fees payable under Section 3.2 are compensation for services and
are not, and shall not be deemed to be, interest or any other charge for the
use, forbearance or detention of money.  A certificate as to amounts payable by
Borrowers under Section 3.4, 3.6, 3.7, 3.9 or 5.9, submitted to Borrower Agent
by Agent or the affected Lender, as applicable, shall be final, conclusive and
binding for all purposes, absent manifest error, and Borrowers shall pay such
amounts to the appropriate party within 10 days following receipt of the
certificate.
 
3.4. Reimbursement Obligations.  Borrowers shall reimburse Agent for all
Extraordinary Expenses.  Borrowers shall also reimburse Agent for all
accounting, appraisal, consulting, reasonable legal fees and other fees, costs
and expenses incurred by it in connection with (a) negotiation and preparation
of any Loan Documents, including any amendment or other modification thereof;
(b) administration of and actions relating to any Collateral, Loan Documents and
transactions contemplated thereby, including any actions taken to perfect or
maintain priority of Agent's Liens on any Collateral, to maintain any insurance
required hereunder or to verify Collateral; and (c) subject to Section 10.1.1,
each inspection, audit or appraisal with respect to any Obligor or Collateral,
whether prepared by Agent's personnel or a third party.  All legal, accounting
and consulting fees shall be charged to Borrowers by Agent's professionals at
their full hourly rates, regardless of any reduced or alternative fee billing
arrangements that Agent, any Lender or any of their Affiliates may have with
such professionals with respect to this or any other transaction.  If, for any
reason (including inaccurate reporting on financial statements or a Compliance
Certificate), it is determined that a higher Applicable Margin should have
applied to a period than was actually applied, then the proper margin shall be
applied retroactively and Borrowers shall immediately pay to Agent, for the Pro
Rata benefit of Lenders, an amount equal to the difference between the amount of
interest and fees that would have accrued using the proper margin and the amount
actually paid.  All amounts payable by Borrowers under this Section shall be due
on demand.
 
3.5. Illegality.  If any Lender determines that any Applicable Law has made it
unlawful, or that any Governmental Authority has asserted that it is unlawful,
for any Lender or its applicable Lending Office to make, maintain or fund LIBOR
Loans, or to determine or charge interest rates based upon LIBOR, or any
Governmental Authority has imposed material restrictions on the authority of
such Lender to purchase or sell, or to take deposits of, Dollars in the London
interbank market, then, on notice thereof by such Lender to Agent, any
obligation of such Lender to make or continue LIBOR Loans or to convert Base
Rate Loans to LIBOR Loans shall be suspended for such Lender until such Lender
notifies Agent that the circumstances giving rise to such determination no
longer exist.  Upon delivery of such notice, Borrowers shall prepay or, if
applicable, convert all LIBOR Loans of such Lender to Base Rate Loans, either on
the last day of the Interest Period therefor, if such Lender may lawfully
continue to maintain such LIBOR Loans to such day, or immediately, if such
Lender may not lawfully continue to maintain such LIBOR Loans.  Upon any such
prepayment or conversion, Borrowers shall also pay accrued interest on the
amount so prepaid or converted.
 
3.6. Inability to Determine Rates.  If Required Lenders notify Agent for any
reason in connection with a request for a Borrowing of, or conversion to or
continuation of, a LIBOR Loan that (a) Dollar deposits are not being offered to
banks in the London interbank Eurodollar market for the applicable amount and
Interest Period of such Loan, (b) adequate and reasonable means do not exist for
determining LIBOR for the requested Interest Period, or (c) LIBOR for the
requested Interest Period does not adequately and fairly reflect the cost to
such Lenders of funding such Loan, then Agent will promptly so notify Borrower
Agent and each Lender.  Thereafter, the obligation of Lenders to make or
maintain LIBOR Loans shall be suspended until Agent (upon instruction by
Required Lenders) revokes such notice.  Upon receipt of such notice, Borrower
Agent may revoke any pending request for a Borrowing of, conversion to or
continuation of a LIBOR Loan or, failing that, will be deemed to have submitted
a request for a Base Rate Loan.
 
 
- 32 -

--------------------------------------------------------------------------------

 
 
3.7. Increased Costs; Capital Adequacy.
 
3.7.1. Change in Law.  If any Change in Law shall:
 
(a)           impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender (except any reserve requirement reflected in LIBOR) or Issuing Bank;
 
(b)           subject any Lender or Issuing Bank to any Tax (except for
Indemnified Taxes or Other Taxes covered by Section 5.9 and the imposition of,
or any change in the rate of, any Excluded Tax payable by such Lender or Issuing
Bank) with respect to any Loan, Loan Document, Letter of Credit or participation
in LC Obligations, or change the basis of taxation of payments to such Lender or
Issuing Bank in respect thereof (except for Indemnified Taxes or Other Taxes
covered by Section 5.9 and the imposition of, or any change in the rate of, any
Excluded Tax payable by such Lender or Issuing Bank); or
 
(c)           impose on any Lender, Issuing Bank or interbank market any other
condition, cost or expense affecting any Loan, Loan Document, Letter of Credit,
participation in LC Obligations, or Commitment;
 
and the result thereof shall be to increase the cost to such Lender of making or
maintaining any Loan or Commitment, or to increase the cost to such Lender or
Issuing Bank of participating in, issuing or maintaining any Letter of Credit,
or to reduce the amount of any sum received or receivable by such Lender or
Issuing Bank hereunder (whether of principal, interest or any other amount)
then, upon request of such Lender or Issuing Bank, Borrowers will pay to such
Lender or Issuing Bank, as applicable, such additional amount or amounts as will
compensate such Lender or Issuing Bank, as applicable, for such additional costs
incurred or reduction suffered.
 
3.7.2. Capital Adequacy.  If any Lender or Issuing Bank determines that any
Change in Law affecting such Lender or Issuing Bank or any Lending Office of
such Lender or such Lender’s or Issuing Bank’s holding company, if any,
regarding capital requirements has or would have the effect of reducing the rate
of return on such Lender's, Issuing Bank's or holding company's capital as a
consequence of this Agreement, or such Lender's or Issuing Bank's Commitments,
Loans, Letters of Credit or participations in LC Obligations, to a level below
that which such Lender, Issuing Bank or holding company could have achieved but
for such Change in Law (taking into consideration such Lender's, Issuing Bank's
and holding company's policies with respect to capital adequacy), then from time
to time Borrowers will pay to such Lender or Issuing Bank, as the case may be,
such additional amount or amounts as will compensate it or its holding company
for any such reduction suffered.
 
3.7.3. Compensation.  Failure or delay on the part of any Lender or Issuing Bank
to demand compensation pursuant to this Section shall not constitute a waiver of
its right to demand such compensation, but Borrowers shall not be required to
compensate a Lender or Issuing Bank for any increased costs incurred or
reductions suffered more than six months prior to the date that Lender or
Issuing Bank notifies Borrower Agent of the Change in Law giving rise to such
increased costs or reductions and of such Lender's or Issuing Bank's intention
to claim compensation therefor (except that, if the Change in Law giving rise to
such increased costs or reductions is retroactive, then the six-month period
referred to above shall be extended to include the period of retroactive effect
thereof).
 
 
- 33 -

--------------------------------------------------------------------------------

 
 
3.8. Mitigation. If any Lender gives a notice under Section 3.5 or requests
compensation under Section 3.7, or if Borrowers are required to pay additional
amounts with respect to a Lender under Section 5.9, then such Lender shall use
reasonable efforts to designate a different Lending Office or to assign its
rights and obligations hereunder to another of its offices, branches or
Affiliates, if, in the judgment of such Lender, such designation or assignment
(a) would eliminate the need for such notice or reduce amounts payable or to be
withheld in the future, as applicable; and (b) would not subject Lender to any
unreimbursed cost or expense and would not otherwise be disadvantageous to it or
unlawful.  Borrowers shall pay all reasonable costs and expenses incurred by any
Lender in connection with any such designation or assignment.
 
3.9. Funding Losses.  If for any reason (other than default by a Lender) (a) any
Borrowing of, or conversion to or continuation of, a LIBOR Loan does not occur
on the date specified therefor in a Notice of Borrowing or Notice of
Conversion/Continuation (whether or not withdrawn), (b) any repayment or
conversion of a LIBOR Loan occurs on a day other than the end of its Interest
Period, (c) Borrowers fail to repay a LIBOR Loan when required hereunder, or (d)
a Lender (other than a Defaulting Lender) is required to assign a LIBOR Loan
prior to the end of its Interest Period pursuant to Section 13.4, then Borrowers
shall pay to Agent its customary administrative charge and to each Lender all
resulting losses and expenses, including loss of anticipated profits and any
loss or expense arising from liquidation or redeployment of funds or from fees
payable to terminate deposits of matching funds.  Lenders shall not be required
to purchase Dollar deposits in any interbank or offshore Dollar market to fund
any LIBOR Loan, but this Section shall apply as if each Lender had purchased
such deposits.
 
3.10. Maximum Interest.  Notwithstanding anything to the contrary contained in
any Loan Document, the interest paid or agreed to be paid under the Loan
Documents shall not exceed the maximum rate of non-usurious interest permitted
by Applicable Law ("maximum rate").  If Agent or any Lender shall receive
interest in an amount that exceeds the maximum rate, the excess interest shall
be applied to the principal of the Obligations or, if it exceeds such unpaid
principal, refunded to Borrowers.  In determining whether the interest
contracted for, charged or received by Agent or a Lender exceeds the maximum
rate, such Person may, to the extent permitted by Applicable Law, (a)
characterize any payment that is not principal as an expense, fee or premium
rather than interest; (b) exclude voluntary prepayments and the effects thereof;
and (c) amortize, prorate, allocate and spread in equal or unequal parts the
total amount of interest throughout the contemplated term of the Obligations
hereunder.
 
SECTION 4. LOAN ADMINISTRATION
 
4.1. Manner of Borrowing and Funding Revolver Loans.
 
4.1.1. Notice of Borrowing.
 
(a)           Whenever Borrowers desire funding of a Borrowing of Revolver
Loans, Borrower Agent shall give Agent a Notice of Borrowing (unless otherwise
waived by Agent from time to time in its discretion in connection with any
auto-funding cash management services).  Such notice must be received by Agent
no later than 12:00 Noon (i) on the Business Day of the requested funding date,
in the case of Base Rate Loans, and (ii) at least three Business Days prior to
the requested funding date, in the case of LIBOR Loans.  Notices received after
12:00 Noon shall be deemed received on the next Business Day.  Each Notice of
Borrowing shall be irrevocable and shall specify (A) the amount of the
Borrowing, (B) the requested funding date (which must be a Business Day), (C)
whether the Borrowing is to be made as Base Rate Loans or LIBOR Loans, and (D)
in the case of LIBOR Loans, the duration of the applicable Interest Period
(which shall be deemed to be 30 days if not specified).
 
 
- 34 -

--------------------------------------------------------------------------------

 
 
(b)           Unless payment is otherwise timely made by Borrowers, the becoming
due of any Obligations (whether principal, interest, fees or other charges,
including Extraordinary Expenses, LC Obligations, Cash Collateral and Secured
Bank Product Obligations) shall be deemed to be a request for Base Rate Revolver
Loans on the due date, in the amount of such Obligations.  The proceeds of such
Revolver Loans shall be disbursed as direct payment of the relevant
Obligation.  In addition, Agent may, at its option, charge such Obligations
against any operating, investment or other account of a Borrower maintained with
Agent or any of its Affiliates.
 
(c)           If Borrowers establish a controlled disbursement account with
Agent or any Affiliate of Agent, then the presentation for payment of any check,
ACH or electronic debit, or other payment item at a time when there are
insufficient funds to cover it shall be deemed to be a request for Base Rate
Revolver Loans on the date of such presentation, in the amount of such payment
item.  The proceeds of such Revolver Loans may be disbursed directly to the
controlled disbursement account or other appropriate account.
 
4.1.2. Fundings by Lenders.  Each Lender shall timely honor its Revolver
Commitment by funding its Pro Rata share of each Borrowing of Revolver Loans
that is properly requested hereunder.  Except for Borrowings to be made as
Swingline Loans, Agent shall endeavor to notify Lenders of each Notice of
Borrowing (or deemed request for a Borrowing) by 12:00 noon on the proposed
funding date for Base Rate Loans or by 3:00 p.m. at least two Business Days
before any proposed funding of LIBOR Loans.  Each Lender shall fund to Agent
such Lender's Pro Rata share of the Borrowing to the account specified by Agent
in immediately available funds not later than 2:00 p.m. on the requested funding
date, unless Agent's notice is received after the times provided above, in which
case Lender shall fund its Pro Rata share by 11:00 a.m. on the next Business
Day.  Subject to its receipt of such amounts from Lenders, Agent shall disburse
the proceeds of the Revolver Loans as directed by Borrower Agent.  Unless Agent
shall have received (in sufficient time to act) written notice from a Lender
that it does not intend to fund its Pro Rata share of a Borrowing, Agent may
assume that such Lender has deposited or promptly will deposit its share with
Agent, and Agent may disburse a corresponding amount to Borrowers.  If a
Lender's share of any Borrowing or of any settlement pursuant to Section
4.1.3(b) is not received by Agent, then Borrowers agree to repay to Agent on
demand the amount of such share, together with interest thereon from the date
disbursed until repaid, at the rate applicable to the Borrowing.
 
4.1.3. Swingline Loans; Settlement.
 
(a)           Agent may, but shall not be obligated to, advance Swingline Loans
to Borrowers, up to an aggregate outstanding amount of 10% of the aggregate
Revolver Commitments unless the funding is specifically required to be made by
all Lenders hereunder.  Each Swingline Loan shall constitute a Revolver Loan for
all purposes, except that payments thereon shall be made to Agent for its own
account.  The obligation of Borrowers to repay Swingline Loans shall be
evidenced by the records of Agent and need not be evidenced by any promissory
note.
 
(b)           Settlement of Swingline Loans and other Revolver Loans among
Lenders and Agent shall take place on a date determined from time to time by
Agent (but at least weekly),  in accordance with the Settlement Report delivered
by Agent to Lenders.  Between settlement dates, Agent may in its discretion
apply payments on Revolver Loans to Swingline Loans, regardless of any
designation by Borrower or any provision herein to the contrary.  Each Lender's
obligation to make settlements with Agent is absolute and unconditional, without
offset, counterclaim or other defense, and whether or not the Commitments have
terminated, an Overadvance exists or the conditions in Section 6 are
satisfied.  If, due to an Insolvency Proceeding with respect to a Borrower or
otherwise, any Swingline Loan may not be settled among Lenders hereunder, then
each Lender shall be deemed to have purchased from Agent a Pro Rata
participation in such Loan and shall transfer the amount of such participation
to Agent, in immediately available funds, within one Business Day after Agent's
request therefor.
 
 
- 35 -

--------------------------------------------------------------------------------

 
 
4.1.4. Notices.  Borrowers may request, convert or continue Loans, select
interest rates and transfer funds based on telephonic or e-mailed instructions
to Agent.  Borrowers shall confirm each such request by prompt delivery to Agent
of a Notice of Borrowing or Notice of Conversion/Continuation, if applicable,
but if it differs materially from the action taken by Agent or Lenders, the
records of Agent and Lenders shall govern.  Neither Agent nor any Lender shall
have any liability for any loss suffered by a Borrower as a result of Agent or
any Lender acting upon its understanding of telephonic or e-mailed instructions
from a person believed in good faith by Agent or any Lender to be a person
authorized to give such instructions on a Borrower's behalf.
 
4.2. Defaulting Lender.
 
4.2.1. Reallocation of Pro Rata Share; Amendments.  For purposes of determining
Lenders' obligations to fund or participate in Loans or Letters of Credit, Agent
may exclude the Commitments and Loans of any Defaulting Lender(s) from the
calculation of Pro Rata shares.  A Defaulting Lender shall have no right to vote
on any amendment, waiver or other modification of a Loan Document, except as
provided in Section 14.1.1(c).
 
4.2.2. Payments; Fees.  Agent may, in its discretion, receive and retain any
amounts payable to a Defaulting Lender under the Loan Documents, and a
Defaulting Lender shall be deemed to have assigned to Agent such amounts until
all Obligations owing to Agent, non-Defaulting Lenders and other Secured Parties
have been paid in full.  Agent may apply such amounts to the Defaulting Lender's
defaulted obligations, use the funds to Cash Collateralize such Lender's
Fronting Exposure, or readvance the amounts to Borrowers hereunder.  A Lender
shall not be entitled to receive any fees accruing hereunder during the period
in which it is a Defaulting Lender, and the unfunded portion of its Commitment
shall be disregarded for purposes of calculating the unused line fee under
Section 3.2.1.  If any LC Obligations owing to a Defaulted Lender are
reallocated to other Lenders, fees attributable to such LC Obligations under
Section 3.2.2 shall be paid to such Lenders.  Agent shall be paid all fees
attributable to LC Obligations that are not reallocated.
 
4.2.3. Cure.  Borrowers, Agent and Issuing Bank may agree in writing that a
Lender is no longer a Defaulting Lender.  At such time, Pro Rata shares shall be
reallocated without exclusion of such Lender's Commitments and Loans, and all
outstanding Revolver Loans, LC Obligations and other exposures under the
Revolver Commitments shall be reallocated among Lenders and settled by Agent
(with appropriate payments by the reinstated Lender) in accordance with the
readjusted Pro Rata shares.  Unless expressly agreed by Borrowers, Agent and
Issuing Bank, no reinstatement of a Defaulting Lender shall constitute a waiver
or release of claims against such Lender.  The failure of any Lender to fund a
Loan, to make a payment in respect of LC Obligations or otherwise to perform its
obligations hereunder shall not relieve any other Lender of its obligations, and
no Lender shall be responsible for default by another Lender.
 
4.3. Number and Amount of LIBOR Loans; Determination of Rate.  Each Borrowing of
LIBOR Loans when made shall be in a minimum amount of $1,000,000, plus any
increment of $500,000 in excess thereof. No more than eight (8) Borrowings of
LIBOR Loans may be outstanding at any time, and all LIBOR Loans having the same
length and beginning date of their Interest Periods shall be aggregated together
and considered one Borrowing for this purpose. Upon determining LIBOR for any
Interest Period requested by Borrowers, Agent shall promptly notify Borrowers
thereof by telephone or electronically and, if requested by Borrowers, shall
confirm any telephonic notice in writing.
 
 
- 36 -

--------------------------------------------------------------------------------

 
 
4.4. Borrower Agent.  Each Borrower hereby designates Cross Country ("Borrower
Agent") as its representative and agent for all purposes under the Loan
Documents, including requests for Loans and Letters of Credit, designation of
interest rates, delivery or receipt of communications, preparation and delivery
of Borrowing Base and financial reports, receipt and payment of Obligations,
requests for waivers, amendments or other accommodations, actions under the Loan
Documents (including in respect of compliance with covenants), and all other
dealings with Agent, Issuing Bank or any Lender.  Borrower Agent hereby accepts
such appointment.  Agent and Lenders shall be entitled to rely upon, and shall
be fully protected in relying upon, any notice or communication (including any
notice of borrowing) delivered by Borrower Agent on behalf of any
Borrower.  Agent and Lenders may give any notice or communication with a
Borrower hereunder to Borrower Agent on behalf of such Borrower.  Each of Agent,
Issuing Bank and Lenders shall have the right, in its discretion, to deal
exclusively with Borrower Agent for any or all purposes under the Loan
Documents.  Each Borrower agrees that any notice, election, communication,
representation, agreement or undertaking made on its behalf by Borrower Agent
shall be binding upon and enforceable against it.
 
4.5. One Obligation.  The Loans, LC Obligations and other Obligations constitute
one general obligation of Borrowers and are secured by Agent's Lien on all
Collateral; provided, however, that Agent and each Lender shall be deemed to be
a creditor of, and the holder of a separate claim against, each Borrower to the
extent of any Obligations jointly or severally owed by such Borrower.
 
4.6. Effect of Termination.  On the effective date of any termination of the
Commitments in full, all Obligations shall be immediately due and payable, and
any Lender may terminate its and its Affiliates' Bank Products (including, only
with the consent of Agent, any Cash Management Services).  All undertakings of
Borrowers contained in the Loan Documents shall survive any termination, and
Agent shall retain its Liens in the Collateral and all of its rights and
remedies under the Loan Documents until Full Payment of the
Obligations.  Notwithstanding Full Payment of the Obligations, Agent shall not
be required to terminate its Liens in any Collateral unless, with respect to any
damages Agent may incur as a result of the dishonor or return of Payment Items
applied to Obligations, Agent receives (a) a written agreement satisfactory to
Agent, executed by Borrowers and any Person whose advances are used in whole or
in part to satisfy the Obligations, indemnifying Agent and Lenders from such
damages; and (b) such Cash Collateral as Agent, in its discretion, deems
appropriate to protect against such damages.  Sections 2.3, 3.4, 3.6, 3.7, 3.9,
5.5, 5.9, 5.10, 12, 14.2 and this Section, and the obligation of each Obligor
and Lender with respect to each indemnity given by it in any Loan Document,
shall survive Full Payment of the Obligations and any release relating to this
credit facility.
 
SECTION 5. PAYMENTS
 
5.1. General Payment Provisions.  All payments of Obligations shall be made in
Dollars, without offset, counterclaim or defense of any kind, free of (and
without deduction for) any Taxes, and in immediately available funds, not later
than 12:00 noon on the due date.  Any payment after such time shall be deemed
made on the next Business Day.  If any payment under the Loan Documents shall be
stated to be due on a day other than a Business Day, the due date shall be
extended to the next Business Day.  Any payment of a LIBOR Loan prior to the end
of its Interest Period shall be accompanied by all amounts due under Section
3.9; provided, that as long as no Event of Default exists, prepayments of LIBOR
Loans may, at the option of Borrower Agent and Agent, be held by Agent as Cash
Collateral and applied to such Loans at the end of their Interest Periods;
provided further, that interest shall continue to accrue on such LIBOR Loans
during such period.  Any prepayment of Loans shall be applied first to Base Rate
Loans and then to LIBOR Loans.
 
 
- 37 -

--------------------------------------------------------------------------------

 
 
5.2. Repayment of Revolver Loans.  Revolver Loans shall be due and payable in
full on the Commitment Termination Date, unless payment is sooner required
hereunder.  Revolver Loans may be prepaid from time to time, without penalty or
premium.  If any Asset Disposition includes the disposition of Accounts, then
Net Proceeds equal to the greater of (a) the net book value of such Accounts, or
(b) the reduction in the Borrowing Base upon giving effect to such disposition,
shall be applied to the Revolver Loans and the other Obligations; provided,
that, during any Trigger Period, all such Net Proceeds of Accounts shall be
applied to the Revolver Loans and the other Obligations.  Notwithstanding
anything herein to the contrary, if an Overadvance exists, Borrowers shall, on
the sooner of Agent's demand or, except for intentional Overadvances permitted
to remain outstanding in Agent's discretion pursuant to and subject to the
conditions of, Section 2.1.5, the first Business Day after any Borrower has
knowledge thereof, repay the outstanding Revolver Loans in an amount sufficient
to reduce the principal balance of Revolver Loans to the Borrowing Base.
 
5.3. Mandatory Prepayments.
 
(a)           Concurrently with any Permitted Asset Disposition of Equipment,
Real Estate or other Assets (other than Accounts, the Net Proceeds of which are
required to be applied to the Obligations in accordance with, and subject to the
conditions in, Section 5.2), Borrowers shall prepay Loans in an amount equal to
the Net Proceeds of such disposition; and
 
(b)           Concurrently with the receipt of any proceeds of insurance or
condemnation awards paid in respect of any Equipment or Real Estate, Borrowers
shall prepay Loans in an amount equal to such proceeds, subject to Section
8.6.2.
 
5.4. Payment of Other Obligations.  Obligations other than Loans, including LC
Obligations and Extraordinary Expenses, shall be paid by Borrowers as provided
in the Loan Documents or, if no payment date is specified, on demand.
 
5.5. Marshaling; Payments Set Aside.  None of Agent or Lenders shall be under
any obligation to marshal any assets in favor of any Obligor or against any
Obligations.  If any payment by or on behalf of Borrowers is made to Agent,
Issuing Bank or any Lender, or Agent, Issuing Bank or any Lender exercises a
right of setoff, and such payment or the proceeds of such setoff or any part
thereof is subsequently invalidated, declared to be fraudulent or preferential,
set aside or required (including pursuant to any settlement entered into by
Agent, Issuing Bank or such Lender in its discretion) to be repaid to a trustee,
receiver or any other Person, then to the extent of such recovery, the
Obligation originally intended to be satisfied, and all Liens, rights and
remedies relating thereto, shall be revived and continued in full force and
effect as if such payment had not been made or such setoff had not occurred.
 
5.6. Post-Default Allocation of Payments.
 
5.6.1. Allocation.  Notwithstanding anything herein to the contrary, during an
Event of Default, monies to be applied to the Obligations, whether arising from
payments by Obligors, realization on Collateral, setoff or otherwise, shall be
allocated as follows:
 
(a)           first, to all costs and expenses, including Extraordinary
Expenses, owing to Agent;
 
(b)           second, to all amounts owing to Agent on Swingline Loans;
 
(c)           third, to all amounts owing to Issuing Bank;
 
 
- 38 -

--------------------------------------------------------------------------------

 
 
(d)           fourth, to all Obligations constituting fees (other than Secured
Bank Product Obligations);
 
(e)           fifth, to all Obligations constituting interest (other than
Secured Bank Product Obligations);
 
(f)           sixth, to Cash Collateralization of LC Obligations;
 
(g)           seventh, to all Loans and Secured Bank Product Obligations,
including Cash Collateralization of Secured Bank Product Obligations; and
 
(h)           last, to all other Obligations.
 
Amounts shall be applied to each category of Obligations set forth above until
Full Payment thereof and then to the next category.  If amounts are insufficient
to satisfy a category, they shall be applied on a pro rata basis among the
Obligations in the category.  Amounts distributed with respect to any Secured
Bank Product Obligations shall be the lesser of the maximum Secured Bank Product
Obligations last reported to Agent or the actual Secured Bank Product
Obligations as calculated by the methodology reported to Agent for determining
the amount due.  Agent shall have no obligation to calculate the amount to be
distributed with respect to any Secured Bank Product Obligations, and may
request a reasonably detailed calculation of such amount from the applicable
Secured Party.  If a Secured Party fails to deliver such calculation within five
days following request by Agent, Agent may assume the amount to be distributed
is zero.  The allocations set forth in this Section are solely to determine the
rights and priorities of Agent and Secured Parties as among themselves, and may
be changed by agreement among them without the consent of any Obligor.  This
Section is not for the benefit of or enforceable by any Borrower.
 
5.6.2. Erroneous Application.  Agent shall not be liable for any application of
amounts made by it in good faith and, if any such application is subsequently
determined to have been made in error, the sole recourse of any Lender or other
Person to which such amount should have been made shall be to recover the amount
from the Person that actually received it (and, if such amount was received by
any Lender, such Lender hereby agrees to return it).
 
5.7. Application of Payments.  During the Trigger Period, the ledger balance in
the main Dominion Account as of the end of a Business Day shall be applied to
the Obligations at the beginning of the next Business Day.  If, as a result of
such application, a credit balance exists, the balance shall not accrue interest
in favor of Borrowers and shall be made available to Borrowers as long as no
Default or Event of Default exists.  Each Borrower irrevocably waives the right
to direct the application of any payments or Collateral proceeds, and agrees
that Agent shall have the continuing, exclusive right to apply and reapply same
against the Obligations, in such manner as Agent deems advisable.
 
5.8. Loan Account; Account Stated.
 
5.8.1. Loan Account. Agent shall maintain in accordance with its usual and
customary practices an account or accounts ("Loan Account") evidencing the Debt
of Borrowers resulting from each Loan or issuance of a Letter of Credit from
time to time.  Any failure of Agent to record anything in the Loan Account, or
any error in doing so, shall not limit or otherwise affect the obligation of
Borrowers to pay any amount owing hereunder.  Agent may maintain a single Loan
Account in the name of Borrower Agent, and each Borrower confirms that such
arrangement shall have no effect on the joint and several character of its
liability for the Obligations.
 
 
- 39 -

--------------------------------------------------------------------------------

 
 
5.8.2. Entries Binding. Entries made in the Loan Account shall constitute
presumptive evidence of the information contained therein.  If any information
contained in the Loan Account is provided to or inspected by any Person, then
such information shall be conclusive and binding on such Person for all purposes
absent manifest error, except to the extent such Person notifies Agent in
writing within 30 days after receipt or inspection that specific information is
subject to dispute.
 
5.9. Taxes.
 
5.9.1. Payments Free of Taxes.  All payments by Obligors of Obligations shall be
free and clear of and without reduction for any Taxes, except as required by
Applicable Law.  If Applicable Law requires any Obligor (as determined in the
reasonable discretion of such Obligor) or Agent (as determined in the reasonable
discretion of Agent) to withhold or deduct any Tax (including backup withholding
or withholding Tax), such Obligor or Agent shall pay the amount withheld or
deducted to the relevant Governmental Authority.  If the withholding or
deduction is made on account of Indemnified Taxes or Other Taxes, the sum
payable by Borrowers shall be increased so that Agent, Lender or Issuing Bank,
as applicable, receives an amount equal to the sum it would have received if no
such withholding or deduction (including deductions applicable to additional
sums payable under this Section) had been made.  Without limiting the foregoing,
Borrowers shall timely pay all Other Taxes to the relevant Governmental
Authorities.
 
5.9.2. Payment.  Borrowers shall indemnify, hold harmless and reimburse (within
10 days after demand therefor) Agent, Lenders and Issuing Bank for any
Indemnified Taxes or Other Taxes (including those attributable to amounts
payable under this Section) withheld or deducted by any Obligor or Agent, or
paid by Agent, any Lender or Issuing Bank, with respect to any Obligations,
Letters of Credit or Loan Documents, whether or not such Taxes were properly
asserted by the relevant Governmental Authority, and including all penalties,
interest and reasonable expenses relating thereto, as well as any amount that a
Lender or Issuing Bank fails to pay indefeasibly to Agent under Section 5.10.  A
certificate as to the amount of any such payment or liability delivered to
Borrower Agent by Agent, or by a Lender or Issuing Bank (with a copy to Agent),
shall be conclusive, absent manifest error.  As soon as practicable after any
payment of Taxes by a Borrower, Borrower Agent shall deliver to Agent a receipt
from the Governmental Authority or other evidence of payment satisfactory to
Agent.
 
5.10. Lender Tax Information.
 
5.10.1. Status of Lenders.  Each Lender shall deliver documentation and
information to Agent and Borrower Agent, at the times and in form required by
Applicable Law or reasonably requested by Agent or Borrower Agent, sufficient to
permit Agent or Borrowers to determine (a) whether or not payments made with
respect to Obligations are subject to Taxes or information reporting
requirements, (b) if applicable, the required rate of withholding or deduction,
and (c) such Lender's entitlement to any available exemption from, or reduction
of, applicable Taxes for such payments or otherwise to establish such Lender's
status for withholding tax purposes in the applicable jurisdiction.
 
 
- 40 -

--------------------------------------------------------------------------------

 
 
5.10.2. Documentation.  If a Borrower is resident for tax purposes in the United
States, any Lender that is a "United States person" within the meaning of
section 7701(a)(30) of the Code shall deliver to Agent and Borrower Agent two
executed originals of IRS Form W-9 or such other documentation or information
prescribed by Applicable Law or reasonably requested by Agent or Borrower Agent
to determine whether such Lender is subject to backup withholding or information
reporting requirements.  If any Foreign Lender is entitled to any exemption from
or reduction of withholding tax for payments with respect to the Obligations, it
shall deliver to Agent and Borrower Agent, on or prior to the date on which it
becomes a Lender hereunder (and from time to time thereafter upon request by
Agent or Borrower Agent, but only if such Foreign Lender is legally entitled to
do so), (a) two executed originals of IRS Form W-8BEN claiming eligibility for
benefits of an income tax treaty to which the United States is a party; (b) two
executed originals of IRS Form W-8ECI; (c) in the case of a Foreign Lender
claiming the benefits of the exemption for portfolio interest under section
881(c) of the Code, two executed originals of IRS Form W-8BEN and a certificate
substantially in the form of Exhibit C-1 to the effect that such Foreign Lender
is not (i) a "bank" within the meaning of section 881(c)(3)(A) of the Code, (ii)
a "10 percent shareholder" of any Obligor within the meaning of section
881(c)(3)(B) of the Code, or (iii) a "controlled foreign corporation" described
in section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”); or
(d) two executed originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI,
IRS Form W-8BEN, a U.S. Tax Compliance Certificate substantially in the form of
Exhibit C-2 or Exhibit C-3, IRS Form W-9, and/or other certification documents
from each beneficial owner, as applicable; provided that if the Foreign Lender
is a partnership and one or more direct or indirect partners of such Foreign
Lender are claiming the portfolio interest exemption, such Foreign Lender may
provide a U.S. Tax Compliance Certificate substantially in the form of Exhibit
C-4 on behalf of each such direct and indirect partner; or (d) any other form
prescribed by Applicable Law as a basis for claiming exemption from or a
reduction in withholding tax, together with such supplementary documentation
necessary to allow Agent and Borrowers to determine the withholding or deduction
required to be made. For the avoidance of doubt, if, as a result of a Change in
Law, a Foreign Lender is no longer legally able to provide documentation with
respect to an exemption from or a reduction of withholding tax, such Foreign
Lender will be treated as complying with this Section 5.10.2 and such inability
will not affect the Foreign Lender's rights under Section 5.10.  If a payment
made to a Lender under this Agreement would be subject to U.S. Federal
withholding Tax imposed by FATCA if such Lender were to fail to comply with the
applicable reporting requirements of FATCA (including those contained in Section
1471(b) or 1472(b) of the Code, as applicable), such Lender shall deliver to the
Withholding Agent, at the time or times prescribed by law and at such time or
times reasonably requested by the Withholding Agent, such documentation
prescribed by applicable law (including as prescribed by Section
1471(b)(3)(C)(i) of the Code) and such additional documentation reasonably
requested by the Withholding Agent as may be necessary for the Withholding Agent
to comply with its obligations under FATCA, to determine that such Lender has
complied with such Lender's obligations under FATCA, applicable reporting
requirements of FATCA (including those contained in Section 1471(b) or 1472(b)
of the Code, as applicable) or to determine the amount to deduct and withhold
from such payment.
 
5.10.3. Lender Obligations.  Each Lender and Issuing Bank agrees that if any
form or certification it previously delivered pursuant to Section 5.10.2 expires
or becomes obsolete in any respect, it shall promptly notify Borrowers and Agent
of such obsolescence or inaccuracy and promptly as practically possible (and in
any event prior to the next payment under the Loan Documents) update such form
or certification or promptly notify Borrowers and Agent in writing of its legal
inability to do so.  Each Lender and Issuing Bank shall severally indemnify,
hold harmless and reimburse (within 10 days after demand therefor) Borrowers and
Agent for any Taxes, losses, claims, liabilities, penalties, interest and
expenses (including reasonable attorneys' fees) incurred by or asserted against
a Borrower or Agent by any Governmental Authority due to such Lender's or
Issuing Bank's failure to deliver, or inaccuracy or deficiency in, any
documentation required to be delivered by it pursuant to this Section.  Each
Lender and Issuing Bank authorizes Agent to set off any amounts due to Agent
under this Section against any amounts payable to such Lender or Issuing Bank
under any Loan Document.
 
5.10.4. Treatment of Certain Refunds.  If Agent, any Lender or Issuing Bank
determines, in its sole discretion exercised in good faith, that it has received
a refund of any Taxes as to which it has been indemnified by Borrowers or with
respect to which Borrowers have paid additional amounts pursuant to this
Section, it shall promptly pay to Borrowers an amount equal to such refund but
only to the extent of indemnity payments made, or additional amounts paid, by
Borrowers under Section 5.10 with respect to the Taxes giving rise to such
refund, plus any interest included in such refund by the relevant Governmental
Authority attributable thereto, net of all reasonable out-of-pocket expenses of
Agent, such Lender or Issuing Bank, as the case may be, and without interest
(other than interest paid by the relevant Governmental Authority with respect to
such refund), provided that Borrowers, upon the request of Agent, such Lender or
Issuing Bank, agree to repay promptly the amount paid over to Borrowers to
Agent, such Lender or Issuing Bank in the event Agent, such Lender or Issuing
Bank is required to repay such refund to such Governmental Authority.  This
subsection shall not be construed to require Agent, any Lender or Issuing Bank
to make available its tax returns (or any other information relating to its
taxes that it deems confidential) to Borrowers or any other Person.
 
 
- 41 -

--------------------------------------------------------------------------------

 
 
5.11. Nature and Extent of Each Borrower's Liability.
 
5.11.1. Joint and Several Liability.  Each Borrower agrees that it is jointly
and severally liable for, and absolutely and unconditionally guarantees to Agent
and Lenders the prompt payment and performance of, all Obligations and all
agreements under the Loan Documents.  Each Borrower agrees that its guaranty
obligations hereunder constitute a continuing guaranty of payment and not of
collection, that such obligations shall not be discharged until Full Payment of
the Obligations, and that such obligations are absolute and unconditional,
irrespective of (a) the genuineness, validity, regularity, enforceability,
subordination or any future modification of, or change in, any Obligations or
Loan Document, or any other document, instrument or agreement to which any
Obligor is or may become a party or be bound; (b) the absence of any action to
enforce this Agreement (including this Section) or any other Loan Document, or
any waiver, consent or indulgence of any kind by Agent or any Lender with
respect thereto; (c) the existence, value or condition of, or failure to perfect
a Lien or to preserve rights against, any security or guaranty for the
Obligations or any action, or the absence of any action, by Agent or any Lender
in respect thereof (including the release of any security or guaranty); (d) the
insolvency of any Obligor; (e) any election by Agent or any Lender in an
Insolvency Proceeding for the application of Section 1111(b)(2) of the
Bankruptcy Code; (f) any borrowing or grant of a Lien by any other Borrower, as
debtor-in-possession under Section 364 of the Bankruptcy Code or otherwise; (g)
the disallowance of any claims of Agent or any Lender against any Obligor for
the repayment of any Obligations under Section 502 of the Bankruptcy Code or
otherwise; or (h) any other action or circumstances that might otherwise
constitute a legal or equitable discharge or defense of a surety or guarantor,
except Full Payment of all Obligations.
 
5.11.2. Waivers.
 
(a)         Each Borrower expressly waives all rights that it may have now or in
the future under any statute, at common law, in equity or otherwise, to compel
Agent or Lenders to marshal assets or to proceed against any Obligor, other
Person or security for the payment or performance of any Obligations before, or
as a condition to, proceeding against such Borrower.  Each Borrower waives all
defenses available to a surety, guarantor or accommodation co-obligor other than
Full Payment of all Obligations.  It is agreed among each Borrower, Agent and
Lenders that the provisions of this Section 5.11 are of the essence of the
transaction contemplated by the Loan Documents and that, but for such
provisions, Agent and Lenders would decline to make Loans and issue Letters of
Credit.  Each Borrower acknowledges that its guaranty pursuant to this Section
is necessary to the conduct and promotion of its business, and can be expected
to benefit such business.
 
(b)         Agent and Lenders may, in their discretion, pursue such rights and
remedies as they deem appropriate, including realization upon Collateral or any
Real Estate by judicial foreclosure or non-judicial sale or enforcement, without
affecting any rights and remedies under this Section 5.11.  If, in taking any
action in connection with the exercise of any rights or remedies, Agent or any
Lender shall forfeit any other rights or remedies, including the right to enter
a deficiency judgment against any Borrower or other Person, whether because of
any Applicable Laws pertaining to "election of remedies" or otherwise, each
Borrower consents to such action and waives any claim based upon it, even if the
action may result in loss of any rights of subrogation that any Borrower might
otherwise have had.  Any election of remedies that results in denial or
impairment of the right of Agent or any Lender to seek a deficiency judgment
against any Borrower shall not impair any other Borrower’s obligation to pay the
full amount of the Obligations.  Each Borrower waives all rights and defenses
arising out of an election of remedies, such as nonjudicial foreclosure with
respect to any security for the Obligations, even though that election of
remedies destroys such Borrower's rights of subrogation against any other
Person.  Agent may bid all or a portion of the Obligations at any foreclosure or
trustee’s sale or at any private sale, and the amount of such bid need not be
paid by Agent but shall be credited against the Obligations.  The amount of the
successful bid at any such sale, whether Agent or any other Person is the
successful bidder, shall be conclusively deemed to be the fair market value of
the Collateral, and the difference between such bid amount and the remaining
balance of the Obligations shall be conclusively deemed to be the amount of the
Obligations guaranteed under this Section 5.11, notwithstanding that any present
or future law or court decision may have the effect of reducing the amount of
any deficiency claim to which Agent or any Lender might otherwise be entitled
but for such bidding at any such sale.
 
 
- 42 -

--------------------------------------------------------------------------------

 
 
5.11.3. Extent of Liability; Contribution.
 
(a)         Notwithstanding anything herein to the contrary, each Borrower’s
liability under this Section 5.11 shall be limited to the greater of (i) all
amounts for which such Borrower is primarily liable, as described below, and
(ii) such Borrower's Allocable Amount.
 
(b)         If any Borrower makes a payment under this Section 5.11 of any
Obligations (other than amounts for which such Borrower is primarily liable) (a
"Guarantor Payment") that, taking into account all other Guarantor Payments
previously or concurrently made by any other Borrower, exceeds the amount that
such Borrower would otherwise have paid if each Borrower had paid the aggregate
Obligations satisfied by such Guarantor Payments in the same proportion that
such Borrower’s Allocable Amount bore to the total Allocable Amounts of all
Borrowers, then such Borrower shall be entitled to receive contribution and
indemnification payments from, and to be reimbursed by, each other Borrower for
the amount of such excess, pro rata based upon their respective Allocable
Amounts in effect immediately prior to such Guarantor Payment.  The "Allocable
Amount" for any Borrower shall be the maximum amount that could then be
recovered from such Borrower under this Section 5.11 without rendering such
payment voidable under Section 548 of the Bankruptcy Code or under any
applicable state fraudulent transfer or conveyance act, or similar statute or
common law.
 
(c)           Nothing contained in this Section 5.11 shall limit the liability
of any Borrower to pay Loans made directly or indirectly to that Borrower
(including Loans advanced to any other Borrower and then re-loaned or otherwise
transferred to, or for the benefit of, such Borrower), LC Obligations relating
to Letters of Credit issued to support such Borrower’s business, and all accrued
interest, fees, expenses and other related Obligations with respect thereto, for
which such Borrower shall be primarily liable for all purposes hereunder.  Agent
and Lenders shall have the right, at any time in their discretion, to condition
Loans and Letters of Credit upon a separate calculation of borrowing
availability for each Borrower and to restrict the disbursement and use of such
Loans and Letters of Credit to such Borrower.
 
5.11.4. Joint Enterprise.  Each Borrower has requested that Agent and Lenders
make this credit facility available to Borrowers on a combined basis, in order
to finance Borrowers' business most efficiently and economically.  Borrowers'
business is a mutual and collective enterprise, and the successful operation of
each Borrower is dependent upon the successful performance of the integrated
group.  Borrowers believe that consolidation of their credit facility will
enhance the borrowing power of each Borrower and ease administration of the
facility, all to their mutual advantage.  Borrowers acknowledge that Agent's and
Lenders' willingness to extend credit and to administer the Collateral on a
combined basis hereunder is done solely as an accommodation to Borrowers and at
Borrowers' request.
 
 
- 43 -

--------------------------------------------------------------------------------

 
 
5.11.5. Subordination.  Each Borrower hereby subordinates any claims, including
any rights at law or in equity to payment, subrogation, reimbursement,
exoneration, contribution, indemnification or set off, that it may have at any
time against any other Obligor, howsoever arising, to the Full Payment of all
Obligations.
 
SECTION 6. CONDITIONS PRECEDENT
 
6.1. Conditions Precedent to Initial Loans.  In addition to the conditions set
forth in Section 6.2, Lenders shall not be required to fund any requested Loan,
issue any Letter of Credit, or otherwise extend credit to Borrowers hereunder,
until the date ("Closing Date") that each of the following conditions has been
satisfied:
 
(a)         Notes shall have been executed by Borrowers and delivered to each
Lender that requests issuance of a Note.  Each other Loan Document shall have
been duly executed and delivered to Agent by each of the signatories thereto,
and each Obligor shall be in compliance with all terms thereof.
 
(b)         Agent shall have received acknowledgments of all filings or
recordations necessary to perfect its Liens in the Collateral, as well as UCC
and Lien searches and other evidence satisfactory to Agent that such Liens are
the only Liens upon the Collateral, except Permitted Liens.
 
(c)         Agent shall have received duly executed agreements establishing each
Dominion Account and related lockbox, in form and substance, and with financial
institutions, reasonably satisfactory to Agent.
 
(d)         Agent shall have received certificates, in form and substance
reasonably satisfactory to it, from a knowledgeable Senior Officer of each
Borrower certifying that, after giving effect to the initial Loans and
transactions hereunder, (i) the Obligors taken as a whole, are Solvent; (ii) no
Default or Event of Default exists; (iii) the representations and warranties set
forth in Section 9 are true and correct in all material respects (or, in the
case of any representations and warranties qualified by materiality or Material
Adverse Effect, in all respects); and (iv) such Borrower has complied with all
agreements and conditions to be satisfied by it under the Loan Documents.
 
(e)         Agent shall have received a certificate of a duly authorized officer
of each Obligor, certifying (i) that attached copies of such Obligor's Organic
Documents are true and complete, and in full force and effect, without amendment
except as shown; (ii) that an attached copy of resolutions authorizing execution
and delivery of the Loan Documents is true and complete, and that such
resolutions are in full force and effect, were duly adopted, have not been
amended, modified or revoked, and constitute all resolutions adopted with
respect to this credit facility; and (iii) to the title, name and signature of
each Person authorized to sign the Loan Documents.  Agent may conclusively rely
on this certificate until it is otherwise notified by the applicable Obligor in
writing.
 
(f)          Agent shall have received a written opinion of Proskauer Rose LLP,
as well as any local counsel to Borrowers or Agent, in form and substance
reasonably satisfactory to Agent.
 
(g)         Agent shall have received copies of the charter documents of each
Obligor, certified by the Secretary of State or other appropriate official of
such Obligor's jurisdiction of organization.  Agent shall have received good
standing certificates for each Obligor, issued by the Secretary of State or
other appropriate official of such Obligor's jurisdiction of organization and
each jurisdiction where such Obligor's conduct of business or ownership of
Property necessitates qualification.
 
 
- 44 -

--------------------------------------------------------------------------------

 
 
(h)         Agent shall have received copies of policies or certificates of
insurance for the insurance policies carried by Borrowers, together with
lender's loss payable endorsements naming Agent as lender's loss payee, in each
case, all in compliance with the Loan Documents.
 
(i)           Agent shall have completed its business, financial and legal due
diligence of Obligors, including a roll-forward of its previous field
examination, with results reasonably satisfactory to Agent.  No Material Adverse
Effect shall have occurred since December 31, 2011.
 
(j)          No action, proceeding, investigation, regulation or legislation
shall have been instituted or, to the knowledge of Borrowers, threatened before
any Governmental Authority to enjoin, restrain, or prohibit, or to obtain
substantial damages in respect of, or which is related to or arises out of this
Agreement or the other Loan Documents or the consummation of the transactions
contemplated hereby or thereby, or which, in Agent’s discretion, would make it
inadvisable to consummate the transactions contemplated by this Agreement or the
other Loan Documents or the consummation of the transactions contemplated hereby
or thereby or could reasonably be expected to have a Material Adverse Effect.
 
(k)         Obligors shall have received all material governmental and third
party consents and approvals reasonably requested by Agent (or any other
material consents as determined in the reasonable discretion of Agent) in
connection with the transactions contemplated by this Agreement and the other
Loan Documents and the other transactions contemplated hereby.
 
(l)           Agent shall have received (A) unaudited consolidated balance sheet
of  Borrowers and their Subsidiaries as of a date not more than 30 days prior to
the Closing Date, and related unaudited interim statements of income and cash
flows, certified by the chief financial officer of Borrowers and (B) pro forma
consolidated financial statements for Borrowers and their Subsidiaries, and
forecasts prepared by management of Borrowers, of balance sheets, income
statements and cash flow statements on a quarterly basis for the first Fiscal
Year after the Closing Date and on an annual basis for each year thereafter
during the term of this Agreement.
 
(m)        Borrowers shall have paid all fees and expenses to be paid to Agent
and Lenders on the Closing Date.
 
(n)         Agent shall have received a Borrowing Base Certificate prepared as
of November 30, 2012.  Upon giving effect to the initial funding of Loans and
issuance of Letters of Credit, and the payment by Borrowers of all fees and
expenses incurred in connection herewith as well as any payables stretched
beyond their customary payment practices, Availability shall be at least the
greater of (i) 12.5% of the Loan Cap and (ii) $6,250,000.
 
6.2. Conditions Precedent to All Credit Extensions.  Agent, Issuing Bank and
Lenders shall not be required to fund any Loans, arrange for issuance of any
Letters of Credit or grant any other accommodation to or for the benefit of
Borrowers, unless the following conditions are satisfied:
 
(a)          No Default or Event of Default shall exist at the time of, or
result from, such funding, issuance or grant;
 
 
- 45 -

--------------------------------------------------------------------------------

 
 
(b)          The representations and warranties of each Obligor in the Loan
Documents shall be true and correct in all material respects (or, in the case of
representations and warranties qualified by materiality or Material Adverse
Effect, in all respects) on the date of, and upon giving effect to, such
funding, issuance or grant (except for representations and warranties that
expressly relate to an earlier date);
 
(c)          No event shall have occurred or condition exists that has or could
reasonably be expected to have a Material Adverse Effect; and
 
(e)          With respect to issuance of a Letter of Credit, the LC Conditions
shall be satisfied.
 
Each request (or deemed request) by Borrowers for funding of a Loan, issuance of
a Letter of Credit or grant of an accommodation shall constitute a
representation by Borrowers that the foregoing conditions are satisfied on the
date of such request and on the date of such funding, issuance or grant.
 
SECTION 7. COLLATERAL
 
7.1. Grant of Security Interest.  To secure the prompt payment and performance
of all Obligations, each Borrower hereby grants to Agent, for the benefit of
Secured Parties, a continuing security interest in and Lien upon all Property of
such Borrower, including all of the following Property, whether now owned or
hereafter acquired, and wherever located:
 
(a)         all Accounts;
 
(b)         all Chattel Paper, including electronic chattel paper;
 
(c)         all Commercial Tort Claims, including those shown on Schedule
9.1.16;
 
(d)         all Deposit Accounts;
 
(e)         all Documents;
 
(f)          all General Intangibles, including Intellectual Property;
 
(g)         all Goods, including Inventory, Equipment and fixtures;
 
(h)         all Instruments;
 
(i)          all Investment Property;
 
(j)          all Letter-of-Credit Rights;
 
(k)         all Supporting Obligations;
 
(l)          all monies, whether or not in the possession or under the control
of Agent, a Lender, or a bailee or Affiliate of Agent or a Lender, including any
Cash Collateral;
 
(m)        all accessions to, substitutions for, and all replacements, products,
and cash and non-cash proceeds of the foregoing, including proceeds of and
unearned premiums with respect to insurance policies, and claims against any
Person for loss, damage or destruction of any Collateral; and
 
 
- 46 -

--------------------------------------------------------------------------------

 
 
(n)         all books and records (including customer lists, files,
correspondence, tapes, computer programs, print-outs and computer records)
pertaining to the foregoing.
 
Notwithstanding anything to the contrary in this Agreement, this Agreement shall
not constitute a grant of a security interest in (a) any vehicle or any other
property covered by a certificate of title or ownership, whether now owned or
hereafter acquired; (b) any voting Equity Interests issued by any Foreign
Subsidiary in excess of 65% of all of the voting Equity Interests of such
Foreign Subsidiary; (c) any Obligor's right, title or interest in any lease,
license, contract or agreement to which such Obligor is a party or any of its
right, title or interest thereunder to the extent, but only to the extent, that
such a grant would, under the terms of such lease, license, contract or
agreement, result in a breach of the terms of, or constitute a default under, or
result in the abandonment, invalidation or unenforceability of or create a right
of termination in favor of or require the consent of any other party thereto
(other than an Obligor), any lease, license, contract or agreement to which such
Obligor is a party (other than to the extent that any such term would be
rendered ineffective pursuant to Section 9-406, 9-407, 9-408 or 9-409 of the UCC
or any other applicable law (including, without limitation, Title 11 of the
United States Code) or principles of equity); (d) assets to the extent the
granting of a security interest therein would be prohibited or restricted by
Applicable Law, rule or regulation (including any requirement to obtain the
consent of any Governmental Authority); (e) Excluded Deposit Accounts; (f) any
governmental licenses or State or local franchises, charters or authorizations,
to the extent security interests in such licenses, franchises, charters or
authorizations are prohibited or restricted thereby, after giving effect to the
applicable anti-assignment provisions of the UCC notwithstanding such
prohibition or restriction; (g) those assets as to which Agent and Borrowers
reasonably agree in writing that the cost, difficulty, burden or consequences of
obtaining or perfecting a security interest in such assets are excessive in
relation to the benefit to Lenders of the security to be afforded thereby; and
(h) any United States "intent to use" trademark application or intent-to-use
service mark application filed pursuant to Section 1(b) of the Lanham Act, to
the extent that and during any period that the grant of a security interest
therein would impair the validity or enforceability of, or render void or
voidable or result in the cancellation of the applicable Obligor's right, title
or interest therein or any trademark or service mark issued as a result of such
application under applicable federal law, after which period such application
shall be automatically subject to the security interest granted herein and
deemed to be included in the Collateral (the assets described in clauses (a)
through (h) above, collectively, the "Excluded Assets"); provided that such
exclusions shall not apply to the proceeds (including, without limitation,
proceeds from the sale or disposition) of any of the foregoing property and such
proceeds shall be included in the Collateral.
 
7.2. Lien on Deposit Accounts; Cash Collateral
 
7.2.1. Deposit Accounts.  To further secure the prompt payment and performance
of all Obligations, each Borrower hereby grants to Agent, for the benefit of
Secured Parties, a continuing security interest in and Lien upon all amounts
credited to any Deposit Account of such Borrower, including any sums in any
blocked or lockbox accounts or in any accounts into which such sums are
swept.  Each Borrower hereby authorizes and directs each bank or other
depository to deliver to Agent, upon request, all balances in any Deposit
Account maintained by such Borrower, without inquiry into the authority or right
of Agent to make such request.
 
7.2.2. Cash Collateral.  Any Cash Collateral may be invested, at Agent's
discretion (and with the consent of Borrowers, as long as no Event of Default
exists), but Agent shall have no duty to do so, regardless of any agreement or
course of dealing with any Borrower, and shall have no responsibility for any
investment or loss.  Each Borrower hereby grants to Agent, for the benefit of
Secured Parties and as security for the Obligations, a security interest in all
Cash Collateral held from time to time and all proceeds thereof, whether held in
a Cash Collateral Account or otherwise.  Agent may apply Cash Collateral to the
payment of Obligations as they become due, in such order as Agent may
elect.  Each Cash Collateral Account and all Cash Collateral shall be under the
sole dominion and control of Agent, and no Borrower or other Person shall have
any right to any Cash Collateral, until Full Payment of all Obligations.
 
 
- 47 -

--------------------------------------------------------------------------------

 
 
7.3. Real Estate Collateral.  The Obligations shall also be secured by Mortgages
upon all fee owned Real Estate owned by Borrower with a fair market value
exceeding $1,000,000.  If any Borrower acquires fee owned Real Estate with a
fair market value exceeding $1,000,000 hereafter, Borrowers shall, within 90
days, execute, deliver and record a Mortgage sufficient to create a first
priority Lien in favor of Agent on such Real Estate, and shall deliver all
Related Real Estate Documents.
 
7.4. Other Collateral.
 
7.4.1. Commercial Tort Claims.  Borrowers shall promptly notify Agent in writing
if any Borrower has a Commercial Tort Claim (other than, as long as no Default
or Event of Default exists, a Commercial Tort Claim for less than $250,000
individually or in the aggregate), shall promptly amend Schedule 9.1.16 to
include such claim, and shall take such actions as Agent deems appropriate to
subject such claim to a duly perfected, first priority Lien in favor of Agent
(for the benefit of Secured Parties).
 
7.4.2. Certain After-Acquired Collateral.  Borrowers shall promptly notify Agent
in writing if, after the Closing Date, any Borrower obtains any interest in any
Collateral consisting of Deposit Accounts, Chattel Paper, Documents,
Instruments, Intellectual Property, Investment Property or Letter-of-Credit
Rights (in each case with respect to Chattel Paper and Letter-of-Credit Rights
with a value exceeding $250,000 individually or in the aggregate) and, upon
Agent's request, shall promptly take such actions as Agent deems appropriate to
effect Agent's duly perfected, first priority Lien (subject to Permitted Liens
that are expressly allowed to have priority over Agent's Liens) upon such
Collateral, including obtaining any appropriate possession, control agreement or
Lien Waiver.  If any Collateral is in the possession of a third party, at
Agent's request, Borrowers shall obtain an acknowledgment that such third party
holds the Collateral for the benefit of Agent.
 
7.5. No Assumption of Liability.  The Lien on Collateral granted hereunder is
given as security only and shall not subject Agent or any Lender to, or in any
way modify, any obligation or liability of Borrowers relating to any Collateral.
 
7.6. Further Assurances.  Promptly upon request, Borrowers shall deliver such
instruments, assignments, title certificates, or other documents or agreements,
and shall take such actions, as Agent deems appropriate in its Permitted
Discretion under Applicable Law to evidence or perfect its Lien on any
Collateral, or otherwise to give effect to the intent of this Agreement.  Each
Borrower authorizes Agent to file any financing statement that indicates the
Collateral as "all assets" or "all personal property" of such Borrower, or words
to similar effect, and ratifies any action taken by Agent before the Closing
Date to effect or perfect its Lien on any Collateral.
 
SECTION 8. COLLATERAL ADMINISTRATION
 
8.1. Borrowing Base Certificates.  By the 20th day of each month, Borrowers
shall deliver to Agent (and Agent shall promptly deliver same to Lenders) a
Borrowing Base Certificate prepared as of the close of business of the previous
month, and at such other times as Agent may request; provided that, during any
Trigger Period,  Borrowers shall deliver such Borrowing Base Certificates weekly
on Tuesday of each week as of the close of business on Saturday of the
immediately preceding week, and at such other times as Agent may request.  Each
Borrowing Base Certificate shall include a detailed calculation of the Payroll
Reserve.  All calculations of Availability in any Borrowing Base Certificate
shall originally be made by Borrowers and certified by a Senior Officer,
provided that Agent may from time to time review and adjust any such calculation
(a) to reflect its reasonable estimate of declines in value of any Collateral,
due to collections received in the Dominion Account or otherwise; and (b) to the
extent the calculation is not made in accordance with this Agreement or does not
accurately reflect the Availability Reserve.
 
 
- 48 -

--------------------------------------------------------------------------------

 
 
8.2. Administration of Accounts.
 
8.2.1. Records and Schedules of Accounts.  Each Borrower shall keep accurate and
complete records of its Accounts, including all payments and collections
thereon, and shall submit to Agent sales, collection, reconciliation and other
reports in form reasonably satisfactory to Agent, on such periodic basis as
Agent may request.  Each Borrower shall also provide to Agent, on or before the
15th day of each month, a detailed aged trial balance of all Accounts as of the
end of the preceding month, specifying each Account's Account Debtor name and
address, amount, invoice date and due date, showing any discount, allowance,
credit, authorized return or dispute, and including such proof of delivery,
copies of invoices and invoice registers, copies of related documents, repayment
histories, status reports and other information as Agent may reasonably
request.  If Accounts in an aggregate face amount of $500,000 or more cease to
be Eligible Accounts, Borrowers shall notify Agent of such occurrence promptly
(and in any event within three Business Days) after any Borrower has knowledge
thereof.
 
8.2.2. Taxes.  If an Account of any Borrower includes a charge for any Taxes, to
the extent not prohibited by Applicable Law, Agent is authorized, when an Event
of Default has occurred and is continuing in its discretion, to pay the amount
thereof to the proper taxing authority for the account of such Borrower and to
charge Borrowers therefor; provided, however, that neither Agent nor Lenders
shall be liable for any Taxes that may be due from Borrowers or with respect to
any Collateral.
 
8.2.3. Account Verification.  Whether or not a Default or Event of Default
exists, Agent shall have the right at any time, in the name of Agent, any
designee of Agent or any Borrower, to verify the validity, amount or any other
matter relating to any Accounts of Borrowers by mail, telephone or
otherwise.  Borrowers shall cooperate fully with Agent in an effort to
facilitate and promptly conclude any such verification process.
 
8.2.4. Maintenance of Dominion Account.  Borrowers shall maintain Dominion
Accounts pursuant to lockbox or other arrangements acceptable to
Agent.  Borrowers shall obtain an agreement (in form and substance reasonably
satisfactory to Agent) from each lockbox servicer and Dominion Account bank,
establishing Agent's control over and Lien in the lockbox or Dominion Account,
which may be exercised by Agent during any Trigger Period, requiring immediate
deposit of all remittances received in the lockbox to a Dominion Account, and
waiving offset rights of such servicer or bank, except for customary
administrative charges.  If a Dominion Account is not maintained with Bank of
America, Agent may, during any Trigger Period, require daily transfer of all
funds in such account to a Dominion Account maintained with Bank of
America.  Agent and Lenders assume no responsibility to Borrowers for any
lockbox arrangement or Dominion Account, including any claim of accord and
satisfaction or release with respect to any Payment Items accepted by any bank.
 
8.2.5. Proceeds of Collateral.  Borrowers shall request in writing and otherwise
take all necessary steps to ensure that all payments on Accounts or otherwise
relating to Collateral are made directly to a Dominion Account (or a lockbox
relating to a Dominion Account).  If any Borrower or Subsidiary receives cash or
Payment Items with respect to any Collateral, it shall hold same in trust for
Agent and promptly (not later than the next Business Day) deposit same into a
Dominion Account.
 
8.3. Reserved.
 
8.4. Administration of Equipment.
 
 
- 49 -

--------------------------------------------------------------------------------

 
 
8.4.1. Records and Schedules of Equipment.  Each Borrower shall keep accurate
and complete records of its computer and other information technology Equipment,
including the location thereof, and shall submit to Agent, on such periodic
basis as Agent may request, a current schedule thereof, in form satisfactory to
Agent.
 
8.4.2. Condition of Equipment.  The computer and other information technology
Equipment is in good operating condition and repair, and all necessary
replacements and repairs have been made so that the operating efficiency of such
Equipment is preserved at all times, reasonable wear and tear excepted.  Each
Borrower shall ensure that such Equipment is capable of performing the functions
for which it was designed.  No Borrower shall permit any computer or other
information technology Equipment to become affixed to real Property unless any
landlord or mortgagee delivers a Lien Waiver.
 
8.5. Administration of Deposit Accounts and Securities Accounts. Borrowers agree
to maintain Bank of America as Borrowers' principal depository bank, including
for the maintenance of all Cash Management Services. Schedule 8.5 sets forth all
Deposit Accounts and securities accounts maintained by Borrowers, including all
Dominion Accounts. Each Borrower shall take all actions necessary to establish
Agent's control of each such Deposit Account and securities account (other than
accounts exclusively used for payroll, payroll taxes or employee benefits, or
accounts containing not more than $100,000 individually or $250,000 in the
aggregate at any time (such accounts, the "Excluded Deposit Accounts")).  A
Borrower shall be the sole account holder of each Deposit Account and securities
accounts and shall not allow any other Person (other than Agent) to have control
over a Deposit Account or securities account or any Property deposited
therein.  Each Borrower shall promptly notify Agent of any opening or closing of
a Deposit Account or securities accounts and, with the consent of Agent, will
amend Schedule 8.5 to reflect same.
 
8.6. General Provisions.
 
8.6.1. Location of Collateral. All tangible items of Collateral other than
Collateral out for repair or delivered to Agent, shall at all times be kept by
Borrowers at the business locations set forth in Schedule 8.6.1(a) and all
Material Tangible Collateral shall at all times be kept by Borrowers at the
Material Tangible Collateral Locations set forth in Schedule 8.6.1(b) , except
that Borrowers may (a) make sales or other dispositions of Collateral in
accordance with Section 10.2.6; and (b) move Collateral to another location in
the United States, upon 15 Business Days prior written notice to Agent.
Borrowers shall use commercially reasonable efforts to obtain a Lien Waiver with
respect to all Material Tangible Collateral Locations or, if a Lien Waiver is
not obtained with respect to any Material Tangible Collateral Location, a Rent
and Charges Reserve may be imposed with respect to such Material Tangible
Collateral Location.
 
8.6.2. Insurance of Collateral; Condemnation Proceeds.
 
(a)         Each Borrower shall maintain insurance with respect to the
Collateral, covering casualty, hazard, theft, malicious mischief, flood and
other risks, in amounts, with endorsements and with insurers (with a Best's
Financial Strength Rating of at least A_ VII, unless otherwise approved by
Agent) reasonably satisfactory to Agent.  All proceeds of insurance on
Collateral under each policy shall name Agent as lender's loss payee or
mortgagee, as appropriate.  From time to time upon request, Borrowers shall
deliver to Agent the originals or certified copies of its insurance policies and
updated flood plain searches.  Unless Agent shall agree otherwise, each policy
of insurance on Collateral shall include reasonably satisfactory endorsements
(i) showing Agent as lender's loss payee or mortgagee, as appropriate; (ii)
requiring 30 days prior written notice to Agent in the event of cancellation of
the policy for any reason whatsoever; and (iii) specifying that the interest of
Agent shall not be impaired or invalidated by any act or neglect of any Borrower
or the owner of the Property, nor by the occupation of the premises for purposes
more hazardous than are permitted by the policy.  If any Borrower fails to
provide and pay for any insurance, Agent may, at its option, but shall not be
required to, procure the insurance and charge Borrowers therefor.  Each Borrower
agrees to deliver to Agent, promptly as rendered, copies of all reports made to
insurance companies for claims in excess of $3,000,000.  While no Event of
Default exists, Borrowers may settle, adjust or compromise any insurance claim
with respect to Collateral as long as the proceeds are delivered to Agent.  If
an Event of Default exists, only Agent shall be authorized to settle, adjust and
compromise such claims to the extent not prohibited by Applicable Law.
 
 
- 50 -

--------------------------------------------------------------------------------

 
 
(b)         Any proceeds of insurance (other than proceeds from workers'
compensation, D&O or professional liability insurance) and any awards arising
from condemnation of any Collateral shall be paid to Agent.  Subject to clause
(c) below, any proceeds or awards that relate to Collateral shall be applied
first to Revolver Loans and then to other Obligations.
 
(c)         If requested by Borrowers in writing within 15 days after Agent's
receipt of any insurance proceeds or condemnation awards relating to any loss or
destruction of Equipment or Real Estate, Borrowers may use such proceeds or
awards to repair or replace such Equipment or Real Estate (and until so used,
the proceeds shall be held by Agent as Cash Collateral) as long as (i) no
Default or Event of Default exists; (ii) such repair or replacement is promptly
undertaken and concluded, in accordance with plans satisfactory to Agent; (iii)
replacement buildings are constructed on the sites of the original casualties
and are of comparable size, quality and utility to the destroyed buildings; (iv)
the repaired or replaced Property is free of Liens, other than Permitted Liens
that are not Purchase Money Liens; (v) Borrowers comply with disbursement
procedures for such repair or replacement as Agent may reasonably require; and
(vi) the aggregate amount of such proceeds or awards from any single casualty or
condemnation does not exceed $500,000.
 
8.6.3. Protection of Collateral.  All expenses of protecting, storing, insuring
and handling, any Collateral (including any sale thereof), all Taxes payable
with respect to any Collateral, and all other payments required to be made by
Agent to any Person to realize upon any Collateral, shall be borne and paid by
Borrowers.  Agent shall not be liable or responsible in any way for the
safekeeping of any Collateral, for any loss or damage thereto (except for
reasonable care in its custody while Collateral is in Agent's actual
possession), for any diminution in the value thereof, or for any act or default
of any Person whatsoever, but the same shall be at Borrowers' sole risk.
 
8.6.4. Defense of Title to Collateral.  Each Borrower shall at all times defend
its title to Collateral (other than Intellectual Property of the type described
in clause (g) of the definition of Permitted Asset Disposition) and Agent's
Liens therein against all Persons, claims and demands whatsoever, except
Permitted Liens.
 
8.7. Power of Attorney.  Each Borrower hereby irrevocably constitutes and
appoints Agent (and all Persons designated by Agent) as such Borrower's true and
lawful attorney (and agent-in-fact) for the purposes provided in this
Section.  To the extent not prohibited by Applicable Law, Agent, or Agent's
designee, may, without notice and in either its or a Borrower's name, but at the
cost and expense of Borrowers:
 
(a)         Endorse a Borrower's name on any Payment Item or other proceeds of
Collateral (including proceeds of insurance) that come into Agent's possession
or control; and
 
(b)         During an Event of Default, (i) notify any Account Debtors of the
assignment of their Accounts, demand and enforce payment of Accounts by legal
proceedings or otherwise, and generally exercise any rights and remedies with
respect to Accounts; (ii) settle, adjust, modify, compromise, discharge or
release any Accounts or other Collateral, or any legal proceedings brought to
collect Accounts or Collateral; (iii) sell or assign any Accounts and other
Collateral upon such terms, for such amounts and at such times as Agent deems
advisable; (iv) collect, liquidate and receive balances in Deposit Accounts or
investment accounts, and take control, in any manner, of proceeds of Collateral;
(v) prepare, file and sign a Borrower's name to a proof of claim or other
document in a bankruptcy of an Account Debtor, or to any notice, assignment or
satisfaction of Lien or similar document; (vi) receive, open and dispose of mail
addressed to a Borrower, and notify postal authorities to deliver any such mail
to an address designated by Agent; (vii) endorse any Chattel Paper, Document,
Instrument, bill of lading, or other document or agreement relating to any
Accounts or other Collateral; (viii) use a Borrower's stationery and sign its
name to verifications of Accounts and notices to Account Debtors; (ix) to the
extent a Borrower has rights sufficient to allow Agent or its designees to do
so, use information contained in any data processing, electronic or information
systems relating to Collateral; (x) make and adjust claims under insurance
policies; (xi) take any action as may be necessary or appropriate to obtain
payment under any letter of credit, banker's acceptance or other instrument for
which a Borrower is a beneficiary; and (xii) take all other actions as Agent
deems appropriate to fulfill any Borrower's obligations under the Loan
Documents.
 
 
- 51 -

--------------------------------------------------------------------------------

 
 
SECTION 9. REPRESENTATIONS AND WARRANTIES
 
9.1. General Representations and Warranties.  To induce Agent and Lenders to
enter into this Agreement and to make available the Commitments, Loans and
Letters of Credit, each Borrower represents and warrants that in each case as of
the date such representation and warranty is made, unless an earlier date is
specified:
 
9.1.1. Organization and Qualification.  Each Borrower and Subsidiary is duly
organized, validly existing and in good standing under the laws of the
jurisdiction of its organization.  Each Borrower and Subsidiary is duly
qualified, authorized to do business and in good standing as a foreign
corporation in each jurisdiction where failure to be so qualified could
reasonably be expected to have a Material Adverse Effect.
 
9.1.2. Power and Authority.  Each Obligor is duly authorized to execute, deliver
and perform its Loan Documents.  The execution, delivery and performance of the
Loan Documents have been duly authorized by all necessary action, and do not (a)
require any consent or approval of any holders of Equity Interests of any
Obligor, other than those already obtained; (b) contravene the Organic Documents
of any Obligor; (c) violate or cause a default under any Applicable Law or
Material Contract; or (d) result in or require the imposition of any Lien (other
than Permitted Liens) on any Property of any Obligor.
 
9.1.3. Enforceability.  Each Loan Document is a legal, valid and binding
obligation of each Obligor party thereto, enforceable in accordance with its
terms, except as enforceability may be limited by bankruptcy, insolvency or
similar laws affecting the enforcement of creditors' rights generally.
 
9.1.4. Capital Structure.  Schedule 9.1.4 shows, as of the Closing Date, for
each Borrower and Subsidiary, its name, its jurisdiction of organization, its
authorized and issued Equity Interests, the holders of its Equity Interests, and
all agreements binding on such holders with respect to their Equity
Interests.  Except as disclosed on Schedule 9.1.4, in the five years preceding
the Closing Date, no Borrower or Subsidiary has acquired any substantial assets
from any other Person nor been the surviving entity in a merger or
combination.  Each Borrower has good title to its Equity Interests in its
Subsidiaries, subject only to Agent's Lien, and all such Equity Interests are
duly issued, and in the case of Equity Interests representing a corporation,
fully paid and non-assessable.  There are no outstanding purchase options,
warrants, subscription rights, agreements to issue or sell, convertible
interests, phantom rights or powers of attorney relating to Equity Interests of
any Borrower or Subsidiary.
 
 
- 52 -

--------------------------------------------------------------------------------

 
 
9.1.5. Title to Properties; Priority of Liens.  Each Borrower and Subsidiary has
good and marketable title to (or valid leasehold interests in) all of its Real
Estate, and good title to all of its personal Property, including all Property
reflected in any financial statements delivered to Agent or Lenders, in each
case free of Liens except Permitted Liens.  Each Borrower and Subsidiary has
paid and discharged all lawful claims that, if unpaid, could become a Lien on
its Properties, other than Permitted Liens.  Upon the filing of UCC financing
statements in the applicable jurisdictions and security agreements in the United
States Patent and Trademark Office (the "USPTO") or the United States Copyright
Office, as applicable, all Liens of Agent in the Collateral are duly perfected,
first priority Liens, subject only to Permitted Liens that are expressly allowed
to have priority over Agent's Liens, if, and to the extent that perfection may
be achieved by such filings; provided, however, that additional filings may be
required in the USPTO and United States Copyright Office to perfect the security
interest in Intellectual Property acquired after the date hereof.
 
9.1.6. Accounts.  Agent may rely, in determining which Accounts are Eligible
Accounts, on all statements and representations made by Borrowers with respect
thereto.  Borrowers warrant, with respect to each Account at the time it is
shown as an Eligible Account in a Borrowing Base Certificate, that:
 
(a)          it is genuine and in all respects what it purports to be, and is
not evidenced by a judgment;
 
(b)          it arises out of a completed, bona fide rendition of services in
the Ordinary Course of Business, and substantially in accordance with any
purchase order, contract or other document relating thereto;
 
(c)          it is for a sum certain, maturing as stated in the invoice (or if
an Eligible Unbilled Account, maturing as stated in the applicable services
contract) covering such rendition of services, a copy of which has been
furnished or is available to Agent on request;
 
(d)          it is not subject to any offset, Lien (other than Agent's Lien),
deduction, defense, dispute, counterclaim or other adverse condition except as
arising in the Ordinary Course of Business and disclosed to Agent; and it is
absolutely owing by the Account Debtor, without contingency in any respect;
 
(e)          no purchase order, agreement, document or Applicable Law restricts
assignment of the Account to Agent (regardless of whether, under the UCC, the
restriction is ineffective) other than with respect to any Accounts owed by any
Governmental Authority, restrictions under the Assignment of Claims Act or other
comparable state or local law, and the applicable Borrower is the sole payee or
remittance party shown on the invoice;
 
(f)          no extension, compromise, settlement, modification, credit,
deduction or return has been authorized with respect to the Account, except
discounts or allowances granted in the Ordinary Course of Business for prompt
payment that are reflected on the face of the invoice related thereto and in the
reports submitted to Agent hereunder; and
 
(g)          to the best of Borrowers' knowledge, (i) there are no facts or
circumstances that are reasonably likely to impair the enforceability or
collectability of such Account; (ii) the Account Debtor had the capacity to
contract when the Account arose, continues to meet the applicable Borrower's
customary credit standards, is Solvent, is not contemplating or subject to an
Insolvency Proceeding, and has not failed, or suspended or ceased doing
business; and (iii) there are no proceedings or actions threatened in writing or
pending against any Account Debtor that could reasonably be expected to have a
material adverse effect on the Account Debtor's financial condition.
 
 
- 53 -

--------------------------------------------------------------------------------

 
 
9.1.7. Financial Statements.  The consolidated and consolidating balance sheets,
and related statements of income, cash flow and shareholder's equity, of
Borrowers and Subsidiaries that have been and are hereafter delivered to Agent
and Lenders, are prepared in accordance with GAAP, and fairly present the
financial positions and results of operations of Borrowers and Subsidiaries at
the dates and for the periods indicated.  All projections delivered from time to
time to Agent and Lenders have been prepared in good faith, based on reasonable
assumptions in light of the circumstances at such time (it being understood that
the projections are subject to assumptions and contingencies, many of which are
beyond Borrowers' or their Subsidiaries' control, no assurance can be given that
the projections will be realized and the actual results may differ
materially).  Since December 31, 2011, there has been no change in the
condition, financial or otherwise, of the Obligors taken as a whole that could
reasonably be expected to have a Material Adverse Effect.  No financial
statement delivered to Agent or Lenders at any time contains any untrue
statement of a material fact, nor fails to disclose any material fact necessary
to make such statement not materially misleading.  Each Borrower and Subsidiary
in light of the circumstances under which such statements are made.  On the
Closing Date, the Obligors, taken as a whole, are  Solvent.
 
9.1.8. Surety Obligations.  No Borrower or Subsidiary is obligated as surety or
indemnitor under any bond or other contract that assures payment or performance
of any obligation of any Person, except as permitted hereunder except for
guaranties by Cross Country or any Obligor of leases of any other Obligor.
 
9.1.9. Taxes.  Each Borrower and Subsidiary has filed all federal tax returns,
material state and local tax returns and other reports that it is required by
law to file, and has paid, or made provision under Accounting Standards
Codification (ASC) 450 or 740 for the payment of, all Taxes upon it, its income
and its Properties that are due and payable, except to the extent being Properly
Contested.  Borrowers and their Subsidiaries have made adequate reserves on
their books and records to the extent required by GAAP for (i) Taxes that have
accrued but which are not yet due and payable and (ii) Taxes that are being
Properly Contested.
 
9.1.10. Brokers.  There are no brokerage commissions, finder's fees or
investment banking fees payable in connection with any transactions contemplated
by the Loan Documents other than fees payable to Agent.
 
9.1.11. Intellectual Property.  Each Borrower and Subsidiary owns or has the
lawful right to use all Intellectual Property necessary for the conduct of its
business, without, to such Borrower's knowledge, conflict with the rights of
others.  There is no pending or, to any Borrower's knowledge, threatened
Intellectual Property Claim with respect to any Borrower, any Subsidiary or any
of their Property (including any Intellectual Property owned by such
Borrower).  Except as disclosed on Schedule 9.1.11, no Borrower or Subsidiary
pays or owes any Royalty or other compensation to any Person with respect to any
Intellectual Property.  All Intellectual Property owned, used or licensed by, or
otherwise subject to any interests of, any Borrower or Subsidiary and necessary
to the business of the Obligors is shown on Schedule 9.1.11.
 
9.1.12. Governmental Approvals.  Each Borrower and Subsidiary has, is in
compliance with, and is in good standing with respect to, all Governmental
Approvals necessary to conduct its business and to own, lease and operate its
Properties except where failure to be in good standing could not reasonably be
expected to have a Material Adverse Effect.  All necessary import, export or
other licenses, permits or certificates for the import or handling of any goods
or other Collateral have been procured and are in effect, and Borrowers and
Subsidiaries have complied with all foreign and domestic laws with respect to
the shipment and importation of any goods or Collateral, except where
noncompliance could not reasonably be expected to have a Material Adverse
Effect.
 
 
- 54 -

--------------------------------------------------------------------------------

 
 
9.1.13. Compliance with Laws.  Each Borrower and Subsidiary has duly complied,
and its Properties and business operations are in compliance, in all material
respects with all Applicable Law, except where noncompliance could not
reasonably be expected to have a Material Adverse Effect.  There have been no
citations, notices or orders of material noncompliance issued to any Borrower or
Subsidiary under any Applicable Law relating to noncompliance of Applicable Law
that could reasonably be expected to have a Material Adverse Effect.
 
9.1.14. Compliance with Environmental Laws.  Except as disclosed on
Schedule 9.1.14, no Borrower's or Subsidiary's past or present operations, Real
Estate or other Properties are subject to any federal, state or local
investigation to determine whether any remedial action is needed to address any
environmental pollution, hazardous material or environmental clean-up that could
reasonably be expected to have a Material Adverse Effect if determined
adversely.  No Borrower or Subsidiary has received any Environmental Notice that
could reasonably be expected to have a Material Adverse Effect.  To the best of
Borrowers' knowledge, no Borrower or Subsidiary has any contingent liability
with respect to any Environmental Release, environmental pollution or hazardous
material on any Real Estate now or previously owned, leased or operated by it
that could reasonably be expected to have a Material Adverse Effect.
 
9.1.15. Burdensome Contracts.  No Borrower or Subsidiary is a party or subject
to any contract, agreement or charter restriction that could reasonably be
expected to have a Material Adverse Effect.  No Borrower or Subsidiary is party
or subject to any Restrictive Agreement, except as shown on Schedule 9.1.15.  No
such Restrictive Agreement prohibits the execution, delivery or performance of
any Loan Document by an Obligor.
 
9.1.16. Litigation.  Except as shown on Schedule 9.1.16, there are no
proceedings or investigations pending or, to any Borrower's knowledge,
threatened in writing against any Borrower or Subsidiary, or any of their
businesses, operations, Properties, prospects or conditions, that (a) relate to
any Loan Documents or transactions contemplated thereby; or (b) could reasonably
be expected to have a Material Adverse Effect if determined adversely to any
Borrower or Subsidiary.  Except as shown on such Schedule or, with respect to
Commercial Tort Claims arising after the Closing Date, disclosed to Agent in
writing with reference to such Schedule, no Obligor has a Commercial Tort Claim
in excess of $100,000 individually or $250,000 in the aggregate.  No Borrower or
Subsidiary is in default with respect to any order, injunction or judgment of
any Governmental Authority except where default could not reasonably be expected
to result in liability to Borrowers and their Subsidiaries in excess of
$3,500,000 individually or in the aggregate or to have a Material Adverse
Effect.
 
9.1.17. No Defaults.  No event or circumstance has occurred or exists that
constitutes a Default or Event of Default.  No Borrower or Subsidiary is in
default, and no event or circumstance has occurred or exists that with the
passage of time or giving of notice would constitute a default, under any
Material Contract (other than a Material Contract with respect to Borrowed
Money). There is no basis upon which any party (other than a Borrower or
Subsidiary) could terminate a Material Contract prior to its scheduled
termination date.
 
 
- 55 -

--------------------------------------------------------------------------------

 
 
9.1.18. ERISA.  Except as disclosed on Schedule 9.1.18:
 
(a)         Each Plan is in compliance in all material respects with the
applicable provisions of ERISA, the Code, and other federal and state
laws.  Each Plan that is intended to qualify under Section 401(a) of the Code
has received a favorable determination letter from the IRS or an application for
such a letter has been submitted to the IRS with respect thereto and, to the
knowledge of Borrowers, nothing has occurred which would prevent, or cause the
loss of, such qualification.  Each Obligor and ERISA Affiliate has made all
required contributions to each Plan subject to Section 412 of the Code, and no
application for a funding waiver or an extension of any amortization period
pursuant to Section 412 of the Code has been made with respect to any such Plan.
 
(b)         There are no pending or, to the knowledge of Borrowers, threatened
claims (other than routine or ordinary course claims for benefits and appeals of
such claims), actions or lawsuits, or action by any Governmental Authority, with
respect to any Plan that could reasonably be expected to have a Material Adverse
Effect.  There has been no non-exempt prohibited transaction or violation of the
fiduciary responsibility rules with respect to any Plan under the Code or ERISA
that has resulted in or could reasonably be expected to have a Material Adverse
Effect.
 
(c)          (i) No ERISA Event has occurred or is reasonably expected to occur;
(ii) no Pension Plan has any Unfunded Pension Liability; (iii) no Obligor or
ERISA Affiliate has incurred, or reasonably expects to incur, any liability
under Title IV of ERISA with respect to any Pension Plan (other than premiums
due and not delinquent under Section 4007 of ERISA); (iv) no Obligor or ERISA
Affiliate has incurred, or reasonably expects to incur, any liability (and no
event has occurred which, with the giving of notice under Section 4219 of ERISA,
would result in such liability) under Section 4201 or 4243 of ERISA with respect
to a Multiemployer Plan; and (v) no Obligor or ERISA Affiliate has engaged in a
transaction that could be subject to Section 4069 or 4212(c) of ERISA.
 
(d)         With respect to any Foreign Plan, (i) all employer and employee
contributions required by law or by the terms of the Foreign Plan have been
made, or, if applicable, accrued, in accordance with normal accounting
practices; (ii) the fair market value of the assets of each funded Foreign Plan,
the liability of each insurer for any Foreign Plan funded through insurance, or
the book reserve established for any Foreign Plan, together with any accrued
contributions, is sufficient to procure or provide for the accrued benefit
obligations with respect to all current and former participants in such Foreign
Plan according to the actuarial assumptions and valuations most recently used to
account for such obligations in accordance with applicable generally accepted
accounting principles; and (iii) it has been registered as required and has been
maintained in good standing with applicable regulatory authorities.
 
9.1.19.  
 
9.1.20. Labor Relations.
 
  Except as described on Schedule 9.1.20, as of the Closing Date, no Borrower or
Subsidiary is party to or bound by any material collective bargaining agreement,
management agreement or material consulting agreement.  There are no material
grievances, disputes or controversies with any union or other organization of
any Borrower's or Subsidiary's employees, or, to any Borrower's knowledge, any
asserted or threatened (in writing) strikes, work stoppages or demands for
collective bargaining in each case, that would reasonably be expected to have a
Material Adverse Effect.
 
9.1.21. Payable Practices.  No Borrower or Subsidiary has made any material
change in its historical accounts payable practices from those in effect on the
Closing Date.
 
9.1.22. Not a Regulated Entity.  No Obligor is (a) an "investment company" or a
"person directly or indirectly controlled by or acting on behalf of an
investment company" within the meaning of the Investment Company Act of 1940; or
(b) subject to regulation under the Federal Power Act, the Interstate Commerce
Act, any public utilities code or any other Applicable Law regarding its
authority to incur Debt.
 
 
- 56 -

--------------------------------------------------------------------------------

 
 
9.1.23. Margin Stock.  No Borrower or Subsidiary is engaged, principally or as
one of its important activities, in the business of extending credit for the
purpose of purchasing or carrying any Margin Stock.  No Loan proceeds or Letters
of Credit will be used by Borrowers to purchase or carry, or to reduce or
refinance any Debt incurred to purchase or carry, any Margin Stock or for any
related purpose governed by Regulations T, U or X of the Board of Governors.
 
9.2. Complete Disclosure.  No Loan Document contains any untrue statement of a
material fact, nor fails to disclose any material fact necessary to make the
statements contained therein not materially misleading in light of the
circumstances under which such statements are made.  There is no fact or
circumstance that any Obligor has failed to disclose to Agent in writing that
could reasonably be expected to have a Material Adverse Effect.
 
SECTION 10. COVENANTS AND CONTINUING AGREEMENTS
 
10.1. Affirmative Covenants.  As long as any Commitments or Obligations are
outstanding, each Borrower shall, and shall cause each Subsidiary to:
 
10.1.1. Inspections; Appraisals.
 
(a)         Permit Agent from time to time, subject (except when a Default or
Event of Default exists) to reasonable notice but in any event no later than one
(1) Business Day's notice and normal business hours, to visit and inspect the
Properties of any Borrower or Subsidiary, inspect, audit and make extracts from
any Borrower's or Subsidiary's books and records, and discuss with its officers,
employees, agents, advisors and independent accountants such Borrower's or
Subsidiary's business, financial condition, assets, prospects and results of
operations.  Lenders may participate in any such visit or inspection, at their
own expense.  Neither Agent nor any Lender shall have any duty to share any
results of any inspection, appraisal or report with any Borrower; provided,
however that Agent and Lenders may, (i) at their sole discretion, agree to share
excerpts of any inspection or appraisal to assist Borrowers in the preparation
of Borrowing Base Certificates and, (ii) so long as a Default or Event of
Default exists, Agent agrees to send Borrowers copies of all appraisals
conducted by third parties engaged by it relating to Property of
Borrowers.  Notwithstanding the foregoing, Borrowers acknowledge that all
inspections, appraisals and reports are prepared by Agent and Lenders for their
purposes, and Borrowers shall not be entitled to rely upon them.
 
(b)         Reimburse Agent for all charges, costs and expenses of Agent in
connection with examinations of any Obligor's books and records or any other
financial or Collateral matters as Agent deems appropriate, up to one time per
Loan Year if Availability is at all times during such Loan Year in excess of the
greater of 35% of the Loan Cap and $17,500,000, up to two times per Loan Year if
Availability is at all times during such Loan Year in excess of the greater of
15% of the Loan Cap and $7,500,000, but less than or equal to the greater of 35%
of the Loan Cap and $17,500,000 at any time during such Loan Year or up to three
times per Loan Year if Availability is less than or equal to the greater of 15%
of the Loan Cap and $7,500,000 at any time during such Loan Year; provided,
however, that if an examination is initiated during a Default or Event of
Default, all charges, costs and expenses therefor shall be reimbursed by
Borrowers without regard to such limits.  Borrowers agree to pay Agent's then
standard charges for examination activities, including the standard charges of
Agent's internal examination and appraisal groups, as well as the charges of any
third party used for such purposes.
 
 
- 57 -

--------------------------------------------------------------------------------

 
 
10.1.2. Financial and Other Information.  Keep adequate records and books of
account with respect to its business activities, in which proper entries are
made in accordance with GAAP reflecting all financial transactions; and furnish
to Agent and Lenders:
 
(a)         as soon as available, and in any event within 120 days after the
close of each Fiscal Year (or, if earlier, on the date of any required public
filing thereof), balance sheets as of the end of such Fiscal Year and the
related statements of income, cash flow and shareholders' equity for such Fiscal
Year, on a consolidated basis for Borrowers and Subsidiaries, which consolidated
statements shall be audited and certified (without qualification) by a firm of
independent certified public accountants of recognized standing selected by
Borrowers and acceptable to Agent, and shall set forth in comparative form
corresponding figures for the preceding Fiscal Year.  Delivery by Borrowers to
Agent and Lenders of Borrowers' annual report to the SEC on Form 10-K with
respect to any Fiscal Year, or the availability of such report on EDGAR Online,
within the period specified above shall be deemed to be compliance by Borrowers
with this Section 10.1.2(a) upon the delivery by Borrower to Agent and Lenders
of written notice of the filing thereof;
 
(b)         as soon as available, and in any event within 30 days after the end
of each month (but within 60 days after the last month in a Fiscal Year) (or, if
earlier, on the date of any required public filing thereof), unaudited balance
sheets as of the end of such month and the related statements of income and cash
flow for such month and for the portion of the Fiscal Year then elapsed, on a
consolidated basis for Borrowers and Subsidiaries, setting forth in comparative
form corresponding figures for the preceding Fiscal Year and certified by the
chief financial officer of Borrower Agent as prepared in accordance with GAAP
and fairly presenting the financial position and results of operations for such
month and period, subject to normal year-end adjustments and the absence of
footnotes;
 
(c)         concurrently with delivery of financial statements under clauses (a)
and (b) above, or more frequently if requested by Agent while a Default or Event
of Default exists, a Compliance Certificate executed by the chief financial
officer of Borrower Agent;
 
(d)         not later than 45 days after the end of each Fiscal Year,
projections of Borrowers' consolidated balance sheets, results of operations,
cash flow and Availability for the next Fiscal Year, month by month;
 
(e)         at Agent's request (but no more frequently than when Borrowing Base
Certificates are required to be delivered hereunder), a listing of each
Borrower's trade payables, specifying the trade creditor and balance due, and a
detailed trade payable aging, all in form reasonably satisfactory to Agent;
 
(f)          promptly after the sending or filing thereof, regular, periodic and
special reports or registration statements or prospectuses that any Borrower
files with the SEC or any other Governmental Authority, or any securities
exchange; and copies of any press releases or other statements made available by
a Borrower to the public concerning material changes to or developments in the
business of such Borrower;
 
(g)         promptly after the sending or filing thereof, copies of any annual
report required to be filed with any Governmental Authority in connection with
each Plan or Foreign Plan;
 
(h)         such other reports and information (financial or otherwise) as Agent
may request from time to time in connection with any Collateral or any
Borrower's, Subsidiary's or other Obligor's financial condition or business; and
 
(i)          as soon as available, and in any event within 120 days after the
close of each Fiscal Year, financial statements for each Guarantor, in form and
substance satisfactory to Agent.
 
 
- 58 -

--------------------------------------------------------------------------------

 
 
10.1.3. Notices.  Notify Agent and Lenders in writing, promptly after a
Borrower's obtaining knowledge thereof, of any of the following that affects an
Obligor:  (a) the threat (in writing) or commencement of any proceeding or
investigation, whether or not covered by insurance, if an adverse determination
could reasonably be expected to have a Material Adverse Effect; (b) any pending
or threatened labor dispute, strike or walkout, or the expiration of any
material labor contract; (c) any default under or, other than in connection with
the expiration thereof, termination of a Material Contract; (d) the existence of
any Default or Event of Default; (e) any judgment in an amount exceeding
$3,500,000; (f) the assertion of any Intellectual Property Claim, if an adverse
resolution could reasonably be expected to have a Material Adverse Effect; (g)
any violation or asserted violation of any Applicable Law (including ERISA,
OSHA, FLSA, or any Environmental Laws), if an adverse resolution could have a
Material Adverse Effect; (h) any Environmental Release that could reasonably be
expected to result in a Material Adverse Effect by an Obligor or on any Property
owned, leased or occupied by an Obligor; or receipt of any Environmental Notice
if it could reasonably be expected to result in a Material Adverse Effect; (i)
the occurrence of any ERISA Event; (j) the discharge of or any withdrawal or
resignation by Borrowers' independent accountants; or (k) any opening of a new
office or place of business where Collateral will be stored (and whether such
location is a Material Tangible Collateral Location), at least 10 days prior to
such opening.
 
10.1.4. Landlord and Storage Agreements.  Upon request, provide Agent with
copies of all existing material agreements, between an Obligor and any landlord
or other Person that owns any Material Tangible Collateral Location and for each
such Material Tangible Collateral Location, use commercially reasonable efforts
to obtain an executed Lien Waiver or, if a Lien Waiver is not obtained with
respect to such Material Tangible Collateral Location, a Rent and Charges
Reserve may be imposed with respect to such Material Tangible Collateral
Location.
 
10.1.5. Compliance with Laws.  Comply with all Applicable Laws, including ERISA,
Environmental Laws, FLSA, OSHA, Anti-Terrorism Laws, and laws regarding
collection and payment of Taxes, and maintain all Governmental Approvals
necessary to the ownership of its Properties or conduct of its business, unless
failure to comply (other than failure to comply with Anti-Terrorism Laws) or
maintain could not reasonably be expected to have a Material Adverse
Effect.  Without limiting the generality of the foregoing, if any Environmental
Release that could reasonably be expected to result in a Material Adverse Effect
occurs at or on any Properties of any Borrower or Subsidiary, it shall act
promptly and diligently to investigate and report to Agent and all appropriate
Governmental Authorities the known extent of such Environmental Release, and to
take all remedial actions to the extent required by Environmental Law to clean
up such Environmental Release that are required by any Environmental Law or by
any Governmental Authority.
 
10.1.6. Taxes.  Pay and discharge all material Taxes (it being understood that
all payroll related taxes are material regardless of amount) prior to the date
on which they become delinquent or penalties attach, unless such Taxes are being
Properly Contested.
 
10.1.7. Insurance.  In addition to the insurance required hereunder with respect
to Collateral, maintain insurance with insurers (with a Best Rating of at least
A7, unless otherwise approved by Agent) reasonably satisfactory to Agent (and
Agent acknowledges that the insurers providing insurance on the Closing Date are
satisfactory), (a) with respect to the Properties and business of Borrowers and
Subsidiaries of such type (including product liability, workers' compensation,
larceny, embezzlement, or other criminal misappropriation insurance), in such
amounts, and with such coverages and deductibles as are customary for companies
similarly situated and (b) medical malpractice and other professional insurance
with a responsible insurance company for and covering each Obligor and each
Obligor's employees, officers, directors or contractors who provide professional
medical services to patients.  Such insurance shall cover such casualties, risks
and contingencies, shall be of the type and in amounts, and may be subject to
deductibles as are customarily maintained by Persons employed or serving in the
same or a similar capacity.
 
 
- 59 -

--------------------------------------------------------------------------------

 
 
10.1.8. Licenses.  Keep each material License affecting any Collateral or a
material part of Borrowers' business in full force and effect; and pay all
Royalties when due.
 
10.1.9. Trademarks. Borrowers covenant and agree that if at any time any
Borrower uses the trademark "Cross Country Nurses", U.S. PTO registration number
1,491,664; registration date 6/7/1988, Borrowers promptly shall obtain a written
release of record of any lien thereon in favor of Heller Financial, Inc.
 
10.1.10.  Future Subsidiaries.  Promptly notify Agent upon any Person becoming a
Subsidiary and, if such Person is not a Foreign Subsidiary, cause it to guaranty
the Obligations in a manner satisfactory to Agent (or, if requested by Borrower
Agent and approved by Agent in its discretion, cause it to join this Agreement
as a Borrower), and to execute and deliver such documents, instruments and
agreements and to take such other actions as Agent shall require to evidence and
perfect a Lien in favor of Agent (for the benefit of Secured Parties) on all
assets of such Person (other than Excluded Assets), including delivery of such
legal opinions, in form and substance reasonably satisfactory to Agent, as it
shall deem appropriate.
 
10.1.11.  Post Closing Covenants. On or before the date 90 days following the
Closing Date, Borrowers shall deliver to Agent a stock certificate or stock
certificates representing 65% of the voting Equity Interests and 100% of the
non-voting Equity Interests of Cross Country Holdco (Cyprus) Ltd, a company
formed under the laws of Cyprus, together with a duly executed stock power with
respect thereto in form acceptable to Agent.
 
10.2. Negative Covenants.  As long as any Commitments or Obligations are
outstanding, each Borrower shall not, and shall cause each Subsidiary not to:
 
10.2.1. Permitted Debt.  Create, incur, guarantee or suffer to exist any Debt,
except:
 
(a)         the Obligations;
 
(b)         Subordinated Debt;
 
(c)         Permitted Purchase Money Debt;
 
(d)         Borrowed Money (other than the Obligations, Subordinated Debt and
Permitted Purchase Money Debt), but only to the extent outstanding on the
Closing Date and not satisfied with proceeds of the initial Loans;
 
(e)          Bank Product Debt;
 
(f)          Debt that is in existence when a Person becomes a Subsidiary or
that is secured by Equipment or Real Estate when acquired by a Borrower or
Subsidiary, as long as such Debt was not incurred in contemplation of such
Person becoming a Subsidiary or such acquisition, and does not exceed $5,000,000
in the aggregate at any time and provided that such Debt when aggregated with
any Permitted Purchase Money Debt does not exceed $10,000,000 at any time;
 
 
- 60 -

--------------------------------------------------------------------------------

 
 
(g)         Permitted Contingent Obligations;
 
(h)         Refinancing Debt as long as each Refinancing Condition is satisfied;
 
(i)          unsecured Debt of (A) any Obligor owing to any other Obligor,
(B) any Subsidiary that is not an Obligor owing to any other Subsidiary that is
not an Obligor, (C) any Obligor owing to any Subsidiary that is not an Obligor
(so long as such Debt is subordinated to the Obligations on terms and conditions
acceptable to Agent), or (D) any Subsidiary that is not an Obligor owing to any
Obligor so long as such Debt constitutes a Permitted Investment;
 
(j)          unsecured purchase price adjustments and similar obligations
incurred by the Obligors in connection with a Permitted Acquisition to the
extent such obligations would otherwise constitute Debt;
 
(k)         Debt in respect of performance or appeal bonds and similar
obligations not in connection with Borrowed Money, in each case provided in the
Ordinary Course of Business, including those incurred to secure health, safety
and environmental obligations in the Ordinary Course of Business;
 
(l)          Debt consisting of financing of insurance premiums in the Ordinary
Course of Business;
 
(m)        unsecured Debt representing deferred compensation to employees of
Obligors (or any direct or indirect parent thereof) and the Subsidiaries
incurred in the Ordinary Course of Business;
 
(n)         Debt arising from honoring by a bank or other financial institution
of a check, draft or similar instrument drawn against insufficient funds in the
Ordinary Course of Business; provided that such Debt is extinguished within five
Business Days of its incurrence; and
 
(o)         other Debt that is not included in any of the preceding clauses of
this Section, is not secured by a Lien and does not exceed $5,000,000 in the
aggregate at any time.
 
10.2.2. Permitted Liens.  Create or suffer to exist any Lien upon any of its
Property, except the following (collectively, "Permitted Liens"):
 
(a)         Liens in favor of Agent;
 
(b)         Purchase Money Liens securing Permitted Purchase Money Debt;
 
(c)         Liens for Taxes not yet due or being Properly Contested;
 
(d)         statutory Liens (other than Liens for Taxes or imposed under ERISA)
arising in the Ordinary Course of Business, but only if (i) payment of the
obligations secured thereby is not yet due or is being Properly Contested, and
(ii) such Liens do not materially impair the value or use of the Property or
materially impair operation of the business of any Borrower or Subsidiary;
 
(e)         Liens incurred or deposits made in the Ordinary Course of Business
to secure the performance of tenders, bids, leases, contracts (except those
relating to Borrowed Money), statutory obligations and other similar
obligations, or arising as a result of progress payments under government
contracts, as long as such Liens (other than cash deposits) are at all times
junior to Agent's Liens;
 
 
- 61 -

--------------------------------------------------------------------------------

 
 
(f)          Liens arising in the Ordinary Course of Business that are subject
to Lien Waivers;
 
(g)         Liens arising by virtue of a judgment or judicial order against any
Borrower or Subsidiary, or any Property of a Borrower or Subsidiary, as long as
such Liens are (i) in existence for less than 20 consecutive days or being
Properly Contested, and (ii) at all times junior to Agent's Liens (other than
with respect to Excluded Assets);
 
(h)         easements, rights-of-way, restrictions, covenants or other
agreements of record, and other similar charges or encumbrances on Real Estate,
that do not secure any monetary obligation and do not interfere with the
Ordinary Course of Business;
 
(i)          normal and customary rights of setoff upon deposits in favor of
depository institutions, and Liens of a collecting bank on Payment Items in the
course of collection; and
 
(j)          existing Liens shown on Schedule 10.2.2;
 
(k)         pledges and deposits made in the ordinary course of business in
compliance with workers' compensation, unemployment insurance and other social
security laws or regulations (other than ERISA); and
 
(l)          Liens on insurance policies and the proceeds thereof securing the
financing of the premiums with respect thereto.
 
10.2.3. Reserved.
 
10.2.4. Distributions; Upstream Payments.  (a)  Declare or make any
Distributions, except for (i) Upstream Payments; (ii) Permitted Distributions;
(iii) cash dividends by a Subsidiary to any other direct or indirect Subsidiary
of Borrowers so long as the proceeds of such dividends are then subsequently
paid, in the form of cash dividends, to such Borrower; and (iv) the repurchase,
redemption, retirement or other acquisition of Equity Interests of any Borrower
or any Subsidiary of any Borrower owned by employees of such Borrower or any
Subsidiary or their assignees, estates and heirs, at a price not in excess of
fair market value determined in good faith by the Board of Directors of
Borrower, in an aggregate amount not to exceed $5,000,000 during the term of
this Agreement; or (b) create or suffer to exist any encumbrance or restriction
on the ability of a Subsidiary to make any Upstream Payment, except for
restrictions under the Loan Documents, under Applicable Law or in effect on the
Closing Date as shown on Schedule 9.1.15.
 
10.2.5. Restricted Investments.  Make any Restricted Investment.
 
10.2.6. Disposition of Assets. Make any Asset Disposition, except a Permitted
Asset Disposition, a disposition of Equipment under Section 8.4.2, or a transfer
of Property by a Subsidiary or Obligor to an Obligor or a Borrower or among
Obligors.
 
10.2.7. Loans.  Make any loans or other advances of money to any Person, except
(a) advances to an officer, director or employee for salary, travel expenses,
commissions and similar items in the Ordinary Course of Business; (b) prepaid
expenses and extensions of trade credit made in the Ordinary Course of Business;
(c) deposits with financial institutions permitted hereunder; and
(d) intercompany loans by an Obligor to another Obligor; (e) debt obligations of
a purchaser in connection with a Permitted Asset Disposition so long as such
amount does not exceed 10% of the aggregate consideration payable in connection
with such Asset Disposition; and (f) other loans and advances constituting
Investments that are not Restricted Investments.
 
 
- 62 -

--------------------------------------------------------------------------------

 
 
10.2.8.   Restrictions on Payment of Certain Debt.  Make any payments (whether
voluntary or mandatory, or a prepayment, redemption, retirement, defeasance or
acquisition) with respect to any (a) Subordinated Debt, except regularly
scheduled payments of principal, interest and fees, but only to the extent
permitted under any subordination agreement relating to such Debt (and a Senior
Officer of Borrower Agent shall certify to Agent, not less than five Business
Days prior to the date of payment, that all conditions under such agreement have
been satisfied); or (b) Borrowed Money (other than the Obligations, Subordinated
Debt and Debt owed by an Obligor or a Subsidiary that is not an Obligor to an
Obligor) prior to its due date under the agreements evidencing such Debt as in
effect on the Closing Date (or as amended thereafter with the consent of Agent);
provided, that Borrowers and their Subsidiaries may make prepayments of Borrowed
Money under this clause (b) so long as (i) no Default or Event of Default exists
or is caused thereby; (ii) upon giving pro forma effect thereto, Average
Availability for the 45 day period immediately preceding the date of such
prepayment and Availability as of the date of such prepayment is no less than
the greater of (A) 20% of the Loan Cap, and (B) $10,000,000; (iii) the Fixed
Charge Coverage Ratio for the 12 month period ending on the date of the
financial statements most recently required to be delivered pursuant to Section
10.1.2(b), determined on a pro forma basis after giving effect to such
prepayment, is greater than 1:0 to 1:0, whether or not a Trigger Period (FCCR)
exists; (iv) each of the Person making such prepayment and Obligors taken as a
whole is Solvent after giving effect to such prepayment; and (v) such prepayment
does not violate Applicable Law.
 
10.2.9.   Fundamental Changes. (a) Merge, combine or consolidate with any
Person, or liquidate, wind up its affairs or dissolve itself, in each case
whether in a single transaction or in a series of related transactions, except
for (i) mergers or consolidations of a Subsidiary that is not an Obligor with
another Subsidiary that is not an Obligor, (ii) mergers or consolidations of any
Subsidiary that is not an Obligor or an Obligor with and into an Obligor in a
transaction in which an Obligor is the surviving entity, provided that in any
such transaction involving Cross Country, Cross Country is the surviving Person,
(iii) liquidations or dissolutions of Guarantors and any other Subsidiaries that
are not Obligors if Borrower Representative determines in good faith that such
liquidation or dissolution is in the best interests of Borrowers, is not
disadvantageous to Lenders and is not prohibited by Applicable Law, (iv) mergers
or consolidations of a Borrower with or into another Borrower, provided that in
any such transaction involving Cross Country, Cross Country is the Surviving
Person, or (v) mergers or consolidations of another Person with or into a
Borrower or Guarantor in order to effect a Permitted Acquisition (provided that
the surviving entity is a Borrower or a Guarantor and, if any such transaction
involves Cross Country, Cross Country shall be the surviving Person, or
(b) change its name, change its tax, charter or other organizational
identification number, or change its form or state of organization, provided,
that an Obligor may change its name after providing 15 Business Days prior
written notice thereof to Agent so long as Borrowers provide Agent with all
appropriate documentation (and confirmation of filing thereof) that Agent
reasonably requests to confirm the continued perfection of its security
interests in the Collateral.
 
10.2.10.   Subsidiaries.  Form or acquire any Subsidiary after the Closing Date,
except in accordance with Sections 10.1.10 and 10.2.5; or permit any existing
Subsidiary to issue any additional Equity Interests except director's qualifying
shares.
 
10.2.11.   Organic Documents.  Amend, modify or otherwise change any of its
Organic Documents as in effect on the Closing Date in a manner that is
materially adverse to Lenders.
 
10.2.12.   Tax Consolidation.  File or consent to the filing of any consolidated
income tax return with any Person other than Borrowers and Subsidiaries.
 
 
- 63 -

--------------------------------------------------------------------------------

 
 
10.2.13.   Accounting Changes.  Make any material change in accounting treatment
or reporting practices, except as required by GAAP and in accordance with
Section 1.2; or change its Fiscal Year.
 
10.2.14.   Restrictive Agreements.  Become a party to any Restrictive Agreement,
except a Restrictive Agreement (a) in effect on the Closing Date; (b) relating
to secured Debt permitted hereunder, as long as the restrictions apply only to
collateral for such Debt; (c) constituting customary restrictions on assignment
in leases and other contracts; and (d) customary restrictions and conditions
contained in agreements relating to the sale of a Subsidiary pending such sale,
provided such restrictions and conditions apply only to the Subsidiary that is
to be sold and such sale is permitted hereunder.
 
10.2.15.   Hedging Agreements.  Enter into any Hedging Agreement, except to
hedge risks arising in the Ordinary Course of Business and not for speculative
purposes.
 
10.2.16.   Conduct of Business.  Engage in any business, other than its business
as conducted on the Closing Date and any activities incidental or complementary
thereto.
 
10.2.17.   Affiliate Transactions.  Enter into or be party to any transaction
with an Affiliate, except (a) transactions contemplated by the Loan Documents;
(b) payment of reasonable compensation to officers and employees for services
actually rendered, and loans and advances permitted by Section 10.2.7; (c)
payment of customary directors' fees and indemnities; (d) transactions solely
among Borrowers; (e) transactions with Affiliates that were consummated prior to
the Closing Date, as shown on Schedule 10.2.17; or (f) transactions with
Affiliates in the Ordinary Course of Business, upon fair and reasonable terms
fully disclosed to Agent and no less favorable than would be obtained in a
comparable arm's-length transaction with a non-Affiliate.
 
10.2.18.   Plans.  Become party to any Multiemployer Plan or Foreign Plan, other
than (i) any in existence on the Closing Date, (ii) with respect to any
Multiemployer Plan, as required by Applicable Law, and (iii) the statutory
severance plan known as the "Indian Gratuity Plan" maintained by the Subsidiary
of Borrower Agent that was formed under the laws of India; provided that in no
event shall any Obligor be liable for any obligations under any Foreign Plan.
 
10.2.19.   Amendments to Subordinated Debt.  Amend, supplement or otherwise
modify any document, instrument or agreement relating to any Subordinated Debt,
except as expressly permitted under the subordination agreement with respect
thereto.
 
10.3. Fixed Charge Coverage Ratio.  Borrowers shall be required to maintain a
Fixed Charge Coverage Ratio of at least 1:0 to 1.0 for each 12 fiscal month
period ending during or immediately preceding a Trigger Period (FCCR).
 
SECTION 11. EVENTS OF DEFAULT; REMEDIES ON DEFAULT
 
11.1. Events of Default.  Each of the following shall be an "Event of Default"
hereunder, if the same shall occur for any reason whatsoever, whether voluntary
or involuntary, by operation of law or otherwise:
 
(a)         A Borrower fails to pay any Obligations when due (whether at stated
maturity, on demand, upon acceleration or otherwise) and, other than in the case
of principal or reimbursement obligations for draws under Letters of Credit,
such failure shall continue for more than three (3) Business Days; provided that
Agent may charge any such Obligations to the loan account (as deemed Revolver
Loans) immediately when due;
 
 
- 64 -

--------------------------------------------------------------------------------

 
 
(b)         Any representation, warranty or other written statement of an
Obligor made in connection with any Loan Documents or transactions contemplated
thereby is incorrect or misleading in any material respect when given;
 
(c)         A Borrower breaches or fail to perform any covenant contained in
Section 7.2, 7.3, 7.4, 7.6, 8.1, 8.2.4, 8.2.5, 8.6.2, 10.1.1, 10.1.2, 10.2 or
10.3;
 
(d)         An Obligor breaches or fails to perform any other covenant contained
in any Loan Documents, and such breach or failure is not cured within 30 days
after a Senior Officer of such Obligor has knowledge thereof or receives notice
thereof from Agent, whichever is sooner; provided, however, that such notice and
opportunity to cure shall not apply if the breach or failure to perform is not
capable of being cured within such period or is a willful breach by an Obligor;
 
(e)          A Guarantor repudiates, revokes or attempts to revoke its Guaranty;
an Obligor or, unless waived by Agent in writing, a third party denies or
contests the validity or enforceability of any Loan Documents or Obligations, or
the perfection or priority of any Lien granted to Agent; or any Loan Document
ceases to be in full force or effect for any reason (other than a waiver or
release by Agent and Lenders);
 
(f)          Any breach or default of an Obligor occurs under any Hedging
Agreement, or any document, instrument or agreement to which it is a party or by
which it or any of its Properties is bound, relating to any Borrowed Money
(other than the Obligations or Debt owed by an Obligor to another Obligor) in
excess of $4,000,000, if the maturity of or any payment with respect to such
Borrowed Money may be accelerated or demanded due to such breach;
 
(g)         Any judgment or order for the payment of money is entered against an
Obligor in an amount that exceeds, individually or cumulatively with all
unsatisfied judgments or orders against all Obligors, $4,000,000 (net of any
insurance coverage therefor acknowledged in writing by the insurer), unless a
stay of enforcement of such judgment or order is in effect, by reason of a
pending appeal or otherwise;
 
(h)         A loss, theft, damage or destruction occurs with respect to any
Collateral if the amount not covered by insurance exceeds $2,000,000;
 
(i)          An Obligor is enjoined, restrained or in any way prevented by any
Governmental Authority from conducting any material part of its business; an
Obligor suffers the loss, revocation or termination of any material license,
permit, lease or agreement necessary to its business; there is a cessation of
any material part of an Obligor's business for a material period of time; any
material Collateral or Property of an Obligor is taken or impaired through
condemnation; an Obligor agrees to or commences any liquidation, dissolution or
winding up of its affairs; or Obligors, taken as a whole, are not Solvent;
 
(j)          An Insolvency Proceeding is commenced by an Obligor; an Obligor
makes an offer of settlement, extension or composition to its unsecured
creditors generally; a trustee is appointed to take possession of any
substantial Property of or to operate any of the business of an Obligor; or an
Insolvency Proceeding is commenced against an Obligor and:  the Obligor consents
to institution of the proceeding, the petition commencing the proceeding is not
timely contested by the Obligor, the petition is not dismissed within 30 days
after filing, or an order for relief is entered in the proceeding;
 
(k)         An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan that has resulted or could reasonably be expected to result
in liability of an Obligor to a Pension Plan, Multiemployer Plan or PBGC, or
that constitutes grounds for appointment of a trustee for or termination by the
PBGC of any Pension Plan or Multiemployer Plan; an Obligor or ERISA Affiliate
fails to pay when due any installment payment with respect to its withdrawal
liability under Section 4201 of ERISA under a Multiemployer Plan that results in
liability in an amount exceeding $1,000,000; or any event similar to the
foregoing occurs or exists with respect to a Foreign Plan;
 
 
- 65 -

--------------------------------------------------------------------------------

 
 
(l)           An Obligor or any of its Senior Officers is criminally indicted or
convicted for (i) a felony committed in the conduct of the Obligor's business,
or (ii) violating any state or federal law (including the Controlled Substances
Act, Money Laundering Control Act of 1986 and Illegal Exportation of War
Materials Act) that could lead to forfeiture of any material Property of any
Obligor or any Collateral; or
 
(m)         A Change of Control occurs.
 
11.2. Remedies upon Default.  If an Event of Default described in Section
11.1(j) occurs with respect to any Borrower, then to the extent permitted by
Applicable Law, all Obligations (other than Secured Bank Product Obligations)
shall become automatically due and payable and all Commitments shall terminate,
without any action by Agent or notice of any kind.  In addition, or if any other
Event of Default exists, Agent may in its discretion (and shall upon written
direction of Required Lenders) do any one or more of the following from time to
time:
 
(a)         declare any Obligations (other than Secured Bank Product
Obligations) immediately due and payable, whereupon they shall be due and
payable without diligence, presentment, demand, protest or notice of any kind,
all of which are hereby waived by Borrowers to the fullest extent permitted by
law;
 
(b)         terminate, reduce or condition any Commitment, or make any
adjustment to the Borrowing Base;
 
(c)         require Obligors to Cash Collateralize LC Obligations, Secured Bank
Product Obligations and other Obligations that are contingent or not yet due and
payable, and, if Obligors fail promptly to deposit such Cash Collateral, Agent
may (and shall upon the direction of Required Lenders) advance the required Cash
Collateral as Revolver Loans (whether or not an Overadvance exists or is created
thereby, or the conditions in Section 6 are satisfied); and
 
(d)         exercise any other rights or remedies afforded under any agreement,
by law, at equity or otherwise, including the rights and remedies of a secured
party under the UCC.  Such rights and remedies include the rights to (i) take
possession of any Collateral; (ii) require Borrowers to assemble Collateral, at
Borrowers' expense, and make it available to Agent at a place designated by
Agent; (iii) enter any premises where Collateral is located and store Collateral
on such premises until sold (and if the premises are owned or leased by a
Borrower, Borrowers agree not to charge for such storage); and (iv) sell or
otherwise dispose of any Collateral in its then condition, or after any further
manufacturing or processing thereof, at public or private sale, with such notice
as may be required by Applicable Law, in lots or in bulk, at such locations, all
as Agent, in its discretion, deems advisable.  Each Borrower agrees that 10 days
notice of any proposed sale or other disposition of Collateral by Agent shall be
reasonable.  Agent shall have the right to conduct such sales on any Obligor's
premises, without charge, and such sales may be adjourned from time to time in
accordance with Applicable Law.  Agent shall have the right to sell, lease or
otherwise dispose of any Collateral for cash, credit or any combination thereof,
and Agent may purchase any Collateral at public or, if permitted by law, private
sale and, in lieu of actual payment of the purchase price, may credit bid and
set off the amount of such price against the Obligations.
 
 
- 66 -

--------------------------------------------------------------------------------

 
 
11.3. License.  Agent is hereby granted an irrevocable, non-exclusive license or
other right to use, license or sub-license (without payment of royalty or other
compensation to any Person) any or all Intellectual Property of Borrowers,
computer hardware and software, trade secrets, brochures, customer lists,
promotional and advertising materials, labels, packaging materials and other
Property, in advertising for sale, marketing, selling, collecting, completing
manufacture of, or otherwise exercising any rights or remedies with respect to,
any Collateral.  Each Borrower's rights and interests under Intellectual
Property shall inure to Agent's benefit.
 
11.4. Setoff.  At any time during an Event of Default, Agent, Issuing Bank,
Lenders, and any of their Affiliates are authorized, to the fullest extent
permitted by Applicable Law, to set off and apply any and all deposits (general
or special, time or demand, provisional or final, in whatever currency) at any
time held and other obligations (in whatever currency) at any time owing by
Agent, Issuing Bank, such Lender or such Affiliate to or for the credit or the
account of an Obligor against any Obligations, irrespective of whether or not
Agent, Issuing Bank, such Lender or such Affiliate shall have made any demand
under this Agreement or any other Loan Document and although such Obligations
may be contingent or unmatured or are owed to a branch or office of Agent,
Issuing Bank, such Lender or such Affiliate different from the branch or office
holding such deposit or obligated on such indebtedness.  The rights of Agent,
Issuing Bank, each Lender and each such Affiliate under this Section are in
addition to other rights and remedies (including other rights of setoff) that
such Person may have.
 
11.5. Remedies Cumulative; No Waiver.
 
11.5.1. Cumulative Rights. All agreements, warranties, guaranties, indemnities
and other undertakings of Borrowers under the Loan Documents are cumulative and
not in derogation of each other.  The rights and remedies of Agent and Lenders
are cumulative, may be exercised at any time and from time to time, concurrently
or in any order, and are not exclusive of any other rights or remedies available
by agreement, by law, at equity or otherwise.  All such rights and remedies
shall continue in full force and effect until Full Payment of all Obligations.
 
11.5.2. Waivers.  No waiver or course of dealing shall be established by (a) the
failure or delay of Agent or any Lender to require strict performance by
Borrowers with any terms of the Loan Documents, or to exercise any rights or
remedies with respect to Collateral or otherwise; (b) the making of any Loan or
issuance of any Letter of Credit during a Default, Event of Default or other
failure to satisfy any conditions precedent; or (c) acceptance by Agent or any
Lender of any payment or performance by an Obligor under any Loan Documents in a
manner other than that specified therein.  It is expressly acknowledged by
Borrowers that any failure to satisfy a financial covenant on a measurement date
shall not be cured or remedied by satisfaction of such covenant on a subsequent
date.
 
 
- 67 -

--------------------------------------------------------------------------------

 
 
SECTION 12. AGENT
 
12.1. Appointment, Authority and Duties of Agent.
 
12.1.1. Appointment and Authority.  Each Secured Party appoints and designates
Bank of America as Agent under all Loan Documents.  Agent may, and each Secured
Party authorizes Agent to, enter into all Loan Documents to which Agent is
intended to be a party and accept all Security Documents, for the benefit of
Secured Parties.  Each Secured Party agrees that any action taken by Agent or
Required Lenders in accordance with the provisions of the Loan Documents, and
the exercise by Agent or Required Lenders of any rights or remedies set forth
therein, together with all other powers reasonably incidental thereto, shall be
authorized by and binding upon all Secured Parties.  Without limiting the
generality of the foregoing, Agent shall have the sole and exclusive authority
to (a) act as the disbursing and collecting agent for Lenders with respect to
all payments and collections arising in connection with the Loan Documents; (b)
execute and deliver as Agent each Loan Document, including any intercreditor or
subordination agreement, and accept delivery of each Loan Document from any
Obligor or other Person; (c) act as collateral agent for Secured Parties for
purposes of perfecting and administering Liens under the Loan Documents, and for
all other purposes stated therein; (d) manage, supervise or otherwise deal with
Collateral; and (e) take any Enforcement Action or otherwise exercise any rights
or remedies with respect to any Collateral under the Loan Documents, Applicable
Law or otherwise.  The duties of Agent shall be ministerial and administrative
in nature, and Agent shall not have a fiduciary relationship with any Secured
Party, Participant or other Person, by reason of any Loan Document or any
transaction relating thereto.  Agent alone shall be authorized to determine
whether any Account constitutes an Eligible Account, whether to impose or
release any reserve, or whether any conditions to funding or to issuance of a
Letter of Credit have been satisfied, which determinations and judgments, if
exercised in good faith, shall exonerate Agent from liability to any Lender or
other Person for any error in judgment.
 
12.1.2. Duties.  Agent shall not have any duties except those expressly set
forth in the Loan Documents.  The conferral upon Agent of any right shall not
imply a duty to exercise such right, unless instructed to do so by Lenders in
accordance with this Agreement.
 
12.1.3. Agent Professionals.  Agent may perform its duties through agents and
employees.  Agent may consult with and employ Agent Professionals, and shall be
entitled to act upon, and shall be fully protected in any action taken in good
faith reliance upon, any advice given by an Agent Professional.  Agent shall not
be responsible for the negligence or misconduct of any agents, employees or
Agent Professionals selected by it with reasonable care.
 
12.1.4. Instructions of Required Lenders.  The rights and remedies conferred
upon Agent under the Loan Documents may be exercised without the necessity of
joinder of any other party, unless required by Applicable Law.  Agent may
request instructions from Required Lenders or other Secured Parties with respect
to any act (including the failure to act) in connection with any Loan Documents,
and may seek assurances to its satisfaction from Secured Parties of their
indemnification obligations against all Claims that could be incurred by Agent
in connection with any act.  Agent shall be entitled to refrain from any act
until it has received such instructions or assurances, and Agent shall not incur
liability to any Person by reason of so refraining.  Instructions of Required
Lenders shall be binding upon all Secured Parties, and no Secured Party shall
have any right of action whatsoever against Agent as a result of Agent acting or
refraining from acting in accordance with the instructions of Required
Lenders.  Notwithstanding the foregoing, instructions by and consent of specific
parties shall be required to the extent provided in Section 14.1.1.  In no event
shall Agent be required to take any action that, in its opinion, is contrary to
Applicable Law or any Loan Documents or could subject any Agent Indemnitee to
personal liability.
 
 
- 68 -

--------------------------------------------------------------------------------

 
 
12.2. Agreements Regarding Collateral and Field Examination Reports.
 
12.2.1. Lien Releases; Care of Collateral.  Secured Parties authorize Agent to
release any Lien with respect to any Collateral (a) upon Full Payment of the
Obligations; (b) that is the subject of an Asset Disposition which Borrowers
certify in writing to Agent is a Permitted Asset Disposition or a Lien which
Borrowers certify is a Permitted Lien entitled to priority over Agent’s Liens
(and Agent may rely conclusively on any such certificate without further
inquiry) (it being understood that Agent may release any Subsidiary from its
obligations under this Agreement and the other Loan Documents in connection with
the sale of such Subsidiary pursuant to a Permitted Asset Distribution); (c)
that does not constitute a material part of the Collateral; (d) as required to
effect any sale or other disposition of Collateral in connection with any
exercise of remedies of Agent pursuant to the Security Documents or (e)  with
the written consent of all Lenders.  Lenders hereby authorize Agent to execute
and deliver any instruments, documents, and agreements necessary or desirable to
evidence and confirm the release of any Subsidiary or Collateral pursuant to the
foregoing clauses (a) through (d) of this paragraph, all without the further
consent or joinder of any Lender.  Secured Parties authorize Agent to
subordinate its Liens to any Purchase Money Lien permitted hereunder.  Agent
shall have no obligation to assure that any Collateral exists or is owned by a
Borrower, or is cared for, protected or insured, nor to assure that Agent's
Liens have been properly created, perfected or enforced, or are entitled to any
particular priority, nor to exercise any duty of care with respect to any
Collateral.
 
12.2.2. Possession of Collateral.  Agent and Secured Parties appoint each Lender
as agent (for the benefit of Secured Parties) for the purpose of perfecting
Liens in any Collateral held or controlled by such Lender, to the extent such
Liens are perfected by possession or control.  If any Lender obtains possession
or control of any Collateral, it shall notify Agent thereof and, promptly upon
Agent's request, deliver such Collateral to Agent or otherwise deal with it in
accordance with Agent's instructions.
 
12.2.3. Reports.  Agent shall promptly forward to each Lender, when complete,
copies of any field audit, examination or appraisal report prepared by or for
Agent with respect to any Obligor or Collateral ("Report").  Each Lender agrees
(a) that neither Bank of America nor Agent makes any representation or warranty
as to the accuracy or completeness of any Report, and shall not be liable for
any information contained in or omitted from any Report; (b) that the Reports
are not intended to be comprehensive audits or examinations, and that Agent or
any other Person performing any audit or examination will inspect only specific
information regarding Obligations or the Collateral and will rely significantly
upon Borrowers' books and records as well as upon representations of Borrowers'
officers and employees; and (c) to keep all Reports confidential and strictly
for such Lender's internal use, and not to distribute any Report (or the
contents thereof) to any Person (except to such Lender's Participants, attorneys
and accountants) or use any Report in any manner other than administration of
the Loans and other Obligations.  Each Lender shall indemnify and hold harmless
Agent and any other Person preparing a Report from any action such Lender may
take as a result of or any conclusion it may draw from any Report, as well as
from any Claims arising as a direct or indirect result of Agent furnishing a
Report to such Lender.
 
12.3. Reliance By Agent.  Agent shall be entitled to rely, and shall be fully
protected in relying, upon any certification, notice or other communication
(including those by telephone, telex, telegram, telecopy or e-mail) believed by
it to be genuine and correct and to have been signed, sent or made by the proper
Person, and upon the advice and statements of Agent Professionals.  Agent shall
have a reasonable and practicable amount of time to act upon any instruction,
notice or other communication under any Loan Document, and shall not be liable
for any delay in acting.
 
12.4. Action Upon Default.  Agent shall not be deemed to have knowledge of any
Default or Event of Default, or of any failure to satisfy any conditions in
Section 6, unless it has received written notice from a Borrower or Required
Lenders specifying the occurrence and nature thereof.  If any Lender acquires
knowledge of a Default, Event of Default or failure of such conditions, it shall
promptly notify Agent and the other Lenders thereof in writing.  Each Secured
Party agrees that, except as otherwise provided in any Loan Documents or with
the written consent of Agent and Required Lenders, it will not take any
Enforcement Action, accelerate Obligations (other than Secured Bank Product
Obligations), or exercise any right that it might otherwise have under
Applicable Law to credit bid at foreclosure sales, UCC sales or other similar
dispositions of Collateral or to assert any rights relating to any Collateral.
 
 
- 69 -

--------------------------------------------------------------------------------

 
 
12.5. Ratable Sharing.  If any Lender shall obtain any payment or reduction of
any Obligation, whether through set-off or otherwise, in excess of its share of
such Obligation, determined on a Pro Rata basis or in accordance with Section
5.6.1, as applicable, such Lender shall forthwith purchase from Agent, Issuing
Bank and the other Lenders such participations in the affected Obligation as are
necessary to cause the purchasing Lender to share the excess payment or
reduction on a Pro Rata basis or in accordance with Section 5.6.1, as
applicable.  If any of such payment or reduction is thereafter recovered from
the purchasing Lender, the purchase shall be rescinded and the purchase price
restored to the extent of such recovery, but without interest.  Notwithstanding
the foregoing, if a Defaulting Lender obtains a payment or reduction of any
Obligation, it shall immediately turn over the amount thereof to Agent for
application under Section 4.2.2 and it shall provide a written statement to
Agent describing the Obligation affected by such payment or reduction.  No
Lender shall set off against any Dominion Account without the prior consent of
Agent.
 
12.6. Indemnification.  EACH LENDER SHALL INDEMNIFY AND HOLD HARMLESS AGENT
INDEMNITEES AND ISSUING BANK INDEMNITEES, TO THE EXTENT NOT REIMBURSED BY
OBLIGORS, ON A PRO RATA BASIS, AGAINST ALL CLAIMS THAT MAY BE INCURRED BY OR
ASSERTED AGAINST ANY SUCH INDEMNITEE, PROVIDED THAT ANY CLAIM AGAINST AN AGENT
INDEMNITEE RELATES TO OR ARISES FROM ITS ACTING AS OR FOR AGENT (IN THE CAPACITY
OF AGENT).  In Agent's discretion, it may reserve for any Claims made against an
Agent Indemnitee or Issuing Bank Indemnitee, and may satisfy any judgment, order
or settlement relating thereto, from proceeds of Collateral prior to making any
distribution of Collateral proceeds to Secured Parties.  If Agent is sued by any
receiver, bankruptcy trustee, debtor-in-possession or other Person for any
alleged preference or fraudulent transfer, then any monies paid by Agent in
settlement or satisfaction of such proceeding, together with all interest, costs
and expenses (including attorneys' fees) incurred in the defense of same, shall
be promptly reimbursed to Agent by each Lender to the extent of its Pro Rata
share.
 
12.7. Limitation on Responsibilities of Agent.  Agent shall not be liable to any
Secured Party for any action taken or omitted to be taken under the Loan
Documents, except for losses directly and solely caused by Agent’s gross
negligence or willful misconduct.  Agent does not assume any responsibility for
any failure or delay in performance or any breach by any Obligor, Lender or
other Secured Party of any obligations under the Loan Documents.  Agent does not
make any express or implied representation, warranty or guarantee to Secured
Parties with respect to any Obligations, Collateral, Loan Documents or
Obligor.  No Agent Indemnitee shall be responsible to Secured Parties for any
recitals, statements, information, representations or warranties contained in
any Loan Documents; the execution, validity, genuineness, effectiveness or
enforceability of any Loan Documents; the genuineness, enforceability,
collectability, value, sufficiency, location or existence of any Collateral, or
the validity, extent, perfection or priority of any Lien therein; the validity,
enforceability or collectability of any Obligations; or the assets, liabilities,
financial condition, results of operations, business, creditworthiness or legal
status of any Obligor or Account Debtor.  No Agent Indemnitee shall have any
obligation to any Secured Party to ascertain or inquire into the existence of
any Default or Event of Default, the observance by any Obligor of any terms of
the Loan Documents, or the satisfaction of any conditions precedent contained in
any Loan Documents.
 
 
- 70 -

--------------------------------------------------------------------------------

 
 
12.8. Successor Agent and Co-Agents.
 
12.8.1. Resignation; Successor Agent.  Subject to the appointment and acceptance
of a successor Agent as provided below, Agent may resign at any time by giving
at least 30 days written notice thereof to Lenders and Borrowers.  Upon receipt
of such notice, Required Lenders shall have the right to appoint a successor
Agent which shall be (a) a Lender or an Affiliate of a Lender; or (b) a
commercial bank that is organized under the laws of the United States or any
state or district thereof, has a combined capital surplus of at least
$200,000,000 and (provided no Default or Event of Default exists) is reasonably
acceptable to Borrowers.  If no successor agent is appointed prior to the
effective date of the resignation of Agent, then Agent may appoint a successor
agent from among Lenders or, if no Lender accepts such role, Agent may appoint
Required Lenders as successor Agent.  Upon acceptance by a successor Agent of an
appointment to serve as Agent hereunder, or upon appointment of Required Lenders
as successor Agent, such successor Agent shall thereupon succeed to and become
vested with all the powers and duties of the retiring Agent without further act,
and the retiring Agent shall be discharged from its duties and obligations
hereunder but shall continue to have the benefits of the indemnification set
forth in Sections 12.6 and 14.2.  Notwithstanding any Agent's resignation, the
provisions of this Section 12 shall continue in effect for its benefit with
respect to any actions taken or omitted to be taken by it while Agent.  Any
successor to Bank of America by merger or acquisition of stock or this loan
shall continue to be Agent hereunder without further act on the part of the
parties hereto, unless such successor resigns as provided above.
 
12.8.2. Separate Collateral Agent.  It is the intent of the parties that there
shall be no violation of any Applicable Law denying or restricting the right of
financial institutions to transact business in any jurisdiction.  If Agent
believes that it may be limited in the exercise of any rights or remedies under
the Loan Documents due to any Applicable Law, Agent may appoint an additional
Person who is not so limited, as a separate collateral agent or co-collateral
agent.  If Agent so appoints a collateral agent or co-collateral agent, each
right and remedy intended to be available to Agent under the Loan Documents
shall also be vested in such separate agent.  Secured Parties shall execute and
deliver such documents as Agent deems appropriate to vest any rights or remedies
in such agent.  If any collateral agent or co-collateral agent shall die or
dissolve, become incapable of acting, resign or be removed, then all the rights
and remedies of such agent, to the extent permitted by Applicable Law, shall
vest in and be exercised by Agent until appointment of a new agent.
 
12.9. Due Diligence and Non-Reliance.  Each Lender acknowledges and agrees that
it has, independently and without reliance upon Agent or any other Lenders, and
based upon such documents, information and analyses as it has deemed
appropriate, made its own credit analysis of each Obligor and its own decision
to enter into this Agreement and to fund Loans and participate in LC Obligations
hereunder.  Each Secured Party has made such inquiries as it feels necessary
concerning the Loan Documents, Collateral and Obligors.  Each Secured Party
acknowledges and agrees that the other Secured Parties have made no
representations or warranties concerning any Obligor, any Collateral or the
legality, validity, sufficiency or enforceability of any Loan Documents or
Obligations.  Each Secured Party will, independently and without reliance upon
any other Secured Party, and based upon such financial statements, documents and
information as it deems appropriate at the time, continue to make and rely upon
its own credit decisions in making Loans and participating in LC Obligations,
and in taking or refraining from any action under any Loan Documents.  Except
for notices, reports and other information expressly requested by a Lender,
Agent shall have no duty or responsibility to provide any Secured Party with any
notices, reports or certificates furnished to Agent by any Obligor or any credit
or other information concerning the affairs, financial condition, business or
Properties of any Obligor (or any of its Affiliates) which may come into
possession of Agent or its Affiliates.
 
 
- 71 -

--------------------------------------------------------------------------------

 
 
12.10. Remittance of Payments and Collections.
 
12.10.1. Remittances Generally.  All payments by any Lender to Agent shall be
made by the time and on the day set forth in this Agreement, in immediately
available funds.  If no time for payment is specified or if payment is due on
demand by Agent and request for payment is made by Agent by 11:00 a.m. on a
Business Day, payment shall be made by Lender not later than 2:00 p.m. on such
day, and if request is made after 11:00 a.m., then payment shall be made by
11:00 a.m. on the next Business Day.  Payment by Agent to any Secured Party
shall be made by wire transfer, in the type of funds received by Agent.  Any
such payment shall be subject to Agent's right of offset for any amounts due
from such payee under the Loan Documents.
 
12.10.2. Failure to Pay.  If any Secured Party fails to pay any amount when due
by it to Agent pursuant to the terms hereof, such amount shall bear interest
from the due date until paid at the rate determined by Agent as customary in the
banking industry for interbank compensation.  In no event shall Borrowers be
entitled to receive credit for any interest paid by a Secured Party to Agent,
nor shall any Defaulting Lender be entitled to interest on any amounts held by
Agent pursuant to Section 4.2.
 
12.10.3. Recovery of Payments.  If Agent pays any amount to a Secured Party in
the expectation that a related payment will be received by Agent from an Obligor
and such related payment is not received, then Agent may recover such amount
from each Secured Party that received it.  If Agent determines at any time that
an amount received under any Loan Document must be returned to an Obligor or
paid to any other Person pursuant to Applicable Law or otherwise, then,
notwithstanding any other term of any Loan Document, Agent shall not be required
to distribute such amount to any Lender.  If any amounts received and applied by
Agent to any Obligations are later required to be returned by Agent pursuant to
Applicable Law, each Lender shall pay to Agent, on demand, such Lender's Pro
Rata share of the amounts required to be returned.
 
12.11. Agent in its Individual Capacity.  As a Lender, Bank of America shall
have the same rights and remedies under the other Loan Documents as any other
Lender, and the terms "Lenders," "Required Lenders" or any similar term shall
include Bank of America in its capacity as a Lender.  Bank of America and its
Affiliates may accept deposits from, lend money to, provide Bank Products to,
act as financial or other advisor to, and generally engage in any kind of
business with, Obligors and their Affiliates, as if Bank of America were not
Agent hereunder, without any duty to account therefor to Lenders.  In their
individual capacities, Bank of America and its Affiliates may receive
information regarding Obligors, their Affiliates and their Account Debtors
(including information subject to confidentiality obligations), and each Secured
Party agrees that Bank of America and its Affiliates shall be under no
obligation to provide such information to any Secured Party, if acquired in such
individual capacity.
 
12.12. Agent Titles.  Each Lender, other than Bank of America, that is
designated (on the cover page of this Agreement or otherwise) by Bank of America
as an "Agent" or "Arranger" of any type shall not have any right, power,
responsibility or duty under any Loan Documents other than those applicable to
all Lenders, and shall in no event be deemed to have any fiduciary relationship
with any other Lender.
 
12.13. Bank Product Providers.  Each Secured Bank Product Provider, by delivery
of a notice to Agent of a Bank Product, agrees to be bound by Section 5.6 and
this Section 12.  Each Secured Bank Product Provider shall indemnify and hold
harmless Agent Indemnitees, to the extent not reimbursed by Obligors, against
all Claims that may be incurred by or asserted against any Agent Indemnitee in
connection with such provider's Secured Bank Product Obligations.
 
 
- 72 -

--------------------------------------------------------------------------------

 
 
12.14. No Third Party Beneficiaries.  This Section 12 is an agreement solely
among Secured Parties and Agent, and shall survive Full Payment of the
Obligations.  This Section 12 does not confer any rights or benefits upon
Borrowers or any other Person.  As between Borrowers and Agent, any action that
Agent may take under any Loan Documents or with respect to any Obligations shall
be conclusively presumed to have been authorized and directed by Secured
Parties.
 
SECTION 13. BENEFIT OF AGREEMENT; ASSIGNMENTS
 
13.1. Successors and Assigns.  This Agreement shall be binding upon and inure to
the benefit of Borrowers, Agent, Lenders, Secured Parties, and their respective
successors and assigns, except that (a) no Borrower shall have the right to
assign its rights or delegate its obligations under any Loan Documents; and (b)
any assignment by a Lender must be made in compliance with Section 13.3.  Agent
may treat the Person which made any Loan as the owner thereof for all purposes
until such Person makes an assignment in accordance with Section 13.3.  Any
authorization or consent of a Lender shall be conclusive and binding on any
subsequent transferee or assignee of such Lender.
 
13.2. Participations.
 
13.2.1. Permitted Participants; Effect.  Any Lender may, in the ordinary course
of its business and in accordance with Applicable Law, at any time sell to a
financial institution ("Participant") a participating interest in the rights and
obligations of such Lender under any Loan Documents.  Despite any sale by a
Lender of participating interests to a Participant, such Lender's obligations
under the Loan Documents shall remain unchanged, such Lender shall remain solely
responsible to the other parties hereto for performance of such obligations,
such Lender shall remain the holder of its Loans and Commitments for all
purposes, all amounts payable by Borrowers shall be determined as if such Lender
had not sold such participating interests, and Borrowers and Agent shall
continue to deal solely and directly with such Lender in connection with the
Loan Documents.  Each Lender shall be solely responsible for notifying its
Participants of any matters under the Loan Documents, and Agent and the other
Lenders shall not have any obligation or liability to any such Participant.  A
Participant that would be a Foreign Lender if it were a Lender shall not be
entitled to the benefits of Section 3.7 or Section 5.9 unless Borrowers agree
otherwise in writing.
 
13.2.2. Voting Rights.  Each Lender shall retain the sole right to approve,
without the consent of any Participant, any amendment, waiver or other
modification of any Loan Documents other than that which forgives principal,
interest or fees, reduces the stated interest rate or fees payable with respect
to any Loan or Commitment in which such Participant has an interest, postpones
the Commitment Termination Date or any date fixed for any regularly scheduled
payment of principal, interest or fees on such Loan or Commitment, or releases
any Borrower, Guarantor or substantial portion of the Collateral.
 
13.2.3. Benefit of Set-Off.  Borrowers agree that each Participant shall have a
right of set-off in respect of its participating interest to the same extent as
if such interest were owing directly to a Lender, and each Lender shall also
retain the right of set-off with respect to any participating interests sold by
it.  By exercising any right of set-off, a Participant agrees to share with
Lenders all amounts received through its set-off, in accordance with Section
12.5 as if such Participant were a Lender.
 
 
- 73 -

--------------------------------------------------------------------------------

 
 
13.3. Assignments.
 
13.3.1. Permitted Assignments.  A Lender may assign to an Eligible Assignee any
of its rights and obligations under the Loan Documents, as long as (a) each
assignment is of a constant, and not a varying, percentage of the transferor
Lender's rights and obligations under the Loan Documents and, in the case of a
partial assignment, is in a minimum principal amount of $5,000,000 (unless
otherwise agreed by Agent in its discretion) and integral multiples of
$1,000,000 in excess of that amount; (b) except in the case of an assignment in
whole of a Lender's rights and obligations, the aggregate amount of the
Commitments retained by the transferor Lender is at least $5,000,000 (unless
otherwise agreed by Agent in its discretion); and (c) the parties to each such
assignment shall execute and deliver to Agent, for its acceptance and recording,
an Assignment and Acceptance.  Nothing herein shall limit the right of a Lender
to pledge or assign any rights under the Loan Documents to (i) any Federal
Reserve Bank or the United States Treasury as collateral security pursuant to
Regulation A of the Board of Governors and any Operating Circular issued by such
Federal Reserve Bank, or (ii) counterparties to swap agreements relating to any
Loans; provided, however, that any payment by Borrowers to the assigning Lender
in respect of any Obligations assigned as described in this sentence shall
satisfy Borrowers' obligations hereunder to the extent of such payment, and no
such assignment shall release the assigning Lender from its obligations
hereunder.
 
13.3.2. Effect; Effective Date.  Upon delivery to Agent of an assignment notice
in the form of Exhibit B and a processing fee of $3,500 (unless otherwise agreed
by Agent in its discretion), the assignment shall become effective as specified
in the notice, if it complies with this Section 13.3.  From such effective date,
the Eligible Assignee shall for all purposes be a Lender under the Loan
Documents, and shall have all rights and obligations of a Lender
thereunder.  Upon consummation of an assignment, the transferor Lender, Agent
and Borrowers shall make appropriate arrangements for issuance of replacement
and/or new Notes, as applicable.  The transferee Lender shall comply with
Section 5.10 and deliver, upon request, an administrative questionnaire
satisfactory to Agent.
 
13.3.3. Certain Assignees.  No assignment or participation may be made to a
Borrower, Affiliate of a Borrower, Defaulting Lender or natural person.  In
connection with any assignment by a Defaulting Lender, such assignment shall be
effective only upon payment by the Eligible Assignee or Defaulting Lender to
Agent of an aggregate amount sufficient, upon distribution (through direct
payment, purchases of participations or other compensating actions as Agent
deems appropriate), (a) to satisfy all funding and payment liabilities then
owing by the Defaulting Lender hereunder, and (b) to acquire its Pro Rata share
of all Loans and LC Obligations.  If an assignment by a Defaulting Lender shall
become effective under Applicable Law for any reason without compliance with the
foregoing sentence, then the assignee shall be deemed a Defaulting Lender for
all purposes until such compliance occurs.
 
13.4. Replacement of Certain Lenders.  If a Lender (a) fails to give its consent
to any amendment, waiver or action for which consent of all Lenders was required
and Required Lenders consented, (b) requests compensation under Section 3.7,
(c) requires any Borrower to pay additional amounts under Section 5.9 or (d) is
a Defaulting Lender, then, in addition to any other rights and remedies that any
Person may have, Agent or Borrower Agent may, by notice to such Lender within
120 days after such event, require such Lender to assign all of its rights and
obligations under the Loan Documents to Eligible Assignee(s), pursuant to
appropriate Assignment and Acceptance(s), within 20 days after the
notice.  Agent is irrevocably appointed as attorney-in-fact to execute any such
Assignment and Acceptance if Lender fails to execute it.  Such Lender shall be
entitled to receive, in cash, concurrently with such assignment, all amounts
owed to it under the Loan Documents, including all principal, interest and fees
through the date of assignment (but excluding any prepayment charge).
 
 
- 74 -

--------------------------------------------------------------------------------

 
 
13.5. Register.  Agent acting solely for this purpose as an agent of Borrowers,
shall maintain at one of its U.S. offices a copy of each Assignment and
Acceptance delivered to it and a register for the recordation of the names and
addresses of Lenders, and the Commitments of, and principal amounts (and stated
interest) of the Loans owing to, each Lender pursuant to the terms hereof from
time to time (the "Register").  The entries in the Register shall be conclusive
absent manifest error and Borrowers, Agent and Lenders shall treat each Person
whose name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement.  The Register shall be available
for inspection by Borrowers and any Lender at any reasonable time and from time
to time upon reasonable prior notice.
 
13.6. Participant Register.  Each Lender that sells a participation shall,
acting solely for this purpose as an agent for Borrowers, maintain a register on
which it enters the name and address of each Participant and the principal
amounts (and stated interest) of each Participant's interest in the Loans or
other obligations under the Loan Documents (the "Participant Register");
provided that no Lender shall have any obligation to disclose all or any portion
of the Participant Register to any Person except to the extent that such
disclosure is necessary to establish that such commitment, loan, letter of
credit or other obligation is in registered form under Section 5f.103-1(c) of
the U.S. Treasury Regulations.  The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender shall treat each Person whose
name is recorded in the Participant Register as the owner.
 
SECTION 14. MISCELLANEOUS
 
14.1. Consents, Amendments and Waivers.
 
14.1.1. Amendment.  No modification of any Loan Document, including any
extension or amendment of a Loan Document or any waiver of a Default or Event of
Default, shall be effective without the prior written agreement of Agent (with
the consent of Required Lenders) and each Obligor party to such Loan Document;
provided, however, that
 
(a)         without the prior written consent of Agent, no modification shall be
effective with respect to any provision in a Loan Document that relates to any
rights, duties or discretion of Agent;
 
(b)         without the prior written consent of Issuing Bank, no modification
shall be effective with respect to any LC Obligations, Section 2.3 or any other
provision in a Loan Document that relates to any rights, duties or discretion of
Issuing Bank;
 
(c)         without the prior written consent of each affected Lender, including
a Defaulting Lender, no modification shall be effective that would (i) increase
the Commitment of such Lender; (ii) reduce the amount of, or waive or delay
payment of, any principal, interest or fees payable to such Lender (except as
provided in Section 4.2); (iii) extend the Revolver Termination Date applicable
to such Lender's Obligations; or (iv) amend this clause (c);
 
(d)         without the prior written consent of all Lenders (except any
Defaulting Lender), no modification shall be effective that would (i) alter
Section 5.6, 7.1 (except to add Collateral) or 14.1.1; (ii) amend the definition
of Borrowing Base (or any defined term used in such definition), Pro Rata or
Required Lenders; (iii) increase any advance rate; (iv) release Collateral with
a book value greater than $10,000,000 during any calendar year, except as
currently contemplated by the Loan Documents; or (v) release any Obligor from
liability for any Obligations, if such Obligor is Solvent at the time of the
release except in connection with a Permitted Asset Disposition; and
 
(e)         without the prior written consent of a Secured Bank Product
Provider, no modification shall be effective that affects its relative payment
priority under Section 5.6.
 
 
- 75 -

--------------------------------------------------------------------------------

 
 
14.1.2. Limitations.  The agreement of Borrowers shall not be necessary to the
effectiveness of any modification of a Loan Document that deals solely with the
rights and duties of Lenders, Agent and/or Issuing Bank as among
themselves.  Notwithstanding Section 14.1.1, only the consent of the parties to
the Fee Letter, any Lien Waiver, Deposit Account Control Agreement or any
agreement relating to a Bank Product shall be required for any modification of
such agreement, and any non-Lender that is party to a Bank Product agreement
shall have no right to participate in any manner in modification of any other
Loan Document.  Any waiver or consent granted by Agent or Lenders hereunder
shall be effective only if in writing and only for the matter specified.
 
14.1.3. Payment for Consents.  No Borrower will, directly or indirectly, pay any
remuneration or other thing of value, whether by way of additional interest, fee
or otherwise, to any Lender (in its capacity as a Lender hereunder) as
consideration for agreement by such Lender with any modification of any Loan
Documents, unless such remuneration or value is concurrently paid, on the same
terms, on a Pro Rata basis to all Lenders providing their consent.
 
14.2. Indemnity.  EACH BORROWER SHALL INDEMNIFY AND HOLD HARMLESS THE
INDEMNITEES AGAINST ANY CLAIMS THAT MAY BE INCURRED BY OR ASSERTED AGAINST ANY
INDEMNITEE, INCLUDING CLAIMS (AS DEFINED IN THIS AGREEMENT) ASSERTED BY ANY
OBLIGOR OR OTHER PERSON OR ARISING FROM THE NEGLIGENCE OF AN INDEMNITEE.  In no
event shall any party to a Loan Document have any obligation thereunder to
indemnify or hold harmless an Indemnitee with respect to a Claim that is
determined in a final, non-appealable judgment by a court of competent
jurisdiction to result from the gross negligence or willful misconduct of such
Indemnitee.
 
14.3. Notices and Communications.
 
14.3.1. Notice Address.  Subject to Section 4.1.4, all notices and other
communications by or to a party hereto shall be in writing and shall be given to
any Borrower, at Borrower Agent's address shown on the signature pages hereof,
and to any other Person at its address shown on the signature pages hereof (or,
in the case of a Person who becomes a Lender after the Closing Date, at the
address shown on its Assignment and Acceptance), or at such other address as a
party may hereafter specify by notice in accordance with this Section
14.3.  Each such notice or other communication shall be effective only (a) if
given by facsimile transmission, when transmitted to the applicable facsimile
number, if confirmation of receipt is received; (b) if given by mail, three
Business Days after deposit in the U.S. mail, with first-class postage pre-paid,
addressed to the applicable address; or (c) if given by personal delivery, when
duly delivered to the notice address with receipt acknowledged.  Notwithstanding
the foregoing, no notice to Agent pursuant to Section 2.1.4, 2.3, 3.1.2 or 4.1.1
shall be effective until actually received by the individual to whose attention
at Agent such notice is required to be sent.  Any written notice or other
communication that is not sent in conformity with the foregoing provisions shall
nevertheless be effective on the date actually received by the noticed
party.  Any notice received by Borrower Agent shall be deemed received by all
Borrowers.
 
14.3.2. Electronic Communications; Voice Mail.  Electronic mail and internet
websites may be used only for routine communications, such as financial
statements, Borrowing Base Certificates and other information required by
Section 10.1.2, administrative matters, distribution of Loan Documents, and
matters permitted under Section 4.1.4.  Agent and Lenders make no assurances as
to the privacy and security of electronic communications.  Electronic and voice
mail may not be used as effective notice under the Loan Documents.
 
14.3.3. Non-Conforming Communications.  Agent and Lenders may rely upon any
notices purportedly given by or on behalf of any Borrower even if such notices
were not made in a manner specified herein, were incomplete or were not
confirmed, or if the terms thereof, as understood by the recipient, varied from
a later confirmation.  Each Borrower shall indemnify and hold harmless each
Indemnitee from any liabilities, losses, costs and expenses arising from any
telephonic communication purportedly given by or on behalf of a Borrower.
 
 
- 76 -

--------------------------------------------------------------------------------

 
 
14.4. Performance of Borrowers' Obligations.  Agent may, in its discretion at
any time and from time to time, at Borrowers' expense, pay any amount or do any
act required of a Borrower under any Loan Documents or otherwise lawfully
requested by Agent to (a) enforce any Loan Documents or collect any Obligations;
(b) protect, insure, maintain or realize upon any Collateral; or (c) defend or
maintain the validity or priority of Agent's Liens in any Collateral, including
any payment of a judgment, insurance premium, warehouse charge, finishing or
processing charge, or landlord claim, or any discharge of a Lien.  All payments,
costs and expenses (including Extraordinary Expenses) of Agent under this
Section shall be reimbursed to Agent by Borrowers, on demand, with interest from
the date incurred to the date of payment thereof at the Default Rate applicable
to Base Rate Revolver Loans.  Any payment made or action taken by Agent under
this Section shall be without prejudice to any right to assert an Event of
Default or to exercise any other rights or remedies under the Loan Documents.
 
14.5. Credit Inquiries.  Each Borrower hereby authorizes Agent and Lenders (but
they shall have no obligation) to respond to usual and customary credit
inquiries from third parties concerning any Borrower or Subsidiary.
 
14.6. Severability.  Wherever possible, each provision of the Loan Documents
shall be interpreted in such manner as to be valid under Applicable Law.  If any
provision is found to be invalid under Applicable Law, it shall be ineffective
only to the extent of such invalidity and the remaining provisions of the Loan
Documents shall remain in full force and effect.
 
14.7. Cumulative Effect; Conflict of Terms.  The provisions of the Loan
Documents are cumulative.  The parties acknowledge that the Loan Documents may
use several limitations, tests or measurements to regulate similar matters, and
they agree that these are cumulative and that each must be performed as
provided.  Except as otherwise provided in another Loan Document (by specific
reference to the applicable provision of this Agreement), if any provision
contained herein is in direct conflict with any provision in another Loan
Document, the provision herein shall govern and control.
 
14.8. Counterparts.  Any Loan Document may be executed in counterparts, each of
which shall constitute an original, but all of which when taken together shall
constitute a single contract.  This Agreement shall become effective when Agent
has received counterparts bearing the signatures of all parties
hereto.  Delivery of a signature page of any Loan Document by telecopy or other
electronic means shall be effective as delivery of a manually executed
counterpart of such agreement.
 
14.9. Entire Agreement.  Time is of the essence of the Loan Documents.  The Loan
Documents constitute the entire contract among the parties relating to the
subject matter hereof, and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof.
 
14.10. Relationship with Lenders.  The obligations of each Lender hereunder are
several, and no Lender shall be responsible for the obligations or Commitments
of any other Lender.  Amounts payable hereunder to each Lender shall be a
separate and independent debt.  It shall not be necessary for Agent or any other
Lender to be joined as an additional party in any proceeding for such
purposes.  Nothing in this Agreement and no action of Agent, Lenders or any
other Secured Party pursuant to the Loan Documents or otherwise shall be deemed
to constitute Agent and any Secured Party to be a partnership, association,
joint venture or any other kind of entity, nor to constitute control of any
Obligor.
 
 
- 77 -

--------------------------------------------------------------------------------

 
 
14.11. No Advisory or Fiduciary Responsibility.  In connection with all aspects
of each transaction contemplated by any Loan Document, Borrowers acknowledge and
agree that (a)(i) this credit facility and any related arranging or other
services by Agent, any Lender, any of their Affiliates or any arranger are
arm's-length commercial transactions between Borrowers and such Person; (ii)
Borrowers have consulted their own legal, accounting, regulatory and tax
advisors to the extent they have deemed appropriate; and (iii) Borrowers are
capable of evaluating, and understand and accept, the terms, risks and
conditions of the transactions contemplated by the Loan Documents; (b) each of
Agent, Lenders, their Affiliates and any arranger is and has been acting solely
as a principal and, except as expressly agreed in writing by the relevant
parties, has not been, is not, and will not be acting as an advisor, agent or
fiduciary for Borrowers, any of their Affiliates or any other Person, and has no
obligation with respect to the transactions contemplated by the Loan Documents
except as expressly set forth therein; and (c) Agent, Lenders, their Affiliates
and any arranger may be engaged in a broad range of transactions that involve
interests that differ from those of Borrowers and their Affiliates, and have no
obligation to disclose any of such interests to Borrowers or their
Affiliates.  To the fullest extent permitted by Applicable Law, each Borrower
hereby waives and releases any claims that it may have against Agent, Lenders,
their Affiliates and any arranger with respect to any breach of agency or
fiduciary duty in connection with any transaction contemplated by a Loan
Document.
 
14.12. Confidentiality.  Each of Agent, Lenders and Issuing Bank shall maintain
the confidentiality of all Information (as defined below), except that
Information may be disclosed (a) to its Affiliates, and to its and their
partners, directors, officers, employees, agents, advisors and representatives
(provided such Persons are informed of the confidential nature of the
Information and instructed to keep it confidential); (b) to the extent requested
by any governmental, regulatory or self-regulatory authority purporting to have
jurisdiction over it or its Affiliates; (c) to the extent required by Applicable
Law or by any subpoena or other legal process; (d) to any other party hereto;
(e) in connection with any action or proceeding, or other exercise of rights or
remedies, relating to any Loan Documents or Obligations; (f) subject to an
agreement containing provisions substantially the same as this Section, to any
Transferee or any actual or prospective party (or its advisors) to any Bank
Product; (g) with the consent of Borrower Agent; or (h) to the extent such
Information (i) becomes publicly available other than as a result of a breach of
this Section or (ii) is available to Agent, any Lender, Issuing Bank or any of
their Affiliates on a nonconfidential basis from a source other than
Borrowers.  Notwithstanding the foregoing, Agent and Lenders may publish or
disseminate general information describing this credit facility, including the
names and addresses of Borrowers and a general description of Borrowers'
businesses, and may use Borrowers' logos, trademarks or product photographs in
advertising materials.  As used herein, "Information" means all information
received from an Obligor or Subsidiary relating to it or its business or to the
Collateral that is identified as confidential when delivered.  Any Person
required to maintain the confidentiality of Information pursuant to this Section
shall be deemed to have complied if it exercises the same degree of care that it
accords its own confidential information.  Each of Agent, Lenders and Issuing
Bank acknowledges that (i) Information may include material non-public
information concerning an Obligor or Subsidiary; (ii) it has developed
compliance procedures regarding the use of material non-public information; and
(iii) it will handle such material non-public information in accordance with
Applicable Law, including federal and state securities laws.
 
14.13. GOVERNING LAW.  THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS, UNLESS
OTHERWISE SPECIFIED, SHALL BE GOVERNED BY THE LAWS OF THE STATE OF NEW YORK,
WITHOUT GIVING EFFECT TO ANY CONFLICT OF LAW PRINCIPLES (BUT GIVING EFFECT TO
FEDERAL LAWS RELATING TO NATIONAL BANKS).
 
 
- 78 -

--------------------------------------------------------------------------------

 
 
14.14. Consent to Forum.
 
14.14.1. Forum.  EACH PARTY HERETO HEREBY CONSENTS TO THE NON-EXCLUSIVE
JURISDICTION OF ANY FEDERAL OR STATE COURT OF NEW YORK SITTING IN THE BOROUGH OF
MANHATTAN, CITY OF NEW YORK, IN ANY PROCEEDING OR DISPUTE RELATING IN ANY WAY TO
ANY LOAN DOCUMENTS, AND AGREES THAT ANY SUCH PROCEEDING SHALL BE BROUGHT BY IT
SOLELY IN ANY SUCH COURT.  EACH PARTY HERETO IRREVOCABLY WAIVES ALL CLAIMS,
OBJECTIONS AND DEFENSES THAT IT MAY HAVE REGARDING SUCH COURT'S PERSONAL OR
SUBJECT MATTER JURISDICTION, VENUE OR INCONVENIENT FORUM.  EACH PARTY HERETO
IRREVOCABLY CONSENTS TO SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN
SECTION 14.3.1.  Nothing herein shall limit the right of Agent or any Lender to
bring proceedings against any Obligor in any other court, nor limit the right of
any party to serve process in any other manner permitted by Applicable
Law.  Nothing in this Agreement shall be deemed to preclude enforcement by Agent
of any judgment or order obtained in any forum or jurisdiction.
 
14.15. Waivers by Borrowers.  To the fullest extent permitted by Applicable Law,
each Borrower waives (a) the right to trial by jury (which Agent and each Lender
hereby also waives) in any proceeding or dispute of any kind relating in any way
to any Loan Documents, Obligations or Collateral; (b) presentment, demand,
protest, notice of presentment, default, non-payment, maturity, release,
compromise, settlement, extension or renewal of any commercial paper, accounts,
documents, instruments, chattel paper and guaranties at any time held by Agent
on which a Borrower may in any way be liable, and hereby ratifies anything Agent
may do in this regard; (c) notice prior to taking possession or control of any
Collateral; (d) any bond or security that might be required by a court prior to
allowing Agent to exercise any rights or remedies; (e) the benefit of all
valuation, appraisement and exemption laws; (f) any claim against Agent, Issuing
Bank or any Lender, on any theory of liability, for special, indirect,
consequential, exemplary or punitive damages (as opposed to direct or actual
damages) in any way relating to any Enforcement Action, Obligations, Loan
Documents or transactions relating thereto; and (g) notice of acceptance
hereof.  Each Borrower acknowledges that the foregoing waivers are a material
inducement to Agent, Issuing Bank and Lenders entering into this Agreement and
that they are relying upon the foregoing in their dealings with Borrowers.  Each
Borrower has reviewed the foregoing waivers with its legal counsel and has
knowingly and voluntarily waived its jury trial and other rights following
consultation with legal counsel.  In the event of litigation, this Agreement may
be filed as a written consent to a trial by the court.
 
14.16. Patriot Act Notice.  Agent and Lenders hereby notify Borrowers that
pursuant to the requirements of the Patriot Act, Agent and Lenders are required
to obtain, verify and record information that identifies each Borrower,
including its legal name, address, tax ID number and other information that will
allow Agent and Lenders to identify it in accordance with the Patriot
Act.  Agent and Lenders will also require information regarding each personal
guarantor, if any, and may require information regarding Borrowers' management
and owners, such as legal name, address, social security number and date of
birth.
 
14.17. Confusing Names.  Borrowers acknowledge and agree that it is their
intention that the respective names of each of following Subsidiaries not
include a period after the reference to "LLC" therein: Assignment America, LLC,
Clinforce, LLC and Cross Country Education, LLC; provided, that if it is
determined that the name of any such Subsidiary includes a period after the
reference to "LLC" in the name thereof, then each reference to such Subsidiary
in the Loan Documents shall be deemed to include such period.
 
 
- 79 -

--------------------------------------------------------------------------------

 
 
 
 
 
 
 
 
[Remainder of page intentionally left blank; signatures begin on following page]
 
 
 
 
 
 
 
 
 
- 80 -

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, this Agreement has been executed and delivered as of the
date set forth above.
 

 
BORROWERS:
 
CROSS COUNTRY HEALTHCARE, INC.
("Cross Country")
           
By:
/s/ Emil Hensel        Emil Hensel, Chief Financial Officer              
Address:              
6551 Park of Commerce Blvd. NW
Boca Raton, Florida 33487
Attn: Susan E. Ball
Telecopy: (800) 565-9774
 

 

 
CC LOCAL, INC.
("CC Local")
           
By:
 /s/ Emil Hensel        Emil Hensel, Vice President              
Address:
 
6551 Park of Commerce Blvd. NW
Boca Raton, Florida 33487
Attn: Susan E. Ball
Telecopy: (800) 565-9774
 

 

 
CEJKA SEARCH, INC.
("Cejka")
           
By:
/s/ Emil Hensel        Emil Hensel, Vice President              
Address:
 
4 City Place Drive, Suite 300
Creve Coeur, Missouri 63141
Attn: Susan E. Ball
Telecopy: (800) 565-9774
 

 
[Signatures continue on following page.]
 
 
- 81 -

--------------------------------------------------------------------------------

 
 

 
CROSS COUNTRY EDUCATION, LLC
("Education")
           
By:
/s/ Emil Hensel          Emil Hensel, Vice President              
Address:
 
9020 Overlook Blvd., Suite 140
Brentwood, Tennessee 37027
Attn: Susan E. Ball
Telecopy: (800) 565-9774
 

 

 
CROSS COUNTRY STAFFING, INC.
("Staffing")
           
By:
/s/ Emil Hensel        Emil Hensel, Vice President              
Address:
 
6551 Park of Commerce Blvd. NW
Boca Raton, Florida 33487
Attn: Susan E. Ball
Telecopy: (800) 565-9774
 

 

 
MCVT, INC.
("MCVT")
           
By:
/s/ Emil Hensel         Emil Hensel, Vice President              
Address:
 
40 Eastern Avenue
Malden, Massachusetts 02148-9104
Attn: Susan E. Ball
Telecopy: (800) 565-9774
 

 
[Signatures continue on following page.]
 
 
- 82 -

--------------------------------------------------------------------------------

 
 

 
MDA HOLDINGS, INC.
 ("MDA")
           
By:
/s/ Emil Hensel         Emil Hensel, Vice President              
Address:
 
135 Technology Parkway NW
Norcross, Georgia 30092
Attn: Susan E. Ball
Telecopy: (800) 565-9774
 

 

 
MRA SEARCH, INC.
("Search")
           
By:
/s/ Emil Hensel       Emil Hensel, Vice President              
Address:
 
4 City Place Drive, Suite 300
Creve Coeur, Missouri 63141
Attn: Susan E. Ball
Telecopy: (800) 565-9774
 

 

 
CROSS COUNTRY PUBLISHING, LLC
("Publishing")
           
By:
/s/ Emil Hensel         Emil Hensel, Vice President              
Address:
 
9020 Overlook Blvd., Suite 140
Brentwood, Tennessee 37027
Attn: Susan E. Ball
Telecopy: (800) 565-9774
 

 
[Signatures continue on following page.]
 
 
- 83 -

--------------------------------------------------------------------------------

 
 

 
ASSIGNMENT AMERICA, LLC
("Assignment")
           
By:
/s/ Emil Hensel         Emil Hensel, Vice President              
Address:
 
6551 Park of Commerce Blvd. NW
Boca Raton, Florida 33487
Attn: Susan E. Ball
Telecopy: (800) 565-9774
 

 

 
TRAVEL STAFF, LLC
("Travel")
           
By:
/s/ Emil Hensel         Emil Hensel, Vice President              
Address:
 
6551 Park of Commerce Blvd. NW
Boca Raton, Florida 33487
Attn: Susan E. Ball
Telecopy: (800) 565-9774
 

 

 
LOCAL STAFF, LLC
("Local")
           
By:
/s/ Emil Hensel         Emil Hensel, Vice President              
Address:
 
3805 W. Chester Pike, Suite 200
Newtown Square, Pennsylvania 19073
Attn: Susan E. Ball
Telecopy: (800) 565-9774
 

 
[Signatures continue on following page.]
 
 
- 84 -

--------------------------------------------------------------------------------

 
 

 
CLINFORCE, LLC
("Clinforce")
           
By:
/s/ Emil Hensel         Emil Hensel, Vice President              
Address:
 
48815 Emperor Blvd., Suite 300
Durham, North Carolina 27703
Attn: Susan E. Ball
Telecopy: (800) 565-9774
 

 

 
METROPOLITAN RESEARCH ASSOCIATES, INC.
("Research")
           
By:
/s/ Emil Hensel         Emil Hensel, Vice President              
Address:
 
48815 Emperor Blvd., Suite 300
Durham, North Carolina 27703
Attn: Susan E. Ball
Telecopy: (800) 565-9774
 

 

 
ASSENT CONSULTING
("Consulting")
           
By:
/s/ Emil Hensel         Emil Hensel, Vice President              
Address:
 
380 Stevens Avenue, Suite 120
Solana Beach, California 92075
Attn: Susan E. Ball
Telecopy: (800) 565-9774
 

 
[Signatures continue on following page.]
 
 
- 85 -

--------------------------------------------------------------------------------

 
 

 
ALLIED HEALTH GROUP, LLC
("Allied")
           
By:
/s/ Emil Hensel         Emil Hensel, Vice President              
Address:
 
135 Technology Parkway NW
Norcross, Georgia 30092
Attn: Susan E. Ball
Telecopy: (800) 565-9774
 

 

 
MEDICAL DOCTOR ASSOCIATES, LLC
("Doctor")
           
By:
/s/ Emil Hensel         Emil Hensel, Vice President              
Address:
 
135 Technology Parkway NW
Norcross, Georgia 30092
Attn: Susan E. Ball
Telecopy: (800) 565-9774
 

 

 
CREDENT VERIFICATION AND LICENSING SERVICES, LLC
("Credent")
           
By:
/s/ Emil Hensel         Emil Hensel, Vice President              
Address:
 
135 Technology Parkway NW
Norcross, Georgia 30092
Attn: Susan E. Ball
Telecopy: (800) 565-9774
 

 
[Signatures continue on following page.]
 
 
- 86 -

--------------------------------------------------------------------------------

 
 

 
AGENT AND LENDERS:
 
BANK OF AMERICA, N.A.,
as Agent and Lender
           
By:
/s/ Kenneth Butler              Kenneth Butler, Senior Vice President          
   
Address:
 
300 Galleria Parkway, Suite 800
Atlanta, GA 30339
Attention: Cross Country Loan Administration
Telecopier No.: (404) 607-3277
 

 
 
- 87 -

--------------------------------------------------------------------------------

 
 
EXHIBIT A
to
Loan and Security Agreement
 
FORM OF ASSIGNMENT AND ACCEPTANCE
 
Reference is made to the Loan and Security Agreement dated as of January 9,
2013, as amended ("Loan Agreement"), among CROSS COUNTRY HEALTHCARE, INC., a
Delaware corporation ("Cross Country"), CC LOCAL, INC., a Delaware corporation
("CC Local"), CEJKA SEARCH, INC., a Delaware corporation ("Cejka"), CROSS
COUNTRY EDUCATION, LLC, a Delaware limited liability company ("Education"),
CROSS COUNTRY STAFFING, INC., a Delaware corporation ("Staffing"), MCVT, INC., a
Delaware corporation ("MCVT"), MDA HOLDINGS, INC., a Delaware corporation
("MDA"), MRA SEARCH, INC., a Delaware corporation ("Search"), CROSS COUNTRY
PUBLISHING, LLC, a Delaware limited liability company ("Publishing"), ASSIGNMENT
AMERICA, LLC, a Delaware limited liability company ("Assignment"), TRAVEL STAFF,
LLC, a Delaware limited liability company ("Travel"), LOCAL STAFF, LLC, a
Delaware limited liability company ("Local"), CLINFORCE, LLC, a Delaware limited
liability company ("Clinforce"), METROPOLITAN RESEARCH ASSOCIATES, INC., a
Delaware corporation ("Research"), ASSENT CONSULTING, a California corporation
("Consulting"), ALLIED HEALTH GROUP, LLC, a Delaware limited liability company
("Allied"), MEDICAL DOCTOR ASSOCIATES, LLC, a Delaware limited liability company
("Doctor"), and CREDENT VERIFICATION AND LICENSING SERVICES, LLC, a Delaware
limited liability company ("Credent"; together with Cross Country, CC Local,
Cejka, Education, Staffing, MCVT, MDA, Search, Publishing, Assignment, Travel,
Local, Clinforce, Research, Consulting, Allied and Doctor, each individually, a
"Borrower" and, collectively, "Borrowers"), BANK OF AMERICA, N.A., as agent
("Agent") for the financial institutions from time to time party to the Loan
Agreement ("Lenders"), and such Lenders.  Terms are used herein as defined in
the Loan Agreement.
 
______________________________________ ("Assignor") and
_________________________ _____________ ("Assignee") agree as follows:
 
1.           Assignor hereby assigns to Assignee and Assignee hereby purchases
and assumes from Assignor (a) a principal amount of $________ of Assignor's
outstanding Revolver Loans and $___________ of Assignor's participations in LC
Obligations and (b) the amount of $__________ of Assignor's Revolver Commitment
(which represents ____% of the total Revolver Commitments) (the foregoing items
being, collectively, the "Assigned Interest"), together with an interest in the
Loan Documents corresponding to the Assigned Interest.  This Agreement shall be
effective as of the date ("Effective Date") indicated in the corresponding
Assignment Notice delivered to Agent, provided such Assignment Notice is
executed by Assignor, Assignee, Agent and Borrower Agent, if applicable.  From
and after the Effective Date, Assignee hereby expressly assumes, and undertakes
to perform, all of Assignor's obligations in respect of the Assigned Interest,
and all principal, interest, fees and other amounts which would otherwise be
payable to or for Assignor's account in respect of the Assigned Interest shall
be payable to or for Assignee's account, to the extent such amounts accrue on or
after the Effective Date.
 
2.           Assignor (a) represents that as of the date hereof, prior to giving
effect to this assignment, its Revolver Commitment is $__________, the
outstanding balance of its Revolver Loans and participations in LC Obligations
is $__________,  (b) makes no representation or warranty and assumes no
responsibility with respect to any statements, warranties or representations
made in or in connection with the Loan Agreement or the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Agreement or any other instrument or document furnished pursuant thereto, other
than that Assignor is the legal and beneficial owner of the interest being
assigned by it hereunder and that such interest is free and clear of any adverse
claim; and (c) makes no representation or warranty and assumes no responsibility
with respect to the financial condition of Borrowers or the performance by
Borrowers of their obligations under the Loan Documents.  [Assignor is attaching
the Note[s] held by it and requests that Agent exchange such Note[s] for new
Notes payable to Assignee [and Assignor].]
 
 
- 88 -

--------------------------------------------------------------------------------

 
 
3.           Assignee (a) represents and warrants that it is legally authorized
to enter into this Assignment and Acceptance; (b) confirms that it has received
copies of the Loan Agreement and such other Loan Documents and information as it
has deemed appropriate to make its own credit analysis and decision to enter
into this Assignment and Acceptance; (c) agrees that it shall, independently and
without reliance upon Assignor and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under the Loan Documents; (d) confirms that it is an
Eligible Assignee; (e) appoints and authorizes Agent to take such action as
agent on its behalf and to exercise such powers under the Loan Agreement as are
delegated to Agent by the terms thereof, together with such powers as are
incidental thereto; (f) agrees that it will observe and perform all obligations
that are required to be performed by it as a "Lender" under the Loan Documents;
and (g) represents and warrants that the assignment evidenced hereby will not
result in a non-exempt "prohibited transaction" under Section 406 of ERISA.
 
4.           This Agreement shall be governed by the laws of the State of New
York.  If any provision is found to be invalid under Applicable Law, it shall be
ineffective only to the extent of such invalidity and the remaining provisions
of this Agreement shall remain in full force and effect.
 
5.           Each notice or other communication hereunder shall be in writing,
shall be sent by messenger, by telecopy or facsimile transmission, or by
first-class mail, shall be deemed given when sent and shall be sent as follows:
 
 
(a)
If to Assignee, to the following address (or to such other address as Assignee
may designate from time to time):

__________________________
__________________________
__________________________
 
 
(b)
If to Assignor, to the following address (or to such other address as Assignor
may designate from time to time):

__________________________
__________________________
__________________________
__________________________
 
Payments hereunder shall be made by wire transfer of immediately available
Dollars as follows:
 
If to Assignee, to the following account (or to such other account as Assignee
may designate from time to time):
______________________________
______________________________
ABA No._______________________
______________________________
Account No.____________________
Reference:  _____________________
 
 
- 89 -

--------------------------------------------------------------------------------

 
 
If to Assignor, to the following account (or to such other account as Assignor
may designate from time to time):
 
______________________________
______________________________
ABA No._______________________
______________________________
Account No.____________________
Reference:  _____________________
 
IN WITNESS WHEREOF, this Assignment and Acceptance is executed as of
_____________.
 
_____________________________________
("Assignee")


 
By___________________________________
     Title:
 
_____________________________________
("Assignor")


 
By___________________________________
     Title:
 
 
- 90 -

--------------------------------------------------------------------------------

 
 
EXHIBIT B
to
Loan and Security Agreement


FORM OF ASSIGNMENT NOTICE
 
Reference is made to (1) the Loan and Security Agreement dated as of January 9,
2013, as amended ("Loan Agreement"), among CROSS COUNTRY HEALTHCARE, INC., a
Delaware corporation ("Cross Country"), CC LOCAL, INC., a Delaware corporation
("CC Local"), CEJKA SEARCH, INC., a Delaware corporation ("Cejka"), CROSS
COUNTRY EDUCATION, LLC, a Delaware limited liability company ("Education"),
CROSS COUNTRY STAFFING, INC., a Delaware corporation ("Staffing"), MCVT, INC., a
Delaware corporation ("MCVT"), MDA HOLDINGS, INC., a Delaware corporation
("MDA"), MRA SEARCH, INC., a Delaware corporation ("Search"), CROSS COUNTRY
PUBLISHING, LLC, a Delaware limited liability company ("Publishing"), ASSIGNMENT
AMERICA, LLC, a Delaware limited liability company ("Assignment"), TRAVEL STAFF,
LLC, a Delaware limited liability company ("Travel"), LOCAL STAFF, LLC, a
Delaware limited liability company ("Local"), CLINFORCE, LLC, a Delaware limited
liability company ("Clinforce"), METROPOLITAN RESEARCH ASSOCIATES, INC., a
Delaware corporation ("Research"), ASSENT CONSULTING, a California corporation
("Consulting"), ALLIED HEALTH GROUP, LLC, a Delaware limited liability company
("Allied"), MEDICAL DOCTOR ASSOCIATES, LLC, a Delaware limited liability company
("Doctor"), and CREDENT VERIFICATION AND LICENSING SERVICES, LLC, a Delaware
limited liability company ("Credent"; together with Cross Country, CC Local,
Cejka, Education, Staffing, MCVT, MDA, Search, Publishing, Assignment, Travel,
Local, Clinforce, Research, Consulting, Allied and Doctor, each individually, a
"Borrower" and, collectively, "Borrowers"), BANK OF AMERICA, N.A., as agent
("Agent") for the financial institutions from time to time party to the Loan
Agreement ("Lenders"), and such Lenders; and (2) the Assignment and Acceptance
dated as of ____________, 20__ ("Assignment Agreement"), between
__________________ ("Assignor") and ____________________ ("Assignee").  Terms
are used herein as defined in the Loan Agreement.
 
Assignor hereby notifies Borrowers and Agent of Assignor's intent to assign to
Assignee pursuant to the Assignment Agreement (a) a principal amount of
$________ of Assignor's outstanding Revolver Loans and $___________ of
Assignor's participations in LC Obligations and (b) the amount of $__________ of
Assignor's Revolver Commitment (which represents ____% of the total Revolver
Commitments) (the foregoing items being, collectively, the "Assigned Interest"),
together with an interest in the Loan Documents corresponding to the Assigned
Interest.  This Agreement shall be effective as of the date ("Effective Date")
indicated below, provided this Assignment Notice is executed by Assignor,
Assignee, Agent and Borrower Agent, if applicable.  Pursuant to the Assignment
Agreement, Assignee has expressly assumed all of Assignor's obligations under
the Loan Agreement to the extent of the Assigned Interest, as of the Effective
Date.
 
For purposes of the Loan Agreement, Agent shall deem Assignor's Revolver
Commitment to be reduced by $_________, and Assignee's Revolver Commitment to be
increased by $_________.
 
The address of Assignee to which notices and information are to be sent under
the terms of the Loan Agreement is:
________________________
________________________
________________________
________________________
 
 
- 91 -

--------------------------------------------------------------------------------

 
 
The address of Assignee to which payments are to be sent under the terms of the
Loan Agreement is shown in the Assignment and Acceptance.
 
This Notice is being delivered to Borrowers and Agent pursuant to Section 13.3
of the Loan Agreement.  Please acknowledge your acceptance of this Notice by
executing and returning to Assignee and Assignor a copy of this Notice.
 
IN WITNESS WHEREOF, this Assignment Notice is executed as of _____________.
 
_____________________________________
("Assignee")


 
By___________________________________
     Title:
 
_____________________________________
("Assignor")


 
By___________________________________
     Title:
 
ACKNOWLEDGED AND AGREED,
AS OF THE DATE SET FORTH ABOVE:
 
BORROWER AGENT:*
 
CROSS COUNTRY HEALTHCARE, INC.


By_______________________________
     Title:


* No signature required if Assignee is a Lender, U.S.-based Affiliate of a
Lender or Approved Fund, or if an Event of Default exists.
 
BANK OF AMERICA, N.A.,
as Agent


By_______________________________
     Title:
 
 
- 92 -

--------------------------------------------------------------------------------

 
 
EXHIBIT B
to
Loan and Security Agreement


FORM OF REVOLVER NOTE
 
______________ ___, 20___
$___________________
New York, New York



CROSS COUNTRY HEALTHCARE, INC., a Delaware corporation ("Cross Country"), CC
LOCAL, INC., a Delaware corporation ("CC Local"), CEJKA SEARCH, INC., a Delaware
corporation ("Cejka"), CROSS COUNTRY EDUCATION, LLC, a Delaware limited
liability company ("Education"), CROSS COUNTRY STAFFING, INC., a Delaware
corporation ("Staffing"), MCVT, INC., a Delaware corporation ("MCVT"), MDA
HOLDINGS, INC., a Delaware corporation ("MDA"), MRA SEARCH, INC., a Delaware
corporation ("Search"), CROSS COUNTRY PUBLISHING, LLC, a Delaware limited
liability company ("Publishing"), ASSIGNMENT AMERICA, LLC, a Delaware limited
liability company ("Assignment"), TRAVEL STAFF, LLC, a Delaware limited
liability company ("Travel"), LOCAL STAFF, LLC, a Delaware limited liability
company ("Local"), CLINFORCE, LLC, a Delaware limited liability company
("Clinforce"), METROPOLITAN RESEARCH ASSOCIATES, INC., a Delaware corporation
("Research"), ASSENT CONSULTING, a California corporation ("Consulting"), ALLIED
HEALTH GROUP, LLC, a Delaware limited liability company ("Allied"), MEDICAL
DOCTOR ASSOCIATES, LLC, a Delaware limited liability company ("Doctor"), and
CREDENT VERIFICATION AND LICENSING SERVICES, LLC, a Delaware limited liability
company ("Credent"; together with Cross Country, CC Local, Cejka, Education,
Staffing, MCVT, MDA, Search, Publishing, Assignment, Travel, Local, Clinforce,
Research, Consulting, Allied and Doctor, each individually, a "Borrower" and,
collectively, "Borrowers"), for value received, hereby unconditionally promise
to pay, on a joint and several basis, to the order of
____________________________ ("Lender"), the principal sum of
______________________________ DOLLARS ($___________), or such lesser amount as
may be advanced by Lender as Revolver Loans and owing as LC Obligations from
time to time under the Loan Agreement described below, together with all accrued
and unpaid interest thereon.  Terms are used herein as defined in the Loan and
Security Agreement dated January 9, 2013, among Borrowers, Bank of America,
N.A., as Agent, Lender, certain other financial institutions as lenders, and the
other parties thereto, as such agreement may be amended, modified, renewed or
extended from time to time (as at any time amended, modified, restated or
supplemented, the "Loan Agreement").
 
Principal of and interest on this Revolver Note (this "Note") from time to time
outstanding shall be due and payable as provided in the Loan Agreement.  This
Note is issued pursuant to and evidences Revolver Loans and LC Obligations under
the Loan Agreement, to which reference is made for a statement of the rights and
obligations of Lender and the duties and obligations of Borrowers.  The Loan
Agreement contains provisions for acceleration of the maturity of this Note upon
the happening of certain stated events, and for the borrowing, prepayment and
reborrowing of amounts upon specified terms and conditions.
 
The holder of this Note is hereby authorized by Borrowers to record on a
schedule annexed to this Note (or on a supplemental schedule) the amounts owing
with respect to Revolver Loans and LC Obligations, and the payment
thereof.  Failure to make any notation, however, shall not affect the rights of
the holder of this Note or any obligations of Borrowers hereunder or under any
other Loan Documents.
 
 
- 93 -

--------------------------------------------------------------------------------

 
 
Time is of the essence of this Note.  Each Borrower and all endorsers, sureties
and guarantors of this Note hereby severally waive demand, presentment for
payment, protest, notice of protest, notice of intention to accelerate the
maturity of this Note, diligence in collecting, the bringing of any suit against
any party, and any notice of or defense on account of any extensions, renewals,
partial payments, or changes in any manner of or in this Note or in any of its
terms, provisions and covenants, or any releases or substitutions of any
security, or any delay, indulgence or other act of any trustee or any holder
hereof, whether before or after maturity.  Borrowers jointly and severally agree
to pay, and to save the holder of this Note harmless against, any liability for
the payment of all costs and expenses (including without limitation reasonable
attorneys' fees) if this Note is collected by or through an attorney-at-law.
 
In no contingency or event whatsoever shall the amount paid or agreed to be paid
to the holder of this Note for the use, forbearance or detention of money
advanced hereunder exceed the highest lawful rate permitted under Applicable
Law.  If any such excess amount is inadvertently paid by Borrowers or
inadvertently received by the holder of this Note, such excess shall be returned
to Borrowers or credited as a payment of principal, in accordance with the Loan
Agreement.  It is the intent hereof that Borrowers not pay or contract to pay,
and that holder of this Note not receive or contract to receive, directly or
indirectly in any manner whatsoever, interest in excess of that which may be
paid by Borrowers under Applicable Law.
 
This Note shall be governed by the laws of the State of New York, without giving
effect to any conflict of law principles (but giving effect to federal laws
relating to national banks).
 
[Remainder of page intentionally left blank; signatures continue on following
page.]
 
 
- 94 -

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, each Borrower has caused this Note to be duly executed and
delivered by its duly authorized officers on the date first written above.
 

ATTEST:  
CROSS COUNTRY HEALTHCARE, INC.
("Cross Country")
   By:    Susan E. Ball, Secretary    Emil Hensel, Chief Financial Officer      
ATTEST:   CC LOCAL, INC.
("CC Local")
   By:    Susan E. Ball, Secretary    Emil Hensel, Vice President       ATTEST:
  CEJKA SEARCH, INC.
("Cejka")
   By:    Susan E. Ball, Secretary   Emil Hensel, Vice President

 

ATTEST:  
CROSS COUNTRY EDUCATION, LLC
("Education")
   By:    Susan E. Ball, Secretary    Emil Hensel, Chief Financial Officer      
ATTEST:  
CROSS COUNTRY STAFFING, INC.
("Staffing")
   By:    Susan E. Ball, Secretary    Emil Hensel, Vice President       ATTEST:
 
MCVT, INC.
("MCVT")
   By:    Susan E. Ball, Secretary   Emil Hensel, Vice President  

         
[Signatures continue on following page.]
 
 
- 95 -

--------------------------------------------------------------------------------

 
 

ATTEST:  
MDA HOLDINGS, INC.
("MDA")
    By:    Susan E. Ball, Secretary    Emil Hensel, Chief Financial Officer    
  ATTEST:  
MRA SEARCH, INC.
("Search")
    By:    Susan E. Ball, Secretary    Emil Hensel, Vice President       ATTEST:
 
CROSS COUNTRY PUBLISHING, LLC
("Publishing")
    By:    Susan E. Ball, Secretary   Emil Hensel, Vice President  

 

ATTEST:  
ASSIGNMENT AMERICA, LLC
("Assignment")
    By:    Susan E. Ball, Secretary    Emil Hensel, Vice President       ATTEST:
 
TRAVEL STAFF, LLC
("Travel")
    By:    Susan E. Ball, Secretary    Emil Hensel, Vice President       ATTEST:
 
LOCAL STAFF, LLC
("Local")
    By:    Susan E. Ball, Secretary   Emil Hensel, Vice President  

 
[Signatures continue on following page.]
 
 
- 96 -

--------------------------------------------------------------------------------

 



ATTEST:  
CLINFORCE, LLC
("Clinforce")
    By:    Susan E. Ball, Secretary    Emil Hensel, Vice President       ATTEST:
 
METROPOLITAN RESEARCH ASSOCIATES, INC.
("Research")
    By:    Susan E. Ball, Secretary    Emil Hensel, Assistant Controller      
ATTEST:  
ASSENT CONSULTING
("Consulting")
    By:    Susan E. Ball, Secretary   Emil Hensel, Vice President  

 

ATTEST:  
ALLIED HEALTH GROUP, LLC
("Allied")
    By:    Susan E. Ball, Secretary    Emil Hensel, Vice President       ATTEST:
 
MEDICAL DOCTOR ASSOCIATES, LLC
("Doctor")
    By:    Susan E. Ball, Secretary    Emil Hensel, Vice President       ATTEST:
 
CREDENT VERIFICATION AND LICENSING SERVICES, LLC
("Credent")
    By:    Susan E. Ball, Secretary   Emil Hensel, Vice President  

 
[Signatures continue on following page.]
 
 
- 97 -

--------------------------------------------------------------------------------

 
 
SCHEDULE 1.1
to
Loan and Security Agreement


COMMITMENTS OF LENDERS
 
Lender
Revolver Commitment
Total Commitments
Bank of America, N.A.
$65,000,000
$65,000,000

 
 
 
- 98 -
 

--------------------------------------------------------------------------------

 
 